EXECUTION COPY

 

 

 

 

 

$650,000,000

FOURTH AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

Dated as of May 27, 2015

among

CONSUMERS ENERGY COMPANY,
as the Company,

THE FINANCIAL INSTITUTIONS NAMED HEREIN,
as the Banks,

JPMORGAN CHASE BANK, N.A.,
as Agent,

BARCLAYS BANK PLC AND MUFG UNION BANK, N.A.,

as Co-Syndication Agents,

and

MIZUHO BANK, LTD. AND BANK OF AMERICA, N.A.,
as Co-Documentation Agents

 

J.P. MORGAN SECURITIES LLC, BARCLAYS BANK PLC, MUFG UNION BANK, N.A., MIZUHO
BANK, LTD. AND MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as Joint Lead Arrangers and Joint Bookrunners

 

 

 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

Page

 

 

 

ARTICLE I DEFINITIONS

1

1.1

Definitions.

1

1.2

Interpretation

17

1.3

Accounting Terms

18

1.4

Amendment and Restatement of Existing Credit Agreement

19

ARTICLE II THE ADVANCES

20

2.1

Commitment

20

2.2

Repayment

20

2.3

Ratable Loans

20

2.4

Types of Advances

20

2.5

Fees and Changes in Commitments

20

2.6

Minimum Amount of Advances

21

2.7

Principal Payments.

21

2.8

Method of Selecting Types and Interest Periods for New Advances.

21

2.9

Conversion and Continuation of Outstanding Advances.

22

2.10

Interest Rates, Interest Payment Dates.

22

2.11

Rate after Maturity.

23

2.12

Method of Payment; Sharing Set-Offs

23

2.13

Bonds; Record-keeping; Telephonic Notices.

24

2.14

Lending Installations.

24

2.15

Non-Receipt of Funds by the Agent.

24

2.16

Expansion Option.

25

2.17

Extension of Termination Date.

26

ARTICLE III LETTER OF CREDIT FACILITY

28

3.1

Issuance.

28

3.2

Participations.

29

3.3

Notice; Amount of Facility LC.

29

3.4

LC Fees.

29

3.5

Administration; Reimbursement by Banks.

30

3.6

Reimbursement by Company.

30

3.7

Obligations Absolute.

31

3.8

Actions of LC Issuers.

31

3.9

Indemnification.

31

3.10

Banks’ Indemnification.

32

3.11

Rights as a Bank.

32

3.12

LC Issuer Agreements.

32

ARTICLE IV CHANGE IN CIRCUMSTANCES

33

4.1

Yield Protection.

33

4.2

Replacement of Banks.

34

4.3

Availability of Eurodollar Rate Loans.

35

-i-





 

--------------------------------------------------------------------------------

 

 



 

4.4

Funding Indemnification.

35

4.5

Taxes.

35

4.6

Bank Certificates, Survival of Indemnity.

38

4.7

Defaulting Banks.

38

ARTICLE V REPRESENTATIONS AND WARRANTIES

40

5.1

Incorporation and Good Standing.

40

5.2

Corporate Power and Authority: No Conflicts.

40

5.3

Governmental Approvals.

40

5.4

Legally Enforceable Agreements.

40

5.5

Financial Statements.

40

5.6

Litigation.

41

5.7

Margin Stock.

41

5.8

ERISA.

41

5.9

Insurance.

41

5.10

Taxes.

41

5.11

Investment Company Act.

41

5.12

Bonds.

41

5.13

Disclosure.

42

5.14

Anti-Corruption Laws and Sanctions.

42

5.15

Delivery of Documents.

42

ARTICLE VI AFFIRMATIVE COVENANTS

42

6.1

Payment of Taxes, Etc.

42

6.2

Maintenance of Insurance.

42

6.3

Preservation of Corporate Existence, Etc.

43

6.4

Compliance with Laws, Etc.

43

6.5

Visitation Rights.

43

6.6

Keeping of Books.

43

6.7

Reporting Requirements.

43

6.8

Use of Proceeds.

45

6.9

Maintenance of Properties, Etc.

45

6.10

Bonds.

46

ARTICLE VII NEGATIVE COVENANTS

46

7.1

Liens.

46

7.2

Sale of Assets.

47

7.3

Mergers, Etc.

47

7.4

Compliance with ERISA.

48

7.5

Organizational Documents.

48

7.6

Change in Nature of Business.

48

7.7

Transactions with Affiliates.

48

ARTICLE VIII FINANCIAL COVENANT

48

ARTICLE IX EVENTS OF DEFAULT

48

9.1

Events of Default.

48

-ii-





 

--------------------------------------------------------------------------------

 

 



9.2

Remedies.

50

ARTICLE X WAIVERS, AMENDMENTS AND REMEDIES

51

10.1

Amendments.

51

10.2

Preservation of Rights.

53

ARTICLE XI CONDITIONS PRECEDENT

53

11.1

Effectiveness of this Agreement.

53

11.2

Each Credit Extension.

54

ARTICLE XII GENERAL PROVISIONS

55

12.1

Successors and Assigns.

55

12.2

Survival of Representations.

57

12.3

Governmental Regulation.

57

12.4

Taxes.

57

12.5

Choice of Law.

57

12.6

Headings.

58

12.7

Entire Agreement.

58

12.8

Expenses; Indemnification.

58

12.9

Severability of Provisions.

58

12.10

Setoff.

59

12.11

Ratable Payments.

59

12.12

Nonliability.

59

12.13

Other Agents.

60

12.14

USA Patriot Act.

60

12.15

Electronic Delivery.

60

12.16

Confidentiality.

61

12.17

No Advisory or Fiduciary Responsibility.

62

ARTICLE XIII THE AGENT

63

13.1

Appointment.

63

13.2

Powers.

63

13.3

General Immunity.

63

13.4

No Responsibility for Recitals, Etc.

63

13.5

Action on Instructions of Banks.

63

13.6

Employment of Agents and Counsel.

63

13.7

Reliance on Documents; Counsel.

64

13.8

Agent’s Reimbursement and Indemnification.

64

13.9

Rights as a Bank.

64

13.10

Bank Credit Decision.

64

13.11

Successor Agent.

65

ARTICLE XIV NOTICES

65

14.1

Giving Notice.

66

14.2

Change of Address.

66

-iii-





 

--------------------------------------------------------------------------------

 

 



ARTICLE XV COUNTERPARTS

66

 

 

 

 

 

 

 

SCHEDULES

 

 

 

Schedule 1

Pricing Schedule

Schedule 2

Commitment Schedule

Schedule 3.1

Existing LCs

 

EXHIBITS

 

 

 

Exhibit A

Form of Opinion from Kimberly C. Wilson, Supervisory Assistant General Counsel
of the Company

Exhibit B

Form of Compliance Certificate

Exhibit C

Form of Assignment and Assumption Agreement

Exhibit D

Terms of Subordination (Junior Subordinated Debt)

Exhibit E

Intentionally Omitted

Exhibit F

Form of Increasing Bank Supplement

Exhibit G

Form of Augmenting Bank Supplement

 

 

 

 

 

 

 

 

 

 

-iv-

 

 

 

--------------------------------------------------------------------------------

 

 

FOURTH AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

This FOURTH AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT, dated as of May 27,
2015, is among CONSUMERS ENERGY COMPANY, a Michigan corporation (the “Company”),
the financial institutions listed on the signature pages hereof (together with
their respective successors and assigns and any other Person that shall have
become a Bank hereunder pursuant to Section 2.16, the “Banks”) and JPMORGAN
CHASE BANK, N.A., as Agent.

W I T N E S S E T H:

WHEREAS, the Company, the banks party thereto and JPMorgan Chase Bank, N.A., as
administrative agent thereunder, are currently party to the Third Amended and
Restated Revolving Credit Agreement, dated as of December 20, 2013 (as amended,
supplemented or otherwise modified prior to the date hereof, the “Existing
Credit Agreement”);

WHEREAS, the Company, the Banks, the Departing Banks (as hereafter defined) and
the Agent have agreed (a) to enter into this Agreement in order to (i) amend and
restate the Existing Credit Agreement in its entirety; (ii) re-evidence the
“Obligations” under, and as defined in, the Existing Credit Agreement, which
shall be repayable in accordance with the terms of this Agreement; and (iii) set
forth the terms and conditions under which the Banks will, from time to time,
make loans and extend other financial accommodations to or for the benefit of
the Company in an aggregate amount not to exceed $650,000,000 at any time
outstanding and (b) that each Departing Bank shall cease to be a party to the
Existing Credit Agreement as evidenced by its execution and delivery of its
Departing Bank Signature Page (other than with respect to contingent
indemnification rights under Section 12.8);

NOW THEREFORE, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

1.1Definitions.  As used in this Agreement:

“Accounting Changes” – see Section 1.3.  

“Additional Commitment Bank” - see Section 2.17(d).

“Additional LC Issuer” – see Section 3.1.

“Administrative Questionnaire” means an administrative questionnaire,
substantially in the form supplied by the Agent, completed by a Bank and
furnished to the Agent in connection with this Agreement.

“Advance” means a group of Loans made by the Banks hereunder of the same Type,
made, converted or continued on the same day and, in the case of Eurodollar Rate
Loans, having the same Interest Period.





-1-

--------------------------------------------------------------------------------

 

 



“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling (including all directors and officers of such Person),
controlled by, or under direct or indirect common control with such Person.  A
Person shall be deemed to control another entity if such Person possesses,
directly or indirectly, the power to direct or cause the direction of the
management and policies of such entity, whether through the ownership of voting
securities, by contract or otherwise.

“Agent” means JPMorgan Chase Bank, N.A., in its capacity as administrative agent
for the Banks pursuant to Article XIII, and not in its individual capacity as a
Bank, and any successor Agent appointed pursuant to Article XIII.

“Aggregate Commitment” means the aggregate amount of the Commitments of all
Banks.

“Aggregate Outstanding Credit Exposure” means, at any time, the aggregate of the
Outstanding Credit Exposure of all the Banks.

“Agreement” means this Fourth Amended and Restated Revolving Credit Agreement,
as amended from time to time.

“Alternate Base Rate”  means, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus ½ of 1% and (c) the Eurodollar Rate
for a one month Interest Period on such day (or if such day is not a Business
Day, the immediately preceding Business Day) plus 1%, provided that the
Eurodollar Rate for any day shall be based on the Base Eurodollar Rate at
approximately 11:00 a.m. London time on such day, subject to the interest rate
floors set forth therein.  Any change in the Alternate Base Rate due to a change
in the Prime Rate, the Federal Funds Effective Rate or the Eurodollar Rate shall
be effective from and including the effective date of such change in the Prime
Rate, the Federal Funds Effective Rate or the Eurodollar Rate, respectively.    

“Anti-Corruption Laws”  means all laws, rules, and regulations of any
jurisdiction applicable to the Company or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption.

“Applicable Margin” means, with respect to Advances of any Type at any time, the
percentage rate per annum which is applicable at such time with respect to
Advances of such Type as set forth in Schedule 1.

“Arranger” means each of J.P. Morgan Securities LLC, Barclays Bank PLC, MUFG
Union Bank, N.A., Mizuho Bank, Ltd. and Merrill Lynch, Pierce, Fenner & Smith
Incorporated.

“Assignment Agreement” – see Section 12.1(e).

“Augmenting Bank” – see Section 2.16.

“Available Aggregate Commitment” means, at any time, the Available Commitment
then in effect minus the Aggregate Outstanding Credit Exposure at such time.





-2-

--------------------------------------------------------------------------------

 

 



“Available Commitment” means, at any time, the lesser of (i) the Aggregate
Commitment and (ii) the face amount of the Bonds.

“Bank Notice Date” see Section 2.17(b).  

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the Agent,
has taken any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any such proceeding or appointment, provided that a
Bankruptcy Event shall not result solely by virtue of any ownership interest, or
the acquisition of any ownership interest, in such Person by a Governmental
Authority or instrumentality thereof, provided, further, that such ownership
interest does not result in or provide such Person with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Banks” – see the preamble.  For the avoidance of doubt, the term “Banks”
excludes the Departing Banks. 

“Base Eurodollar Rate”  means, for any Interest Period for each Eurodollar Rate
Loan comprising part of the same Advance, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for U.S. dollars for a period equal in
length to such Interest Period as displayed on pages LIBOR01 or LIBOR02 of the
Reuters screen or, in the event such rate does not appear on either of such
Reuters pages, on any successor or substitute page on such screen that displays
such rate, or on the appropriate page of such other information service that
publishes such rate as shall be selected by the Agent from time to time in its
reasonable discretion (in each case the “LIBOR Screen Rate”) at approximately
11:00 a.m., London time, two (2) Business Days prior to the commencement of such
Interest Period; provided that, if the LIBOR Screen Rate shall be less than
zero, such rate shall be deemed to be zero for the purposes of this Agreement;
provided, further, that if a LIBOR Screen Rate shall not be available at such
time for such Interest Period (the “Impacted Interest Period”), then the Base
Eurodollar Rate for such Interest Period shall be the Interpolated Rate;
provided, that, if any Interpolated Rate shall be less than zero, such rate
shall be deemed to be zero for the purposes of this Agreement.

“Bond Delivery Agreements” means, collectively, (i) that certain Bond Delivery
Agreement, dated as of March 31, 2011, between the Company and the Agent and
(ii) that certain Bond Delivery Agreement, dated as of December 20, 2013,
between the Company and the Agent, in each case as the same may be amended,
restated, supplemented or otherwise modified from time to time, including any
bond delivery agreement entered into in connection with the issuance of any
Bonds in accordance with Section 2.16.

“Bonds” means (i) that certain First Mortgage Bond in the aggregate principal
amount of $500,000,000 created under the One Hundred Fourteenth Supplement and
issued in favor of the





-3-

--------------------------------------------------------------------------------

 

 



Agent and (ii) that certain First Mortgage Bond in the aggregate principal
amount of $150,000,000 created under the One Hundred Twenty-Third Supplement and
issued in favor of the Agent, including any new interest-bearing First Mortgage
Bonds issued in favor of the Agent pursuant to any supplemental indenture
acceptable to the Agent in accordance with Section 2.16.

“Borrowing Date” means a date on which a Credit Extension is made hereunder.

“Borrowing Notice” – see Section 2.8.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Rate
Loan, the term “Business Day” shall also exclude any day on which banks are not
open for dealings in U.S. dollars in the London interbank market.

“Capital Lease” means any lease which has been or would be capitalized on the
books of the lessee in accordance with GAAP.

“Change in Control” means (a) any “person” or “group” within the meaning of
Sections 13(d) and 14(d)(2) of the Exchange Act shall become the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act) of more than 50% of the
then outstanding voting capital stock of CMS, or (b) the majority of the board
of directors of CMS shall fail to consist of Continuing Directors, or (c) a
consolidation or merger of CMS shall occur after which the holders of the
outstanding voting capital stock of CMS immediately prior thereto hold less than
50% of the outstanding voting capital stock of the surviving entity, or (d) more
than 50% of the outstanding voting capital stock of CMS shall be transferred to
any entity of which CMS owns less than 50% of the outstanding voting capital
stock, or (e) CMS shall own less than 80% of the Equity Interests of the
Company.

“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Bank, if later, the date on which such Bank becomes a Bank), of
any of the following:  (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority, or (c) the making or issuance of any request, rules,
guideline, requirement or directive (whether or not having the force of law) by
any Governmental Authority; provided however, that notwithstanding anything
herein to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines, requirements and directives
thereunder, issued in connection therewith or in implementation thereof, and
(ii) all requests, rules, guidelines, requirements and directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law” regardless of the date enacted,
adopted, issued or implemented.

“Closing Date” means May 27, 2015.

“CMS” means CMS Energy Corporation, a Michigan corporation. 





-4-

--------------------------------------------------------------------------------

 

 



“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral Shortfall Amount” – see Section 9.2.

“Commitment” means, for each Bank, the obligation of such Bank to make Loans to,
and participate in Facility LCs issued upon the application of, the Company in
an aggregate amount not exceeding the amount set forth on Schedule 2 or as set
forth in any Assignment Agreement that has become effective pursuant to Section
12.1, as such amount may be increased pursuant to Section 2.16, or otherwise
modified, from time to time.

“Commitment Fee” – see Section 2.5.

“Commitment Fee Rate” means, at any time, the percentage rate per annum at which
Commitment Fees are accruing on the Unused Commitment as set forth in Schedule
1.

“Company” – see the preamble.

“Consolidated Subsidiary” means any Subsidiary the accounts of which are or are
required to be consolidated with the accounts of the Company in accordance with
GAAP.

“Continuing Director” means, as of any date of determination, any member of the
board of directors of CMS who (a) was a member of such board of directors on the
Closing Date, or (b) was nominated for election or elected to such board of
directors with the approval of the Continuing Directors who were members of such
board of directors at the time of such nomination or election; provided that an
individual who is so elected or nominated in connection with a merger,
consolidation, acquisition or similar transaction shall not be a Continuing
Director unless such individual was a Continuing Director prior thereto.

“Credit Documents” means this Agreement, the Facility LC Applications (if any),
the Supplemental Indentures, the Bond Delivery Agreements and the Bonds.

“Credit Extension” means the making of an Advance or the issuance of a Facility
LC hereunder.

“Credit Party” means the Agent, any LC Issuer or any other Bank.

“Debt” means, with respect to any Person, and without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all indebtedness of such
Person for the deferred purchase price of property or services (other than trade
accounts payable arising in the ordinary course of business which are not
overdue), (c) liabilities for accumulated funding deficiencies (prior to the
effectiveness of the applicable provisions of the Pension Protection Act of 2006
with respect to a Plan) and liabilities for failure to make a payment required
to satisfy the minimum funding standard within the meaning of Section 412 of the
Code or Section 302 of ERISA (on and after the effectiveness of the applicable
provisions of the Pension Protection Act of 2006 with respect to a Plan), (d)
all liabilities arising in connection with any withdrawal liability under ERISA
to any Multiemployer Plan, (e) all obligations of such Person arising under
acceptance facilities, (f) all obligations of such Person as lessee under
Capital Leases, (g) all obligations of such Person arising under any interest
rate swap, “cap”, “collar” or other hedging agreement;





-5-

--------------------------------------------------------------------------------

 

 



 provided that for purposes of the calculation of Debt for this clause (g) only,
the actual amount of Debt of such Person shall be determined on a net basis to
the extent such agreements permit such amounts to be calculated on a net basis,
(h) Off-Balance Sheet Liabilities, (i) non-contingent obligations of such Person
in respect of letters of credit and bankers’ acceptances, and (j) all
guaranties, endorsements (other than for collection in the ordinary course of
business) and other contingent obligations of such Person to assure a creditor
against loss (whether by the purchase of goods or services, the provision of
funds for payment, the supply of funds to invest in any Person or otherwise) in
respect of indebtedness or obligations of any other Person of the kinds referred
to in clauses (a) through (i) above.  Notwithstanding the foregoing, solely for
purposes of the calculation required under Article VIII, Debt shall not include
any Junior Subordinated Debt issued by the Company and owned by any Hybrid
Preferred Securities Subsidiary.

“Default” means an event which but for the giving of notice or lapse of time, or
both, would constitute an Event of Default.

“Defaulting Bank” means any Bank that (a) has failed, within two Business Days
of the date required to be funded or paid, to (i) fund any portion of its Loans,
(ii) fund any portion of its participations in Facility LCs or (iii) pay over to
any Credit Party any other amount required to be paid by it hereunder, unless,
in the case of clause (i) above, such Bank notifies the Agent in writing that
such failure is the result of such Bank’s good faith determination that a
condition precedent to funding (specifically identified and including the
particular default, if any) has not been satisfied, (b) has notified the Company
or any Credit Party in writing, or has made a public statement to the effect,
that it does not intend or expect to comply with any of its funding obligations
under this Agreement (unless such writing or public statement indicates that
such position is based on such Bank’s good faith determination that a condition
precedent (specifically identified and including the particular default, if any)
to funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after request by a Credit Party, acting in good faith, to
provide a certification in writing from an authorized officer of such Bank that
it will comply with its obligations to fund prospective Loans and participations
in then outstanding Facility LCs under this Agreement, provided that such Bank
shall cease to be a Defaulting Bank pursuant to this clause (c) upon such Credit
Party’s receipt of such certification in form and substance reasonably
satisfactory to it and the Agent, or (d) has become the subject of a Bankruptcy
Event.  Any determination by the Agent that a Bank is a Defaulting Bank under
any one or more of clauses (a) through (d) above shall be conclusive and binding
absent manifest error.

“Departing Bank” means each bank under the Existing Credit Agreement that
executes and delivers to the Agent a Departing Bank Signature Page.

“Departing Bank Signature Page” means each signature page to this Agreement on
which it is indicated that the Departing Bank executing the same shall cease to
be a party to the Existing Credit Agreement on the Closing Date.

“Designated Officer” means the Chief Financial Officer, the Treasurer, an
Assistant Treasurer, any Vice President in charge of financial or accounting
matters or the principal accounting officer of the Company.





-6-

--------------------------------------------------------------------------------

 

 



“Electronic Signature” means an electronic sound, symbol or process attached to,
or associated with, a contract or other record and adopted by a Person with the
intent to sign, authenticate or accept such contract or record.

“Electronic System” means any electronic system, including (i) e-mail, (ii)
e-fax, (iii) Intralinks®, Syndtrak®, ClearPar®, DebtDomain® and (iv) any other
Internet or extranet-based site, whether such electronic system is owned,
operated or hosted by the Agent and any of its Related Parties or any other
Person, providing for access to data protected by passcodes or other security
system.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any governmental agency or authority relating in
any way to the environment, preservation or reclamation of natural resources,
the management, release or threatened release of any Hazardous Substance or to
health and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Substance, (c)
exposure to any Hazardous Substance, (d) the release or threatened release of
any Hazardous Substance into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any corporation or trade or business which is a member
of the same controlled group of corporations (within the meaning of Section
414(b) of the Code) as the Company or is under common control (within the
meaning of Section 414(c) of the Code) with the Company.

“Eurodollar Advance” means an Advance consisting of Eurodollar Rate Loans.

“Eurodollar Rate”  means, for any Interest Period for each Eurodollar Rate Loan
comprising part of the same Advance, an interest rate per annum equal to the sum
of (i) the rate per annum obtained by dividing (a) the Base Eurodollar Rate
applicable to such Interest Period by (b) a percentage equal to 100% minus the
Eurodollar Rate Reserve Percentage, plus (ii) the Applicable Margin.





-7-

--------------------------------------------------------------------------------

 

 



“Eurodollar Rate Loan” means a Loan which bears interest by reference to the
Eurodollar Rate.

“Eurodollar Rate Reserve Percentage” means a fraction (expressed as a decimal),
the numerator of which is the number one and the denominator of which is the
number one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board of Governors of the Federal Reserve System of the
United States (the “Board”) to which the Agent is subject for eurocurrency
funding (currently referred to as “Eurocurrency Liabilities” in Regulation D of
the Board).  Such reserve percentages shall include those imposed pursuant to
such Regulation D of the Board.  Loans bearing interest based on the Eurodollar
Rate shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Bank under such
Regulation D of the Board or any comparable regulation.  The Eurodollar Reserve
Rate Percentage shall be adjusted automatically on and as of the effective date
of any change in any reserve percentage.

 “Event of Default” means an event described in Article IX.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Taxes” means, in the case of each Bank, LC Issuer or applicable
Lending Installation and the Agent, (i) taxes imposed on its overall net income,
and franchise taxes imposed on it, including Michigan Business Tax, by (a) the
jurisdiction under the laws of which such Bank, such LC Issuer or the Agent is
incorporated or organized or (b) the jurisdiction in which the Agent’s, such LC
Issuer’s or such Bank’s principal executive office or such Bank’s or such LC
Issuer’s applicable Lending Installation is located, and (ii) any U.S. Federal
withholding taxes resulting from FATCA.

“Existing Credit Agreement” – see the recitals.

“Existing LC” – see Section 3.1.

“Existing Termination Date” - see Section 2.17(a).

“Extending Bank” - see Section 2.17(b).

“Extending Date” - see Section 2.17(a).

“Facility LC” – see Section 3.1. 

“Facility LC Application” – see Section 3.3.

“Facility LC Collateral Account” means a special, interest-bearing account
maintained (pursuant to arrangements satisfactory to the Agent) at the Agent’s
office at the address specified





-8-

--------------------------------------------------------------------------------

 

 

pursuant to Article XIV, which account shall be in the name of the Company but
under the sole dominium and control of the Agent, for the benefit of the Banks.

“Facility LC Commitment” means, for each LC Issuer, the obligation of such LC
Issuer to issue Facility LCs upon the application of the Company in an aggregate
amount not exceeding$25,000,000, as such amount may be increased with respect to
any Increasing LC Issuer pursuant to Section 3.1.

“Facility LC Sublimit” means $75,000,000, as such amount may be increased
pursuant to Section 3.1.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Agent from three Federal funds brokers of recognized standing
selected by the Agent in its sole discretion; provided, that, if the Federal
Funds Effective Rate shall be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement.

“First Mortgage Bonds” means bonds issued by the Company pursuant to the
Indenture.

“Fitch” means Fitch Inc. or any successor thereto.

“Floating Rate” means, with respect to a Floating Rate Advance, an interest rate
per annum equal to (i) the Alternate Base Rate plus (ii) the Applicable Margin,
changing when and as the Alternate Base Rate or the Applicable Margin changes.

“Floating Rate Advance” means an Advance consisting of Floating Rate Loans.

“Floating Rate Loan” means a Loan which bears interest at the Floating Rate. 

“FRB” means the Board of Governors of the Federal Reserve System or any
successor thereto.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect on the Closing Date, applied on a basis consistent with
those used in the preparation of the financial statements referred to in Section
5.5 (except, for purposes of the financial statements required to be delivered
pursuant to Sections 6.7(b) and (c), for changes concurred in by the Company’s
independent public accountants).





-9-

--------------------------------------------------------------------------------

 

 



“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
the European Union or the European Central Bank).

“Hazardous Substance” means any waste, substance or material identified as
hazardous, dangerous or toxic by any office, agency, department, commission,
board, bureau or instrumentality of the United States or of the State or
locality in which the same is located having or exercising jurisdiction over
such waste, substance or material.

“Hybrid Equity Securities” means securities issued by the Company or a Hybrid
Equity Securities Subsidiary that (i) are classified as possessing a minimum of
at least two of the following:  (x) “intermediate equity content” by S&P; (y)
“Basket C equity credit” by Moody’s; and (z) “50% equity credit” by Fitch and
(ii) require no repayment, prepayment, mandatory redemption or mandatory
repurchase prior to the date that is at least 91 days after the later of the
termination of the Commitments and the repayment in full of all Obligations.

“Hybrid Equity Securities Subsidiary” means any Delaware business trust (or
similar entity) (i) all of the common equity interest of which is owned (either
directly or indirectly through one or more wholly-owned Subsidiaries of the
Company) at all times by the Company or a wholly-owned direct or indirect
Subsidiary of the Company, (ii) that has been formed for the purpose of issuing
Hybrid Equity Securities and (iii) substantially all of the assets of which
consist at all times solely of Junior Subordinated Debt issued by the Company or
a wholly-owned direct or indirect Subsidiary of the Company (as the case may be)
and payments made from time to time on such Junior Subordinated Debt.

“Hybrid Preferred Securities” means any preferred securities issued by a Hybrid
Preferred Securities Subsidiary, where such preferred securities have the
following characteristics:

(i)such Hybrid Preferred Securities Subsidiary lends substantially all of the
proceeds from the issuance of such preferred securities to the Company or a
wholly-owned direct or indirect Subsidiary of the Company in exchange for Junior
Subordinated Debt issued by the Company or such wholly-owned direct or indirect
Subsidiary, respectively;

(ii)such preferred securities contain terms providing for the deferral of
interest payments corresponding to provisions providing for the deferral of
interest payments on such Junior Subordinated Debt; and

(iii)the Company or a wholly-owned direct or indirect Subsidiary of the Company
(as the case may be) makes periodic interest payments on such Junior
Subordinated Debt, which interest payments are in turn used by the Hybrid
Preferred Securities Subsidiary to make corresponding payments to the holders of
the preferred securities.

“Hybrid Preferred Securities Subsidiary” means any Delaware business trust (or
similar





-10-

--------------------------------------------------------------------------------

 

 



entity) (i) all of the common equity interest of which is owned (either directly
or indirectly through one or more wholly-owned Subsidiaries of the Company) at
all times by the Company or a wholly-owned direct or indirect Subsidiary of the
Company, (ii) that has been formed for the purpose of issuing Hybrid Preferred
Securities and (iii) substantially all of the assets of which consist at all
times solely of Junior Subordinated Debt issued by the Company or a wholly-owned
direct or indirect Subsidiary of the Company (as the case may be) and payments
made from time to time on such Junior Subordinated Debt.

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “Base Eurodollar Rate”.

“Increase Date” means any date on which an increase of the Commitments pursuant
to Section 2.16 occurs.

“Increasing Bank” – see Section 2.16.

“Increasing LC Issuer” – see Section 3.1.

“Indemnified Person” – see Section 12.8.

“Ineligible Institution” means (a) a natural person, (b) a Defaulting Bank, (c)
the Company, any of its Subsidiaries or any of its Affiliates, or (d) a company,
investment vehicle or trust for, or owned and operated for the primary benefit
of, a natural person or relative(s) thereof.

“Indenture” means the Indenture, dated as of September 1, 1945, as supplemented
and amended from time to time, from the Company to The Bank of New York Mellon,
as successor trustee.

“Interest Period” means, with respect to a Eurodollar Advance, a period of one,
two, three or six months, or such shorter period agreed to by the Company and
the Banks, commencing on a Business Day selected by the Company pursuant to this
Agreement.  Such Interest Period shall end on the day which corresponds
numerically to such date one, two, three or six months thereafter (or such
shorter period agreed to by the Company and the Banks); provided that if there
is no such numerically corresponding day in such next, second, third or sixth
succeeding month (or such shorter period, as applicable), such Interest Period
shall end on the last Business Day of such next, second, third or sixth
succeeding month (or such shorter period, as applicable).  If an Interest Period
would otherwise end on a day which is not a Business Day, such Interest Period
shall end on the next succeeding Business Day; provided that if said next
succeeding Business Day falls in a new calendar month, such Interest Period
shall end on the immediately preceding Business Day.  The Company may not select
any Interest Period that ends after the scheduled Termination Date.

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum determined by the Agent (which determination shall be conclusive and
binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBOR Screen Rate for the
longest period (for which the LIBOR Screen Rate is available) that is shorter
than the Impacted Interest Period and (b) the LIBOR Screen Rate for the shortest
period





-11-

--------------------------------------------------------------------------------

 

 



(for which the LIBOR Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time.

“ISP” means, with respect to any Facility LC, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Junior Subordinated Debt” means any unsecured Debt of the Company or a
Subsidiary of the Company that is (i) issued in exchange for the proceeds of
Hybrid Equity Securities or Hybrid Preferred Securities and (ii) subordinated to
the rights of the Banks hereunder and under the other Credit Documents pursuant
to terms of subordination substantially similar to those set forth in Exhibit D,
or pursuant to other terms and conditions satisfactory to the Majority Banks.

“LC Fee” – see Section 3.4.

“LC Issuer” means each of JPMorgan Chase Bank, N.A., Bank of America, N.A. and
MUFG Union Bank, N.A. (or any subsidiary or affiliate of any of the foregoing
designated by such Person) in its capacity as an issuer of Facility LCs
hereunder, and any other Bank designated by the Company that (i) agrees to be an
issuer of Facility LCs hereunder (which agreement may include a maximum limit on
the aggregate face amount of all Facility LCs to be issued by such Bank
hereunder, and such Bank and the Company shall provide notice of such limitation
to the Agent) and (ii) is approved by the Agent (such approval not to be
unreasonably withheld or delayed).

“LC Obligations” means, at any time, the sum, without duplication, of (i) the
aggregate undrawn stated amount under all Facility LCs outstanding at such time
plus (ii) the aggregate unpaid amount at such time of all Reimbursement
Obligations.  For all purposes of this Agreement, if on any date of
determination a Facility LC has expired by its terms but any amount may still be
drawn thereunder by reason of the operation of Rule 3.14 of the ISP, such
Facility LC shall be deemed to be “outstanding” in the amount so remaining
available to be drawn.

“LC Payment Date” – see Section 3.5.

“Lending Installation” means any office, branch, subsidiary or Affiliate of a
Bank.

“LIBOR Screen Rate” has the meaning assigned to such term in the definition of
“Base Eurodollar Rate”.

“Lien” means any lien (statutory or otherwise), security interest, mortgage,
deed of trust, priority, pledge, charge, conditional sale, title retention
agreement, financing lease or other encumbrance or similar right of others, or
any agreement to give any of the foregoing.

“Loan” – see Section 2.1.

“Majority Banks” means, as of any date of determination, Banks in the aggregate
having more than 50% of the Aggregate Commitment as of such date or, if the
Aggregate Commitment has been terminated, Banks in the aggregate holding more
than 50% of the aggregate unpaid





-12-

--------------------------------------------------------------------------------

 

 



principal amount of the Aggregate Outstanding Credit Exposure as of such date.

“Material Adverse Change” means any event, development or circumstance that has
had or could reasonably be expected to have a material adverse effect on (a) the
financial condition or results of operations of the Company and its Consolidated
Subsidiaries, taken as a whole, (b) the Company’s ability to perform its
obligations under any Credit Document or (c) the validity or enforceability of
any Credit Document or the rights or remedies of the Agent or the Banks
thereunder.

“Material Subsidiary” means any Subsidiary of the Company that, on a
consolidated basis with any of its Subsidiaries as of any date of determination,
accounts for more than 10 % of the consolidated assets of the Company and its
Consolidated Subsidiaries.

“Modify” and “Modification” – see Section 3.1.

“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.

“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA.

“Net Proceeds” means, with respect to any sale or issuance of securities or
incurrence of Debt by any Person, the excess of (i) the gross cash proceeds
received by or on behalf of such Person in respect of such sale, issuance or
incurrence (as the case may be) over (ii) customary underwriting commissions,
auditing and legal fees, printing costs, rating agency fees and other customary
and reasonable fees and expenses incurred by such Person in connection
therewith.

“Net Worth” means, with respect to any Person, the excess of such Person’s total
assets over its total liabilities, total assets and total liabilities each to be
determined in accordance with GAAP consistently applied, excluding from the
determination of total assets (i) goodwill, organizational expenses, research
and development expenses, trademarks, trade names, copyrights, patents, patent
applications, licenses and rights in any thereof, and other similar intangibles,
(ii) cash held in a sinking or other analogous fund established for the purpose
of redemption, retirement or prepayment of capital stock or Debt, and (iii) any
item not included in clause (i) or (ii) above, that is treated as an intangible
asset in conformity with GAAP. 

“Non-Extending Bank” see Section 2.17(b).

 “Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all Reimbursement Obligations, all accrued and unpaid fees and all
other obligations (including indemnities and interest and fees accruing during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) of
the Company to the Banks or to any Bank, any LC Issuer or the Agent arising
under the Credit Documents.

“OFAC”  means the Office of Foreign Assets Control of the U.S. Department of
Treasury.

“Off-Balance Sheet Liability” of a Person means (i) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (ii) any liability





-13-

--------------------------------------------------------------------------------

 

 



under any sale and leaseback transaction which is not a Capital Lease, or (iii)
any liability under any so-called “synthetic lease” transaction entered into by
such Person; but excluding from this definition, any Operating Leases.

“One Hundred Fourteenth Supplement” means that certain One Hundred Fourteenth
Supplemental Indenture, dated as of March 31, 2011, between the Company and The
Bank of New York Mellon, as successor trustee, as the same may be amended,
restated, supplemented or otherwise modified from time to time.

“One Hundred Twenty-Third Supplement” means that certain One Hundred
Twenty-Third Supplemental Indenture, dated as of December 20, 2013, between the
Company and The Bank of New York Mellon, as successor trustee, as the same may
be amended, restated, supplemented or otherwise modified from time to time.

“Operating Lease” of a Person means any lease of Property (other than a Capital
Lease) by such Person as lessee.

“Other Taxes” – see Section 4.5(b).

“Outstanding Credit Exposure” means, as to any Bank at any time, the sum of (i)
the aggregate principal amount of its Loans outstanding at such time, plus (ii)
an amount equal to its Pro Rata Share of the LC Obligations at such time.

“Parent” means, with respect to any Bank, any Person as to which such Bank is,
directly or indirectly, a subsidiary.

“Payment Date” means the second Business Day of each calendar quarter occurring
after the Closing Date.

“PBGC” means the Pension Benefit Guaranty Corporation and any entity succeeding
to any or all of its functions under ERISA.

“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, governmental authority or other entity of whatever nature.

“Plan” means any employee benefit plan (other than a Multiemployer Plan)
maintained for employees of the Company or any ERISA Affiliate and covered by
Title IV of ERISA.

“Plan Termination Event” means (a) a Reportable Event described in Section 4043
of ERISA and the regulations issued thereunder (other than a Reportable Event
not subject to the provision for 30-day notice to the PBGC under such
regulations), (b) the withdrawal of the Company or any ERISA Affiliate from a
Plan during a plan year in which it was a “substantial employer” as defined in
Section 4001(a)(2) of ERISA, (c) the filing of a notice of intent to terminate a
Plan or the treatment of a Plan amendment as a termination under Section 4041 of
ERISA, or (d) the institution of proceedings to terminate a Plan by the PBGC or
to appoint a trustee to administer any Plan.





-14-

--------------------------------------------------------------------------------

 

 



“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

“Pro Rata Share” means, with respect to a Bank, a portion equal to (i) a
fraction the numerator of which is such Bank’s Commitment and the denominator of
which is the Aggregate Commitment and (ii) after the Commitments of all of the
Banks have terminated, a fraction the numerator of which is the Outstanding
Credit Exposure for such Bank, and the denominator of which is the Aggregate
Outstanding Credit Exposure at such time; provided, that in the case of Section
4.7(c)(i), when a Defaulting Bank shall exist the Commitment or Outstanding
Credit Exposure, as applicable, of such Defaulting Bank shall be disregarded
when calculating such Bank’s “Pro Rata Share”.

“Regulation D” means Regulation D of the FRB from time to time in effect and
shall include any successor or other regulation or official interpretation of
the FRB relating to reserve requirements applicable to member banks of the
Federal Reserve System.

“Regulation U” means Regulation U of the FRB from time to time in effect and
shall include any successor or other regulation or official interpretation of
the FRB relating to the extension of credit by banks, non-banks and
non-broker-dealers for the purpose of purchasing or carrying margin stocks.

“Reimbursement Obligations” means, at any time, the aggregate of all obligations
of the Company then outstanding under Article III to reimburse the applicable LC
Issuer for amounts paid by such LC Issuer in respect of any one or more drawings
under Facility LCs issued by such LC Issuer.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Reportable Event” has the meaning assigned to that term in Title IV of ERISA.

“S&P” means Standard and Poor’s Rating Services, a Standard & Poor’s Financial
Services LLC business, or any successor thereto.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea, Sudan and Syria).

“Sanctioned Person”  means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union or any
European Union member state, (b) any Person operating,





-15-

--------------------------------------------------------------------------------

 

 



organized or resident in a Sanctioned Country or (c) any Person owned or
controlled by any such Person or Persons described in the foregoing clauses (a)
or (b).

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State, or (b) the
United Nations Security Council, the European Union, any European Union member
state or Her Majesty’s Treasury of the United Kingdom.

“SEC” means the Securities and Exchange Commission or any governmental authority
which may be substituted therefor.

“Secured Debt” has the meaning assigned to such term in Schedule 1.

“Securitized Bonds” means nonrecourse bonds or similar asset-backed securities
issued by a special-purpose Subsidiary of the Company which are payable solely
from specialized charges authorized by the utility commission of the relevant
state in connection with the recovery of (x) stranded regulatory costs, (y)
stranded clean air and pension costs and (z) other “Qualified Costs” (as defined
in M.C.L. §460.10h(g)) authorized to be securitized by the Michigan Public
Service Commission.

“Senior Debt Rating” has the meaning assigned to such term in Schedule 1.

“Single Employer Plan” means a Plan maintained by the Company or any ERISA
Affiliate for employees of the Company or any ERISA Affiliate.

“Subsidiary” means, as to any Person, any corporation or other entity of which
at least a majority of the securities or other ownership interests having
ordinary voting power (absolutely or contingently) for the election of directors
or other Persons performing similar functions are at the time owned directly or
indirectly by such Person. Unless otherwise specified, all references herein to
a “Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries
of the Company.

“Substitute Rating Agency” has the meaning assigned to such term in Schedule 1.

“Supplemental Indentures” means, collectively, the One Hundred Fourteenth
Supplement and the One Hundred Twenty-Third Supplement, including any
supplemental indenture entered into in connection with the issuance of any Bonds
in accordance with Section 2.16.

“Taxes” means any and all present or future taxes, duties, assessments, fees,
levies, imposts, deductions, charges or withholdings, and any and all
liabilities with respect to the foregoing, that are imposed by a Governmental
Authority on or with respect to any payment made by the Company hereunder or
under any Bond or Facility LC, but excluding Excluded Taxes and Other Taxes.

“Termination Date” means the earlier of (i) May 27, 2020 (or such later date
pursuant to an extension in accordance with the terms of Section 2.17) and (ii)
the date on which the Commitments are terminated.





-16-

--------------------------------------------------------------------------------

 

 



“Total Consolidated Capitalization” means, at any date of determination, without
duplication, the sum of (a) Total Consolidated Debt plus all amounts excluded
from Total Consolidated Debt pursuant to clauses (ii),  (iii) and (v) of the
proviso to the definition of such term (but only, in the case of securities of
the type described in clause (iii) of such proviso, to the extent such
securities have been deemed to be equity pursuant to Accounting Standards
Codification Subtopic 480-10 (previously referred to as Statement of Financial
Accounting Standards No. 150)), (b) equity of the common stockholders of the
Company, (c) equity of the preference stockholders of the Company and (d) equity
of the preferred stockholders of the Company, in each case determined at such
date.

“Total Consolidated Debt” means, at any date of determination, the aggregate
Debt of the Company and its Consolidated Subsidiaries (including, without
limitation, all Off-Balance Sheet Liabilities); provided that Total Consolidated
Debt shall exclude, without duplication, (i) the principal amount of any
Securitized Bonds, (ii) any Junior Subordinated Debt of the Company owned by any
Hybrid Equity Securities Subsidiary or Hybrid Preferred Securities Subsidiary,
(iii) such percentage of the Net Proceeds from any issuance of hybrid
debt/equity securities (other than Junior Subordinated Debt, Hybrid Equity
Securities and Hybrid Preferred Securities) by the Company or any Consolidated
Subsidiary as shall be agreed to be deemed equity by the Agent and the Company
prior to the issuance thereof (which determination shall be based on, among
other things, the treatment (if any) given to such securities by the applicable
rating agencies), (iv) to the extent that any portion of the disposition of the
Company’s Palisades Nuclear Plant shall be required to be accounted for as a
financing under GAAP rather than as a sale, the amount of liabilities reflected
on the Company’s consolidated balance sheet as the result of such disposition,
(v) Debt of any Affiliate of the Company that is (1) consolidated on the
financial statements of the Company solely as a result of the effect and
application of Accounting Standards Codification Subtopic 810-10 (previously
referred to as Financial Accounting Standards Board Interpretation No. 46(R) and
Accounting Research Bulletin No. 51) and (2) non-recourse to the Company or any
of its Affiliates (other than the primary obligor of such Debt and any of its
Subsidiaries) and (vi) Debt of the Company and its Affiliates that is
re-categorized as such from certain lease obligations pursuant to Section 15 of
Accounting Standards Codification Subtopic 840-10 (previously referred to as
Emerging Issues Task Force Issue No. 01-8), any subsequent recommendation or
other interpretation, bulletin or other similar document by the Financial
Accounting Standards Board on or related to such re-categorization.

“Type” – see Section 2.4.

“Unsecured Debt” has the meaning assigned to such term in Schedule 1.

“Unused Commitment” means, at any time, the Aggregate Commitment then in effect
minus the Aggregate Outstanding Credit Exposure at such time.

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. No. 107-56, 115 Stat. 272 (2001), as amended.

1.2Interpretation.





-17-

--------------------------------------------------------------------------------

 

 



(a)The foregoing definitions shall be equally applicable to both the singular
and plural forms of the defined terms.

(b)The words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation.”

(c)Unless otherwise specified, each reference to an Article,  Section,  Exhibit
and Schedule means an Article or Section of or an Exhibit or Schedule to this
Agreement.

(d)Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms.

(e)The word “will” shall be construed to have the same meaning and effect as the
word “shall”.

(f)The word “law” shall be construed as referring to all statutes, rules,
regulations, codes and other laws (including official rulings and
interpretations thereunder having the force of law or with which affected
Persons customarily comply), and all judgments, orders and decrees, of all
Governmental Authorities.

(g)Unless the context requires otherwise, any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, restatements, supplements or modifications set forth herein).

(h)Unless the context requires otherwise, any definition of or reference to any
statute, rule or regulation shall be construed as referring thereto as from time
to time amended, supplemented or otherwise modified (including by succession of
comparable successor laws).

(i)Unless the context requires otherwise, any reference herein to any Person
shall be construed to include such Person’s successors and assigns (subject to
any restrictions on assignment set forth herein) and, in the case of any
Governmental Authority, any other Governmental Authority that shall have
succeeded to any or all functions thereof.

(j)Unless the context requires otherwise, the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof.

(k)Unless the context requires otherwise, the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

1.3Accounting Terms.    All accounting terms not specifically defined herein
shall be construed in accordance with GAAP.  If any changes in generally
accepted accounting principles are hereafter required or permitted and are
adopted by the Company or any of its Subsidiaries, or the Company or any of its
Subsidiaries shall change its application of generally accepted accounting
principles with respect to any Off-Balance Sheet Liabilities, in each case with
the





-18-

--------------------------------------------------------------------------------

 

 



agreement of its independent certified public accountants, and such changes
result in a change in the method of calculation of any of the financial
covenants, tests, restrictions or standards herein or in the related definitions
or terms used therein (“Accounting Changes”), the parties hereto agree, at the
Company’s request, to enter into negotiations, in good faith, in order to amend
such provisions in a credit neutral manner so as to reflect equitably such
changes with the desired result that the criteria for evaluating the Company’s
and its Subsidiaries’ financial condition shall be the same after such changes
as if such changes had not been made; provided that, until such provisions are
amended in a manner reasonably satisfactory to the Majority Banks, no Accounting
Change shall be given effect in such calculations.  In the event such amendment
is entered into, all references in this Agreement to GAAP shall mean generally
accepted accounting principles as of the date of such amendment.
 Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, (i) without
giving effect to any election under Section 25 of Accounting Standards
Codification Subtopic 825-10 (previously referred to as Statement of Financial
Accounting Standards No. 159) (or any other Accounting Standards Codification
Topic having a similar result or effect) to value any Debt or other liabilities
of the Company or any Subsidiary at “fair value”, as defined therein and (ii)
without giving effect to any treatment of Debt in respect of convertible debt
instruments under Accounting Standards Codification Subtopic 470-20 (or any
other Accounting Standards Codification Topic having a similar result or effect)
to value any such Debt in a reduced or bifurcated manner as described therein,
and such Debt shall at all times be valued at the full stated principal amount
thereof.

1.4Amendment and Restatement of Existing Credit Agreement.    The parties to
this Agreement agree that, on the Closing Date, the terms and provisions of the
Existing Credit Agreement shall be and hereby are amended, superseded and
restated in their entirety by the terms and provisions of this Agreement.  This
Agreement is not intended to and shall not constitute a novation, payment and
reborrowing or termination of the “Obligations” under (and as defined in) the
Existing Credit Agreement and the other Credit Documents as in effect prior to
the Closing Date.  All “Loans” made and “Obligations” incurred under (and as
defined in) the Existing Credit Agreement which are outstanding on the Closing
Date shall continue as Loans and Obligations, respectively, under (and shall be
governed by the terms of) this Agreement and the other Credit
Documents.  Without limiting the foregoing, upon the effectiveness hereof: (a)
all references in the “Credit Documents” (as defined in the Existing Credit
Agreement) to the “Agent”, the “Credit Agreement” and the “Credit Documents”
shall be deemed to refer to the Agent, this Agreement and the Credit Documents,
(b) all obligations constituting “Obligations” (under and as defined in the
Existing Credit Agreement) with any Bank or any Affiliate of any Bank which are
outstanding on the Closing Date shall continue as Obligations under this
Agreement and the other Credit Documents, (c) the Company hereby agrees to
compensate each Bank (including each Departing Bank) for any and all losses,
costs and expenses incurred by such Bank in connection with the sale and
assignment of any Eurodollar Rate Loans (including the “Eurodollar Rate Loans”
under the Existing Credit Agreement) and such reallocation described below and
in Section 2.1, in each case on the terms and in the manner set forth in Section
4.4 hereof, (d) the “Loans” (as defined in the Existing Credit Agreement) shall
be reallocated as Loans owing to the Banks under this Agreement on the Closing
Date in accordance with each Bank’s Pro Rata Share and, in connection therewith,
the Agent shall, and is hereby authorized to, make such reallocations, sales,
assignments or other relevant actions





-19-

--------------------------------------------------------------------------------

 

 



in respect of each Bank’s Loans under the Existing Credit Agreement as are
necessary in order that each such Bank’s outstanding Loans hereunder reflect
such Bank’s Pro Rata Share of the Aggregate Commitment on the Closing Date and
(e) each Departing Bank’s “Commitment” under the Existing Credit Agreement shall
be terminated and each Departing Bank shall not be a Bank hereunder.    

The Company hereby (a) agrees that this Agreement and the transactions
contemplated hereby and thereby shall not limit or diminish its obligations
arising under or pursuant to the Credit Documents to which it is a party, (b)
reaffirms all of its obligations under the Credit Documents to which it is a
party and (c) acknowledges and agrees that each Credit Document executed by it
remains in full force and effect and is hereby reaffirmed, ratified and
confirmed.

ARTICLE II

THE ADVANCES

2.1Commitment.  From and including the Closing Date and prior to the Termination
Date, each Bank severally agrees, on the terms and conditions set forth in this
Agreement, (a) to make loans in U.S. dollars to the Company from time to time
(the “Loans”), and (b) to participate in Facility LCs issued upon the request of
the Company from time to time; provided that, after giving effect to the making
of each such Loan and the issuance of each such Facility LC, such Bank’s
Outstanding Credit Exposure shall not exceed its Commitment.  In no event may
the Aggregate Outstanding Credit Exposure exceed the Available
Commitment.  Subject to the terms and conditions of this Agreement, the Company
may borrow, repay and reborrow at any time prior to the Termination Date.  The
Commitments shall expire on the Termination Date.

2.2Repayment.  The Aggregate Outstanding Credit Exposure and all other unpaid
obligations of the Company hereunder shall be paid in full on the Termination
Date.

2.3Ratable Loans.  Each Advance shall consist of Loans made by the several Banks
ratably according to their Pro Rata Shares.

2.4Types of Advances.  The Advances may be Floating Rate Advances or Eurodollar
Advances (each a “Type” of Advance), or a combination thereof, as selected by
the Company in accordance with Sections 2.8 and 2.9.

2.5Fees and Changes in Commitments.

(a)The Company agrees to pay to the Agent for the account of each Bank according
to its Pro Rata Share a commitment fee (the “Commitment Fee”) at the Commitment
Fee Rate on the daily Unused Commitment from the Closing Date to but not
including the date on which this Agreement is terminated in full and all of the
Obligations hereunder have been paid in full.  The Commitment Fee shall be
payable quarterly in arrears on each Payment Date (for the quarter then most
recently ended), on the date of any reduction of the Aggregate Commitment
pursuant to clause (b) below and on the Termination Date (for the period then
ended for which such fee has not previously been paid) and shall be calculated
for actual days elapsed on the basis of a 360 day year.

(b)The Company may permanently reduce the Aggregate Commitment in whole, or





-20-

--------------------------------------------------------------------------------

 

 



in part ratably among the Banks in the minimum amount of $10,000,000 (and in
multiples of $1,000,000 if in excess thereof), upon at least five (5) Business
Days’ prior written notice to the Agent, which notice shall specify the amount
of any such reduction; provided that the Aggregate Commitment may not be reduced
below the Aggregate Outstanding Credit Exposure.  All accrued Commitment Fees
shall be payable on the effective date of any termination of the obligation of
the Banks to make Credit Extensions hereunder. 

2.6Minimum Amount of Advances.  Each Advance shall be in the minimum amount of
$10,000,000 (and in integral multiples of $1,000,000 if in excess thereof);
provided that any Floating Rate Advance may be in the amount of the Available
Aggregate Commitment (rounded down, if necessary, to an integral multiple of
$1,000,000).

2.7Principal Payments.  The Company may from time to time prepay, without
penalty or premium, all outstanding Floating Rate Advances or, in a minimum
aggregate amount of $10,000,000 or a higher integral multiple of $1,000,000, any
portion of the outstanding Floating Rate Advances upon one (1) Business Day’s
prior written notice to the Agent.  The Company may from time to time pay,
subject to the payment of any funding indemnification amounts required by
Section 4.4 but without penalty or premium, all outstanding Eurodollar Advances
or, in a minimum aggregate amount of $10,000,000 or a higher integral multiple
of $1,000,000, any portion of any outstanding Eurodollar Advance upon three (3)
Business Days’ prior written notice to the Agent; provided that if, after giving
effect to any such prepayment, the principal amount of any Eurodollar Advance is
less than $10,000,000, such Eurodollar Advance shall automatically convert into
a Floating Rate Advance.  If at any time the Aggregate Outstanding Credit
Exposure exceeds the Available Aggregate Commitment, the Company shall
immediately repay Advances or cash collateralize LC Obligations in the Facility
LC Collateral Account in accordance with the procedures set forth in Section
9.2, as applicable, in an aggregate principal amount sufficient to cause the
Aggregate Outstanding Credit Exposure to be less than or equal to the Available
Aggregate Commitment. 

2.8Method of Selecting Types and Interest Periods for New Advances.  The Company
shall select the Type of Advance and, in the case of each Eurodollar Advance,
the Interest Period applicable thereto from time to time.  The Company shall
give the Agent irrevocable notice (a “Borrowing Notice”) not later than 12:00
noon (New York City time) on the Borrowing Date of each Floating Rate Advance
and not later than 12:00 noon (New York City time) three (3) Business Days
before the Borrowing Date for each Eurodollar Advance, specifying:

(i)the Borrowing Date, which shall be a Business Day;

(ii)the aggregate amount of such Advance;

(iii)the Type of Advance selected; and

(iv)in the case of each Eurodollar Advance, the initial Interest Period
applicable thereto.

Promptly after receipt thereof, the Agent will notify each Bank of the contents
of each Borrowing Notice.  Not later than 3:00 p.m. (New York City time) on each
Borrowing Date,





-21-

--------------------------------------------------------------------------------

 

 



each Bank shall make available its Loan in funds immediately available in
Chicago, Illinois to the Agent at its address specified pursuant to Section
14.1.  To the extent funds are received from the Banks, the Agent will make such
funds available to the Company at the Agent’s aforesaid address.  No Bank’s
obligation to make any Loan shall be affected by any other Bank’s failure to
make any Loan.

2.9Conversion and Continuation of Outstanding Advances.  Floating Rate Advances
shall continue as Floating Rate Advances unless and until such Floating Rate
Advances are converted into Eurodollar Advances pursuant to this Section 2.9 or
are repaid in accordance with Section 2.2 or 2.7.  Each Eurodollar Advance shall
continue as a Eurodollar Advance until the end of the then applicable Interest
Period therefor, at which time such Eurodollar Advance shall be automatically
converted into a Floating Rate Advance unless (x) such Eurodollar Advance is or
was repaid in accordance with Section 2.2 or 2.7 or (y) the Company shall have
given the Agent a Conversion/Continuation Notice (as defined below) requesting
that, at the end of such Interest Period, such Eurodollar Advance continue as a
Eurodollar Advance for the same or another Interest Period.  Subject to the
terms of Section 2.6, the Company may elect from time to time to convert all or
any part of a Floating Rate Advance into a Eurodollar Advance.  The Company
shall give the Agent irrevocable notice (a “Conversion/Continuation Notice”) of
each conversion of a Floating Rate Advance into a Eurodollar Advance or
continuation of a Eurodollar Advance not later than 12:00 noon (New York City
time) at least three Business Days prior to the date of the requested conversion
or continuation, specifying:

(i)the requested date, which shall be a Business Day, of such conversion or
continuation;

(ii)the aggregate amount and Type of the Advance which is to be converted or
continued; and

(iii)the amount of the Advance which is to be converted into or continued as a
Eurodollar Advance and the duration of the Interest Period applicable thereto;

provided that no Advance may be continued as, or converted into, a Eurodollar
Advance if (x) such continuation or conversion would violate any provision of
this Agreement or (y) a Default or Event of Default exists.

2.10Interest Rates, Interest Payment Dates.    (a) Subject to Section 2.11, each
Advance shall bear interest as follows:

(i)at any time such Advance is a Floating Rate Advance, at a rate per annum
equal to the Floating Rate from time to time in effect; and

(ii)at any time such Advance is a Eurodollar Advance, at a rate per annum equal
to the Eurodollar Rate for each applicable Interest Period.

Changes in the rate of interest on that portion or any Advance maintained as a
Floating Rate Advance will take effect simultaneously with each change in the
Floating Rate.

(b)Interest accrued on each Floating Rate Advance shall be payable on each
Payment





-22-

--------------------------------------------------------------------------------

 

 



Date and on the Termination Date.  Interest accrued on each Eurodollar Advance
shall be payable on the last day of its applicable Interest Period, on any date
on which such Eurodollar Advance is prepaid and on the Termination
Date.  Interest accrued on each Eurodollar Advance having an Interest Period
longer than three months shall also be payable on the last day of each
three-month interval during such Interest Period.  Interest on Eurodollar
Advances, interest on Floating Rate Advances based on the Federal Funds
Effective Rate and the LC Fee shall be calculated for actual days elapsed on the
basis of a 360-day year.  Interest on Floating Rate Advances based on the Prime
Rate shall be calculated for actual days elapsed on the basis of a 365- or
366-day year, as appropriate.  Interest on each Advance shall accrue from and
including the date such Advance is made to but excluding the date payment
thereof is received in accordance with Section 2.12.  If any payment of
principal of or interest on an Advance shall become due on a day which is not a
Business Day, such payment shall be made on the next succeeding Business Day
(unless, in the case of a Eurodollar Advance, such next succeeding Business Day
falls in a new calendar month, in which case such payment shall be due on the
immediately preceding Business Day) and, in the case of a principal payment,
such extension of time shall be included in computing interest in connection
with such payment.

2.11Rate after Maturity.  Any Advance not paid by the Company at maturity,
whether by acceleration or otherwise, shall bear interest until paid in full at
a rate per annum equal to the higher of (i) the rate otherwise applicable
thereto plus 2.00% or (ii) the Floating Rate plus 2.00%.

2.12Method of Payment; Sharing Set-Offs.  (a) All payments of principal,
interest and fees hereunder shall be made in immediately available funds to the
Agent at its address specified on its signature page to this Agreement (or at
any other Lending Installation of the Agent specified in writing by the Agent to
the Company), without setoff or counterclaim, not later than 12:00 noon (New
York City time) on the date when due and shall (except in the case of
Reimbursement Obligations for which the applicable LC Issuer has not been fully
indemnified by the Banks, or as otherwise specifically required hereunder) be
applied ratably by the Agent among the Banks.  Funds received after such time
shall be deemed received on the following Business Day unless the Agent shall
have received from, or on behalf of, the Company a Federal Reserve reference
number with respect to such payment before 1:00 p.m. (New York City time) on the
date of such payment.  Each payment delivered to the Agent for the account of
any Bank shall be delivered promptly by the Agent in the same type of funds
received by the Agent to such Bank at the address specified for such Bank in its
Administrative Questionnaire or at any Lending Installation specified in a
notice received by the Agent from such Bank.  The Agent is hereby authorized to
charge the account of the Company maintained with JPMorgan Chase Bank, N.A., if
any, for each payment of principal, interest, Reimbursement Obligations and fees
as such payment becomes due hereunder.  Each reference to the Agent in this
Section 2.12 shall also be deemed to refer, and shall apply equally, to each LC
Issuer, in the case of payments required to be made by the Company to such LC
Issuer pursuant to Section 3.6. 

(b)If any Bank shall fail to make any payment required to be made by it pursuant
to Section 2.8,  Section 2.15,  Section 3.5 or Section 13.8, then the Agent may,
in its discretion and notwithstanding any contrary provision hereof, (i) apply
any amounts thereafter received by the Agent for the account of such Bank and
for the benefit of the Agent or the applicable LC Issuer to satisfy such Bank’s
obligations under such Sections until all such





-23-

--------------------------------------------------------------------------------

 

 



unsatisfied obligations are fully paid and/or (ii) hold any such amounts in a
segregated account over which the Agent shall have exclusive control as cash
collateral for, and application to, any future funding obligations of such Bank
under any such Section; in the case of each of clauses (i) and (ii) above, in
any order as determined by the Agent in its discretion.

2.13Bonds; Record-keeping; Telephonic Notices.

(a)The obligation of the Company to repay the Obligations shall be evidenced by
one or more Bonds.

(b)Each Bank shall maintain in accordance with its usual practice an account or
accounts evidencing the indebtedness of the Company to such Bank resulting from
each Loan made by such Bank from time to time, including the amounts of
principal and interest payable and paid to such Bank from time to time
hereunder.

(c)The Agent shall also maintain accounts in which it will record (i) the amount
of each Loan made hereunder, the Type thereof and, if applicable, the Interest
Period with respect thereto, (ii) the amount of any principal or interest due
and payable or to become due and payable from the Company to each Bank
hereunder, (iii) the original stated amount of each Facility LC and the amount
of LC Obligations outstanding at any time, and (iv) the amount of any sum
received by the Agent hereunder from the Company and each Bank’s share thereof.

(d)The entries maintained in the accounts maintained pursuant to clauses (b) and
(c) above shall be prima facie evidence of the existence and amounts of the
Obligations therein recorded absent manifest error; provided that the failure of
the Agent or any Bank to maintain such accounts or any error therein shall not
in any manner affect the obligation of the Company to repay the Obligations in
accordance with their terms.

(e)The Company hereby authorizes the Banks and the Agent to make Advances based
on telephonic notices made by any person or persons the Agent or any Bank in
good faith believes to be acting on behalf of the Company.  The Company agrees
to deliver promptly to the Agent a written confirmation of each telephonic
notice signed by a Designated Officer.  If the written confirmation differs in
any material respect from the action taken by the Agent and the Banks, the
records of the Agent and the Banks shall govern absent manifest error.

2.14Lending Installations.  Subject to the provisions of Section 4.6, each Bank
may book its Loans and its participation in any LC Obligations and each LC
Issuer may book the Facility LCs issued by it at any Lending Installation
selected by such Bank or such LC Issuer, as the case may be, and may change its
Lending Installation from time to time.  All terms of this Agreement shall apply
to any such Lending Installation and the Loans shall be deemed held by the
applicable Bank for the benefit of such Lending Installation.  Each Bank may, by
written or facsimile notice to the Company, designate a Lending Installation
through which Loans will be made by it or Facility LCs will be issued by it and
for whose account payments on the Loans or payments with respect to Facility LCs
are to be made.

2.15Non-Receipt of Funds by the Agent.  Unless a Bank or the Company, as the
case may be, notifies the Agent prior to the time on the date on which it is
scheduled to make payment to the Agent of (i) in the case of a Bank, the
proceeds of a Loan or (ii) in the case of the





-24-

--------------------------------------------------------------------------------

 

 



Company, a payment of principal, interest or fees to the Agent for the account
of the Banks, that it does not intend to make such payment, the Agent may assume
that such payment has been made.  The Agent may, but shall not be obligated to,
make the amount of such payment available to the intended recipient in reliance
upon such assumption.  If such Bank or the Company, as the case may be, has not
in fact made such payment to the Agent, the recipient of such payment shall, on
demand by the Agent, repay to the Agent the amount so made available together
with interest thereon in respect of each day during the period commencing on the
date such amount was so made available by the Agent until the date the Agent
recovers such amount at a rate per annum equal to (i) in the case of payment by
a Bank, the Federal Funds Effective Rate for such day or (ii) in the case of
payment by the Company, the interest rate applicable to the relevant Loan.

2.16Expansion Option.    The Company may from time to time elect to increase the
Commitments in minimum increments of $50,000,000 so long as, after giving effect
thereto, the aggregate amount of such increases does not exceed
$200,000,000.  The Company may arrange for any such increase to be provided by
one or more Banks (each Bank so agreeing to an increase in its Commitment, an
“Increasing Bank”), or by one or more new banks, financial institutions or other
entities (each such new bank, financial institution or other entity, an
“Augmenting Bank”; provided that no Ineligible Institution may be an Augmenting
Bank), to increase their existing Commitments, or provide new Commitments, as
the case may be; provided that (i) each Increasing Bank and each Augmenting Bank
shall be subject to the approval of the Company, the Agent and each LC Issuer
and (ii) (x) in the case of an Increasing Bank, the Company and such Increasing
Bank execute an agreement substantially in the form of Exhibit F hereto, and
(y) in the case of an Augmenting Bank, the Company and such Augmenting Bank
execute an agreement substantially in the form of Exhibit G hereto.  No consent
of any Bank (other than the Banks participating in the increase and the Agent
and each LC Issuer) shall be required for any increase in Commitments pursuant
to this Section 2.16.  Increases and new Commitments created pursuant to this
Section 2.16 shall become effective on the date agreed by the Company, the Agent
and the relevant Increasing Banks or Augmenting Banks, and the Agent shall
notify each Bank thereof.  Notwithstanding the foregoing, no increase in the
Commitments (or in the Commitment of any Bank) shall become effective under this
paragraph unless, (i) on the proposed date of the effectiveness of such
increase, (A) the conditions set forth in clauses (i) and (ii) of Section 11.2
shall be satisfied or waived by the Majority Banks and the Agent shall have
received a certificate to that effect dated such date and executed by a
Designated Officer of the Company and (B) the Company shall be in compliance (on
a pro forma basis) with the covenant contained in Article VIII, (ii) the Agent
shall have received (x) documents consistent with those delivered on the Closing
Date as to the organizational power and authority of the Company to borrow
hereunder after giving effect to such increase and (y) in the case of any
Augmenting Bank that is organized under the laws of a jurisdiction outside the
United States of America, its name, address, tax identification number and/or
such other information as shall be necessary for the Agent to comply with “know
your customer” and anti-money laundering rules and regulations, including
without limitation, the USA Patriot Act, and (iii) the Company shall have issued
a new interest-bearing First Mortgage Bond in favor of the Agent (x) in the
amount of the Aggregate Commitment (giving effect to such increase) or (y) in
the amount of such increase, such that the aggregate principal amount of the
Bonds will, when taken together, equal the Aggregate Commitment (giving effect
to such increase).  On the effective date of any increase in the Commitments,
(i) each relevant Increasing Bank and Augmenting Bank shall make available





-25-

--------------------------------------------------------------------------------

 

 



to the Agent such amounts in immediately available funds as the Agent shall
determine, for the benefit of the other Banks, as being required in order to
cause, after giving effect to such increase and the use of such amounts to make
payments to such other Banks, each Bank’s portion of the outstanding Loans of
all the Banks to equal its Pro Rata Share of such outstanding Loans, and (ii)
the Company shall be deemed to have repaid and reborrowed all outstanding Loans
as of the date of any increase in the Commitments (with such reborrowing to
consist of the Types of Loans, with related Interest Periods if applicable,
specified in a notice delivered by the Company, in accordance with the
requirements of Section 2.8).  The deemed payments made pursuant to clause (ii)
of the immediately preceding sentence shall be accompanied by payment of all
accrued interest on the amount prepaid and, in respect of each Eurodollar
Advance, shall be subject to indemnification by the Company pursuant to the
provisions of Section 4.4 if the deemed payment occurs other than on the last
day of the related Interest Periods.  Nothing contained in this Section 2.16
shall constitute, or otherwise be deemed to be, a commitment on the part of any
Bank to increase its Commitment hereunder at any time.

2.17Extension of Termination Date. 

(a)The Company may at any time and from time to time not more than ninety (90)
days and not less than thirty (30) days prior to any anniversary of the Closing
Date (other than the Termination Date), by notice to the Agent (who shall
promptly notify the Banks), request that each Bank extend (each such date on
which an extension occurs, an “Extension Date”) such Bank’s Termination Date to
the date that is one year after the Termination Date then in effect for such
Bank (the “Existing Termination Date”).

(b) Each Bank, acting in its sole and individual discretion, shall, by notice to
the Agent given not later than the date that is ten (10) Business Days after the
date on which the Agent received the Company’s extension request (the “Bank
Notice Date”), advise the Agent whether or not such Bank agrees to such
extension (each Bank that determines to so extend its Termination Date, an
“Extending Bank”).  Each Bank that determines not to so extend its Termination
Date (a “Non-Extending Bank”) shall notify the Agent of such fact promptly after
such determination (but in any event no later than the Bank Notice Date), and
any Bank that does not so advise the Agent on or before the Bank Notice Date
shall be deemed to be a Non-Extending Bank.  The election of any Bank to agree
to such extension shall not obligate any other Bank to so agree, and it is
understood and agreed that no Bank shall have any obligation whatsoever to agree
to any request made by the Company for extension of the Termination Date.

(c)The Agent shall promptly notify the Company of each Bank’s determination
under this Section.

(d)The Company shall have the right, but shall not be obligated, on or before
the applicable Termination Date for any Non-Extending Bank to replace such
Non-Extending Bank with, and add as “Banks” under this Agreement in place
thereof, one or more financial institutions that are not Ineligible Institutions
(each, an “Additional Commitment Bank”) approved by the Agent and the LC Issuers
in accordance with the procedures provided in Section 4.2, each of which
Additional Commitment Banks shall have entered into an Assignment Agreement (in
accordance with and subject to the restrictions contained in Section 12.1, with
the Company obligated to pay any applicable processing or recordation fee;
provided, that the Agent





-26-

--------------------------------------------------------------------------------

 

 



may, in its sole discretion, elect to waive the $3,500 processing and
recordation fee in connection therewith) with such Non-Extending Bank, pursuant
to which such Additional Commitment Banks shall, effective on or before the
applicable Termination Date for such Non-Extending Bank, assume a Commitment
(and, if any such Additional Commitment Bank is already a Bank, its Commitment
shall be in addition to such Bank’s Commitment hereunder on such date).  Prior
to any Non-Extending Bank being replaced by one or more Additional Commitment
Banks pursuant hereto, such Non-Extending Bank may elect, in its sole
discretion, by giving irrevocable notice thereof to the Agent and the Company
(which notice shall set forth such Bank’s new Termination Date), to become an
Extending Bank, which election shall be with the Company’s consent on or before
the applicable Extension Date, and in the event the Company does not so consent,
such Non-Extending Bank shall remain a Non-Extending Bank.  The Agent may effect
such amendments to this Agreement as are reasonably necessary to provide solely
for any such extensions with the consent of the Company but without the consent
of any other Banks.

(e)If (and only if) the total of the Commitments of the Banks that have agreed
to extend their Termination Date and the new or increased Commitments of any
Additional Commitment Banks is more than 50% of the aggregate amount of the
Commitments in effect immediately prior to the applicable Extension Date, then,
effective as of the applicable Extension Date, the Termination Date of each
Extending Bank and of each Additional Commitment Bank shall be extended to the
date that is one year after the then Existing Termination Date (except that, if
such date is not a Business Day, such Termination Date as so extended shall be
the immediately preceding Business Day) and each Additional Commitment Bank
shall thereupon become a “Bank” for all purposes of this Agreement and shall be
bound by the provisions of this Agreement as a Bank hereunder and shall have the
obligations of a Bank hereunder. For purposes of clarity, it is acknowledged and
agreed that the Termination Date on any date of determination shall not be a
date more than five (5) years after such date of determination, whether such
determination is made before or after giving effect to any extension request
made hereunder.

(f)Notwithstanding the foregoing, (x) no more than two (2) extensions of the
Termination Date shall be permitted hereunder and (y) any extension of any
Termination Date pursuant to this Section 2.17 shall not be effective with
respect to any Extending Bank unless:

(i)no Default or Event of Default shall have occurred and be continuing on the
applicable Extension Date and immediately after giving effect thereto;

(ii)the representations and warranties of the Company set forth in this
Agreement are true and correct on and as of the applicable Extension Date and
after giving effect thereto, as though made on and as of such date (or to the
extent that such representations and warranties specifically refer to an earlier
date, as of such earlier date); and

(iii)the Agent shall have received a certificate dated as of the applicable
Extension Date from the Company signed by an authorized officer of the Company
(A) certifying the accuracy of the foregoing clauses (i) and (ii) and (B)
certifying and attaching the resolutions adopted by the Company approving or
consenting to such extension.





-27-

--------------------------------------------------------------------------------

 

 



(g)On the Termination Date of each Non-Extending Bank, (i) the Commitment of
each Non-Extending Bank shall automatically terminate and (ii) the Company shall
repay such Non-Extending Bank in accordance with Section 2.2 (and shall pay to
such Non-Extending Bank all of the other Obligations owing to it under this
Agreement) and after giving effect thereto shall prepay any Loans outstanding on
such date (and pay any additional amounts required pursuant to Section 4.4) to
the extent necessary to keep outstanding Loans ratable with any revised Pro Rata
Shares of the respective Banks effective as of such date, and the Agent shall
administer any necessary reallocation of the Outstanding Credit Exposures
(without regard to any minimum borrowing, pro rata borrowing and/or pro rata
payment requirements contained elsewhere in this Agreement).

(h)This Section shall supersede any provisions in Section 10.1 or Section 12.11
to the contrary.

ARTICLE III

LETTER OF CREDIT FACILITY

3.1Issuance.    Each LC Issuer hereby agrees, on the terms and conditions set
forth in this Agreement, to issue standby letters of credit and, to the extent
agreed to by any applicable LC Issuer, direct-pay letters of credit, denominated
in U.S. dollars (each, a “Facility LC”) and to renew, extend, increase, decrease
or otherwise modify each Facility LC (“Modify,” and each such action a
“Modification”), from time to time from and including the Closing Date and prior
to the Termination Date upon the request of the Company; provided,  however,
that in no event shall (i) immediately after each such Facility LC is issued or
Modified, the Aggregate Outstanding Credit Exposure exceed the Available
Commitment, (ii) immediately after each such Facility LC is issued or Modified,
the amount of the LC Obligations exceed the Facility LC Sublimit, (iii)
immediately after each such Facility LC is issued or Modified, the LC
Obligations in respect of all Facility LCs issued by any LC Issuer exceed such
LC Issuer’s Facility LC Commitment, as such amount may be increased or decreased
from time to time with the written consent of the Company, the Agent and each LC
Issuer (provided that any increase in such amount with respect to any LC Issuer,
and any subsequent decrease in such amount to an amount equal to $25,000,000 or
more, shall only require the consent of the Company and such LC Issuer) and (iv)
a Facility LC (x) be issued later than 30 days prior to the scheduled
Termination Date, (y) have an expiry date later than the earlier of (1) the date
one year after the date of the issuance of such Facility LC (or, in the case of
any renewal or extension thereof, one year after such renewal or extension and
provided that such Facility LC may contain customary “evergreen” provisions
pursuant to which the expiry date is automatically extended by a specific time
period unless such LC Issuer gives notice to the beneficiary of such Facility LC
at least a specified time period prior to the expiry date then in effect) and
(2) the fifth Business Day prior to the scheduled Termination Date or (z)
provide for time drafts.  The Company may from time to time request to increase
the Facility LC Sublimit so long as, after giving effect thereto, the aggregate
amount of such increases does not exceed $50,000,000, which increase, in the
sole discretion of the applicable LC Issuer, may be provided by one or more LC
Issuers (each LC Issuer so agreeing to an increase in its Facility LC
Commitment, an “Increasing LC Issuer”), or by one or more other Lenders that
wish to become an LC Issuer (each such Lender, an





-28-

--------------------------------------------------------------------------------

 

 



“Additional LC Issuer”); provided that each Increasing LC Issuer and each
Additional LC Issuer shall be subject to the approval of the Company and the
Agent.  Nothing contained in this Section 3.1 shall constitute or otherwise be
deemed to be a commitment on the part of any LC Issuer to increase its Facility
LC Commitment.  Notwithstanding the foregoing, the letters of credit identified
on Schedule 3.1 (the “Existing LCs”) shall be deemed to be “Facility LCs” issued
on the Closing Date for all purposes of the Credit Documents.    

3.2Participations.  Upon the issuance or Modification by an LC Issuer of a
Facility LC in accordance with this Article III, such LC Issuer shall be deemed,
without further action by any party hereto, to have unconditionally and
irrevocably sold to each Bank, and each Bank shall be deemed, without further
action by any party hereto, to have unconditionally and irrevocably purchased
from such LC Issuer, a participation in such Facility LC (and each Modification
thereof) and the related LC Obligations in proportion to its Pro Rata Share.

3.3Notice; Amount of Facility LC.    Subject to Section 3.1, the Company shall
give the Agent and the applicable LC Issuer notice prior to 12:00 noon (New York
City time) at least three (3) Business Days prior to the proposed date of
issuance or Modification of each Facility LC, specifying the beneficiary, the
proposed date of issuance (or Modification) and the expiry date of such Facility
LC, and describing the proposed terms of such Facility LC and the nature of the
transactions proposed to be supported thereby and including agreed-upon draft
language for such Facility LC reasonably acceptable to the applicable LC
Issuer.  Upon receipt of such notice, the Agent shall promptly notify each Bank,
of the contents thereof and of the amount of such Bank’s participation in such
proposed Facility LC.  The issuance or Modification by an LC Issuer of any
Facility LC shall, in addition to the conditions precedent set forth in Article
XI (the satisfaction of which such LC Issuer shall have no duty to ascertain),
be subject to the conditions precedent that such Facility LC shall be
satisfactory to such LC Issuer and that the Company shall have executed and
delivered such application agreement and/or such other instruments and
agreements relating to such Facility LC as such LC Issuer shall have reasonably
requested (each, a “Facility LC Application”).  In the event of any conflict
between the terms of this Agreement and the terms of any Facility LC
Application, the terms of this Agreement shall control.  Unless otherwise
specified herein, the amount of a Facility LC at any time shall be deemed to be
the stated amount of such Facility LC in effect at such time; provided, however,
that with respect to any Facility LC that, by its terms or the terms of any
Facility LC Application related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Facility LC shall be
deemed to be the maximum stated amount of such Facility LC after giving effect
to all such increases, whether or not such maximum stated amount is in effect at
such times.

3.4LC Fees.  The Company shall pay to the Agent, for the account of the Banks
ratably in accordance with their respective Pro Rata Shares, a letter of credit
fee (the “LC Fee”) at a per annum rate equal to the Applicable Margin for
Eurodollar Rate Loans in effect from time to time on the daily undrawn stated
amount of each Facility LC, such fee to be payable in arrears on each Payment
Date (for the quarter then most recently ended) and the Termination Date (for
the period then ended for which such fee has not previously been paid) (and, if
applicable, thereafter on demand).  The Company shall also pay to each LC Issuer
for its own account (a) a fronting fee for each Facility LC at the time and in
the amount separately agreed by the Company and such LC Issuer, and (b)
documentary and processing charges in connection with





-29-

--------------------------------------------------------------------------------

 

 



the issuance or Modification of and draws under Facility LCs in accordance with
such LC Issuer’s standard schedule for such charges as in effect from time to
time.

3.5Administration; Reimbursement by Banks.  Upon receipt from the beneficiary of
any Facility LC of any demand for payment under such Facility LC, the applicable
LC Issuer shall notify the Agent and the Agent shall promptly notify the Company
and each other Bank as to the amount to be paid by such LC Issuer as a result of
such demand and the proposed payment date (the “LC Payment Date”).  The
responsibility of an LC Issuer to the Company and each Bank shall be only to
determine that the documents (including each demand for payment) delivered under
each Facility LC issued by such LC Issuer in connection with such presentment
shall be in conformity in all material respects with such Facility LC.  Each LC
Issuer shall endeavor to exercise the same care in the issuance and
administration of the Facility LCs as it does with respect to letters of credit
in which no participations are granted, it being understood that in the absence
of any gross negligence or willful misconduct by such LC Issuer, each Bank shall
be unconditionally and irrevocably liable without regard to the occurrence of
any Default, Event of Default or any condition precedent whatsoever, to
reimburse such LC Issuer on demand for (i) such Bank’s Pro Rata Share of the
amount of each payment made by such LC Issuer under each Facility LC issued by
it to the extent such amount is not reimbursed by the Company pursuant to
Section 3.6 below, plus (ii) interest on the foregoing amount to be reimbursed
by such Bank, for each day from the date of such LC Issuer’s demand for such
reimbursement (or, if such demand is made after 12:00 noon (New York City time)
on such date, from the next succeeding Business Day) to the date on which such
Bank pays the amount to be reimbursed by it, at a rate of interest per annum
equal to the Federal Funds Effective Rate for the first three days and,
thereafter, at a rate of interest equal to the rate applicable to Floating Rate
Advances.

3.6Reimbursement by Company.  The Company shall be irrevocably and
unconditionally obligated to reimburse the applicable LC Issuer on the
applicable LC Payment Date for any amounts to be paid by such LC Issuer upon any
drawing under any Facility LC issued by it, without presentment, demand, protest
or other formalities of any kind; provided that neither the Company nor any Bank
shall hereby be precluded from asserting any claim for direct (but not
consequential) damages suffered by the Company or such Bank to the extent, but
only to the extent, caused by (i) the willful misconduct or gross negligence of
such LC Issuer in determining whether a request presented under any Facility LC
issued by it complied with the terms of such Facility LC or (ii) such LC
Issuer’s failure to pay under any Facility LC issued by it after the
presentation to it of a request strictly complying with the terms and conditions
of such Facility LC.  All such amounts paid by the applicable LC Issuer and
remaining unpaid by the Company shall bear interest, payable on demand, for each
day until paid at a rate per annum equal to (x) the rate applicable to Floating
Rate Advances for such day if such day falls on or before the applicable LC
Payment Date and (y) the sum of 1.00% plus the rate applicable to Floating Rate
Advances for such day if such day falls after such LC Payment Date.  The
applicable LC Issuer will pay to each Bank ratably in accordance with its Pro
Rata Share all amounts received by such LC Issuer from the Company for
application in payment, in whole or in part, of the Reimbursement Obligation in
respect of any Facility LC issued by such LC Issuer, but only to the extent such
Bank has made payment to such LC Issuer in respect of such Facility LC pursuant
to Section 3.5.  Subject to the terms and conditions of this Agreement
(including the submission of a Borrowing Notice in compliance with Section 2.8
and the satisfaction of the applicable conditions precedent set forth in
Article XI), the Company may request an Advance





-30-

--------------------------------------------------------------------------------

 

 



hereunder for the purpose of satisfying any Reimbursement Obligation.

3.7Obligations Absolute.  The Company’s obligations under this Article III shall
be absolute and unconditional under any and all circumstances and irrespective
of any setoff, counterclaim or defense to payment which the Company may have or
have had against any LC Issuer, any Bank or any beneficiary of a Facility
LC.  The Company further agrees with the LC Issuers and the Banks that the LC
Issuers and the Banks shall not be responsible for, and the Company’s
Reimbursement Obligation in respect of any Facility LC shall not be affected by,
among other things, the validity or genuineness of documents or of any
endorsements thereon, even if such documents should in fact prove to be in any
or all respects invalid, fraudulent or forged, or any dispute between or among
the Company, any of its Affiliates, the beneficiary of any Facility LC or any
financing institution or other party to whom any Facility LC may be transferred
or any claims or defenses whatsoever of the Company or of any of its Affiliates
against the beneficiary of any Facility LC or any such transferee.  Subject to
the proviso contained in the first sentence of Section 3.6, no LC Issuer shall
be liable for any error, omission, interruption or delay in transmission,
dispatch or delivery of any message or advice, however transmitted, in
connection with any Facility LC.  The Company agrees that any action taken or
omitted by any LC Issuer or any Bank under or in connection with a Facility LC
and the related drafts and documents, if done without gross negligence or
willful misconduct, shall be binding upon the Company and shall not put any LC
Issuer or any Bank under any liability to the Company.  Nothing in this Section
3.7 is intended to limit the right of the Company to make a claim against any LC
Issuer for damages as contemplated by the proviso to the first sentence of
Section 3.6.

3.8Actions of LC Issuers.  Each LC Issuer shall be entitled to rely, and shall
be fully protected in relying, upon any Facility LC, draft, writing, resolution,
notice, consent, certificate, affidavit, letter, cablegram, telegram, telecopy,
telex, teletype or electronic message, statement, order or other document
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons, and upon advice and statements of legal
counsel, independent accountants and other experts selected by such LC
Issuer.  Each LC Issuer shall be fully justified in failing or refusing to take
any action under this Agreement unless it shall first have received such advice
or concurrence of the Majority Banks as it reasonably deems appropriate or it
shall first be indemnified to its reasonable satisfaction by the Banks against
any and all liability and expense which may be incurred by it by reason of
taking or continuing to take any such action.  Notwithstanding any other
provision of this Article III, each LC Issuer shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement in
accordance with a request of the Majority Banks, and such request and any action
taken or failure to act pursuant thereto shall be binding upon the Banks and any
future holders of a participation in any Facility LC.

3.9Indemnification.  The Company hereby agrees to indemnify and hold harmless
each Bank, each LC Issuer and the Agent, and their respective directors,
officers, agents and employees from and against any and all claims and damages,
losses, liabilities, reasonable costs or expenses which such Bank, such LC
Issuer or the Agent may incur (or which may be claimed against such Bank, such
LC Issuer or the Agent by any Person whatsoever) by reason of or in connection
with the issuance, execution and delivery or transfer of or payment or failure
to pay under any Facility LC or any actual or proposed use of any Facility LC,
including any claims,





-31-

--------------------------------------------------------------------------------

 

 



damages, losses, liabilities, costs or expenses which any LC Issuer may incur by
reason of or in connection with (i) the failure of any other Bank to fulfill or
comply with its obligations to such LC Issuer hereunder (but nothing herein
contained shall affect any rights the Company may have against any Defaulting
Bank) or (ii) by reason of or on account of such LC Issuer issuing any Facility
LC which specifies that the term “Beneficiary” included therein includes any
successor by operation of law of the named Beneficiary, but which Facility LC
does not require that any drawing by any such successor Beneficiary be
accompanied by a copy of a legal document, satisfactory to such LC Issuer,
evidencing the appointment of such successor Beneficiary; provided that the
Company shall not be required to indemnify any Bank, any LC Issuer or the Agent
for any claims, damages, losses, liabilities, costs or expenses to the extent,
but only to the extent, caused by (x) the willful misconduct or gross negligence
of any LC Issuer in determining whether a request presented under any Facility
LC issued by it complied with the terms of such Facility LC or (y) any LC
Issuer’s failure to pay under any Facility LC issued by it after the
presentation to it of a request strictly complying with the terms and conditions
of such Facility LC.  Nothing in this Section 3.9 is intended to limit the
obligations of the Company under any other provision of this Agreement.

3.10Banks’ Indemnification.  Each Bank shall, ratably in accordance with its Pro
Rata Share, indemnify each LC Issuer (in such LC Issuer’s capacity as an LC
Issuer), its Affiliates and their respective directors, officers, agents and
employees (to the extent not reimbursed by the Company) against any cost,
expense (including reasonable counsel fees and disbursements), claim, demand,
action, loss or liability (except such as result from such indemnitees’ gross
negligence or willful misconduct as determined in a final, non-appealable
judgment by a court of competent jurisdiction or such LC Issuer’s failure to pay
under any Facility LC issued by it after the presentation to it of a request
strictly complying with the terms and conditions of the Facility LC) that such
indemnitees may suffer or incur in connection with this Article III or any
action taken or omitted by such indemnitees hereunder (in such LC Issuer’s
capacity as an LC Issuer).

3.11Rights as a Bank.  In its capacity as a Bank, each LC Issuer shall have the
same rights and obligations as any other Bank.

3.12LC Issuer Agreements.  Unless otherwise requested by the Agent, each LC
Issuer shall report in writing to the Agent (i) promptly following the end of
each calendar month, the aggregate amount of Facility LCs issued by it and
outstanding at the end of such month, (ii) on or prior to each Business Day on
which such LC Issuer expects to issue, amend, renew or extend any Facility LC,
the date of such issuance, amendment, renewal or extension, and the aggregate
face amount of the Facility LC to be issued, amended, renewed or extended by it
and outstanding after giving effect to such issuance, amendment, renewal or
extension occurred (and whether the amount thereof changed), it being understood
that such LC Issuer shall not permit any issuance, renewal, extension or
amendment resulting in an increase in the amount of any Facility LC to occur
without first obtaining written confirmation from the Agent that it is then
permitted under this Agreement, (iii) on each Business Day on which such LC
Issuer makes any payment under any Facility LC, the date of such payment under
such Facility LC and the amount of such payment, (iv) on any Business Day on
which the Company fails to reimburse any payment under any Facility LC required
to be reimbursed to such LC Issuer on such day, the date of such failure and the
amount of such payment and (v) on any other Business Day, such other information
as the Agent shall reasonably request.





-32-

--------------------------------------------------------------------------------

 

 



ARTICLE IV

CHANGE IN CIRCUMSTANCES

4.1Yield Protection.

(a)If any Change in Law,

(i)Subjects the Agent, any Bank, any LC Issuer or any applicable Lending
Installation to any tax, duty, charge, withholding levy, imposts, deduction,
assessment or fee on its loans, loan principal, letters of credit, commitments,
or other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto (other than (A) Taxes, (B) Excluded Taxes, and (C) Other
Taxes), or

(ii)imposes or increases or deems applicable any reserve, special deposit,
liquidity or similar requirement (including any compulsory loan requirement,
insurance charge or other assessment) against assets of, deposits with or for
the account of, or credit extended by any Bank, any LC Issuer or any applicable
Lending Installation (including any reserve costs under Regulation D with
respect to Eurocurrency liabilities (as defined in Regulation D)), or

(iii)imposes any other condition the result of which is to increase the cost to
any Bank, any LC Issuer or any applicable Lending Installation of making,
continuing, converting into, funding or maintaining Credit Extensions (including
any participations in Facility LCs), or reduces any amount receivable by any
Bank, any LC Issuer or any applicable Lending Installation in connection with
Credit Extensions (including any participations in Facility LCs) or requires any
Bank, any LC Issuer or any applicable Lending Installation to make any payment
calculated by reference to its Outstanding Credit Exposure or interest received
by it, by an amount deemed material by such Bank or such LC Issuer, or

(iv)affects the amount of capital or liquidity required or expected to be
maintained by any Bank, any LC Issuer or any applicable Lending Installation or
any corporation controlling any Bank or any LC Issuer and such Bank or such LC
Issuer, as applicable, determines the amount of capital or liquidity required is
increased by or based upon the existence of this Agreement or its obligation to
make Credit Extensions (including any participations in Facility LCs) hereunder
or of commitments of this type,

then, upon presentation by the Agent, such Bank or such LC Issuer to the Company
of a certificate (as referred to in the immediately succeeding sentence of this
Section 4.1) setting forth the basis for such determination and the additional
amounts reasonably determined by the Agent, such Bank or such LC Issuer for the
period of up to ninety (90) days prior to the date on which such certificate is
delivered to the Company and the Agent, to be sufficient to compensate the
Agent, such Bank or such LC Issuer, as applicable, in light of such
circumstances, the Company shall within thirty (30) days of such delivery of
such certificate pay to the Agent for its own account or for the account of the
Agent, such Bank or such LC Issuer, as applicable, the specified amounts set
forth on such certificate.  The Agent, affected Bank or LC Issuer, as
applicable, shall deliver to the Company and the Agent a certificate setting
forth the basis of the claim and





-33-

--------------------------------------------------------------------------------

 

 



specifying in reasonable detail the calculation of such increased expense, which
certificate shall be prima facie evidence as to such increase and such
amounts.  The Agent, an affected Bank or LC Issuer, as applicable, may deliver
more than one certificate to the Company during the term of this Agreement.  In
making the determinations contemplated by the above-referenced certificate, the
Agent, any Bank and any LC Issuer may make such reasonable estimates,
assumptions, allocations and the like that the Agent, such Bank or such LC
Issuer, as applicable, in good faith determines to be appropriate, and the
Agent’s, such Bank’s or such LC Issuer’s selection thereof in accordance with
this Section 4.1 shall be conclusive and binding on the Company, absent manifest
error. 

(b)No Bank or LC Issuer shall be entitled to demand compensation or be
compensated hereunder to the extent that such compensation relates to any period
of time more than ninety (90) days prior to the date upon which such Bank or
such LC Issuer, as applicable, first notified the Company of the occurrence of
the event entitling such Bank or such LC Issuer, as applicable, to such
compensation (unless, and to the extent, that any such compensation so demanded
shall relate to the retroactive application of any event so notified to the
Company).

4.2Replacement of Banks.

(a)If any Bank shall make a demand for payment under Section 4.1, then within
thirty (30) days after such demand, the Company may, with the approval of the
Agent and each LC Issuer which has issued a Facility LC which is then
outstanding or in respect of which there is any unreimbursed Reimbursement
Obligation (which approvals shall not be unreasonably withheld) and provided
that no Default or Event of Default shall then have occurred and be continuing,
demand, at the Company’s sole cost and expense, that such Bank assign to one or
more financial institutions designated by the Company and approved by the Agent
all (but not less than all) of such Bank’s Commitment and Outstanding Credit
Exposure within the period ending on the later of such 30th day and the last day
of the longest of the then current Interest Periods or maturity dates for such
Outstanding Credit Exposure.  Any such assignment shall be consummated on terms
satisfactory to the assigning Bank; provided that such Bank’s consent to such
assignment shall not be unreasonably withheld.

(b)If the Company shall elect to replace a Bank pursuant to clause (a) above,
the Company shall prepay the Outstanding Credit Exposure of such Bank, and the
financial institution or institutions selected by the Company shall replace such
Bank as a Bank hereunder pursuant to an instrument satisfactory to the Company,
the Agent and the Bank being replaced by making Credit Extensions to the Company
in the amount of the Outstanding Credit Exposure of such assigning Bank and
assuming all the same rights and responsibilities hereunder as such assigning
Bank and having the same Commitment as such assigning Bank.

(c)If any Bank becomes a Defaulting Bank, then the Company may, at its sole
expense and effort, upon notice to such Bank and the Agent, require such Bank to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 12.1), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Bank, if such Bank accepts such
assignment); provided that (i) to the extent required pursuant to Section
12.1(c), the Company





-34-

--------------------------------------------------------------------------------

 

 



shall have received the necessary consents from the Agent and the LC Issuer, if
any, and (ii) such Bank shall have received payment of an amount equal to its
Outstanding Credit Exposure, accrued interest thereon, accrued fees and all
other amounts payable to it hereunder, from the assignee (to the extent of such
Outstanding Credit Exposure and accrued interest and fees) or the Company (in
the case of all other amounts).  A Bank shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Bank or otherwise, the circumstances entitling the Company to require such
assignment and delegation cease to apply.

4.3Availability of Eurodollar Rate Loans.    If:

(a)any Bank determines that maintenance of a Eurodollar Rate Loan at a suitable
Lending Installation would violate any applicable law, rule, regulation or
directive, whether or not having the force of law, or

(b)the Majority Banks determine that (i) deposits of a type and maturity
appropriate to match fund Eurodollar Rate Loans are not available or (ii) the
Base Eurodollar Rate does not accurately reflect the cost of making or
maintaining a Eurodollar Rate Loan, or

(c)prior to the commencement of any Interest Period for a Eurodollar Advance the
Agent determines (which determination shall be conclusive and binding absent
manifest error) that adequate and reasonable means do not exist for ascertaining
the Base Eurodollar Rate or the Eurodollar Rate, as applicable, for such
Interest Period,

then the Agent shall give notice thereof to the Company and the Banks by
telephone or telecopy as promptly as practicable thereafter and, until the Agent
notifies the Company and the Banks that the circumstances giving rise to such
notice no longer exist, (i) any Conversion/Continuation Notice that requests the
conversion of any Advance to, or continuation of any Advance as, a Eurodollar
Advance shall be ineffective and any such Eurodollar Advance shall be repaid on
the last day of the then current Interest Period applicable thereto and (ii) if
any Borrowing Notice requests a Eurodollar Advance, such Advance shall be made
as a Floating Rate Advance, and, in the case of clause (a), require any
outstanding Eurodollar Rate Loans to be converted to Floating Rate Loans on such
date as is required by the applicable law, rule, regulation or directive.

4.4Funding Indemnification.  If any payment of a Eurodollar Rate Loan occurs on
a date which is not the last day of an applicable Interest Period, whether
because of prepayment or otherwise, or a Eurodollar Rate Loan is not made on the
date specified by the Company for any reason other than default by the Banks,
the Company will indemnify each Bank for any loss or cost (but not lost profits)
incurred by it resulting therefrom, including any loss or cost in liquidating or
employing deposits acquired to fund or maintain such Eurodollar Rate Loan.

4.5Taxes.

(a)All payments by the Company to or for the account of any Bank, any LC Issuer
or the Agent hereunder or under any Bond or Facility LC Application shall be
made free and clear of and without deduction for any and all Taxes unless such
deduction is required by law.  If the Company shall be required by law to deduct
any Taxes from or in respect of any sum payable hereunder to any Bank, any LC
Issuer or the Agent, (i) the sum payable shall be increased by the amount of
such Taxes required to be withheld as necessary so that after making all
required





-35-

--------------------------------------------------------------------------------

 

 



deductions (including deductions applicable to additional sums payable under
this Section 4.5) such Bank, such LC Issuer or the Agent (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Company shall make such deductions, (iii) the
Company shall pay the full amount deducted to the relevant authority in
accordance with applicable law and (iv) the Company shall furnish to the Agent
the original copy of a receipt evidencing payment thereof within thirty (30)
days after such payment is made.

(b)In addition, the Company hereby agrees to pay any present or future stamp or
documentary taxes and any other excise or property taxes, charges or similar
levies which arise from any payment made hereunder or under any Bond or Facility
LC Application or from the execution or delivery of, or otherwise with respect
to, this Agreement or any Bond or Facility LC Application (“Other Taxes”).

(c)The Company hereby agrees to indemnify the Agent, each LC Issuer and each
Bank for the full amount of Taxes or Other Taxes (including any Taxes or Other
Taxes imposed on amounts payable under this Section 4.5) paid by the Agent, such
LC Issuer or such Bank and any liability (including penalties, interest and
expenses) arising therefrom or with respect thereto.  Payments due under this
indemnification shall be made within thirty (30) days of the date the Agent,
such LC Issuer or such Bank makes demand therefor pursuant to Section 4.6.

(d)Each Bank that is not incorporated under the laws of the United States of
America or a state thereof (each a “Non-U.S. Bank”) agrees that it will, not
more than ten (10) Business Days after the Closing Date, or, if later, not more
than ten (10) Business Days after becoming a Bank hereunder, (i) deliver to each
of the Company and the Agent two duly completed copies of United States Internal
Revenue Service Form W-8BEN, W-8BEN-E or W-8ECI, or any other form or
documentation prescribed by applicable law, certifying in either case that such
Bank is entitled to receive payments under this Agreement without deduction or
withholding of any United States federal income taxes, and (ii) deliver to each
of the Company and the Agent a United States Internal Revenue Form W-8 or W-9,
as the case may be, and certify that it is entitled to an exemption from United
States backup withholding tax.  Each Non-U.S. Bank further undertakes to deliver
to each of the Company and the Agent (x) renewals or additional copies of such
form (or any successor form) on or before the date that such form expires or
becomes obsolete, and (y) after the occurrence of any event requiring a change
in the most recent forms so delivered by it, such additional forms or amendments
thereto as may be reasonably requested by the Company or the Agent.  All forms
or amendments described in the preceding sentence shall certify that such Bank
is entitled to receive payments under this Agreement without deduction or
withholding of any United States federal income taxes, unless an event
(including any change in treaty, law or regulation) has occurred prior to the
date on which any such delivery would otherwise be required which renders all
such forms inapplicable or which would prevent such Bank from duly completing
and delivering any such form or amendment with respect to it and such Bank
advises the Company and the Agent that it is not capable of receiving payments
without any deduction or withholding of United States federal income tax.

(e)For any period during which a Non-U.S. Bank has failed to provide the Company
with an appropriate form pursuant to clause (d), above (unless such failure is
due to a change in treaty, law or regulation, or any change in the
interpretation or administration thereof by any governmental authority,
occurring subsequent to the date on which a form originally was





-36-

--------------------------------------------------------------------------------

 

 



required to be provided), such Non-U.S. Bank shall not be entitled to
indemnification under this Section 4.5 with respect to Taxes imposed by the
United States; provided that, should a Non-U.S. Bank which is otherwise exempt
from or subject to a reduced rate of withholding tax become subject to Taxes
because of its failure to deliver a form required under clause (d) above, the
Company shall take such steps as such Non-U.S. Bank shall reasonably request to
assist such Non-U.S. Bank to recover such Taxes.

(f)Any Bank that is entitled to an exemption from or reduction of withholding
tax with respect to payments under this Agreement or any Bond pursuant to the
law of any relevant jurisdiction or any treaty shall deliver to the Company
(with a copy to the Agent), at the time or times prescribed by applicable law,
such properly completed and executed documentation prescribed by applicable law
as will permit such payments to be made without withholding or at a reduced
rate.

(g)If a payment made to a Bank under any Credit Document would be subject to
U.S. federal withholding tax imposed by FATCA if such Bank were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Bank
shall deliver to the Company and the Agent at the time or times prescribed by
law and at such time or times reasonably requested by the Company or the Agent
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Company or the Agent as may be necessary for the
Company and the Agent to comply with their obligations under FATCA and to
determine that such Bank has complied with such Bank’s obligations under FATCA
or to determine the amount to deduct and withhold from such payment.  Solely for
purposes of this clause (g), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.  Notwithstanding anything to the contrary
herein, the completion, execution and submission of such documentation shall not
be required if in a Bank’s reasonable judgment such completion, execution or
submission would subject such Bank to any material unreimbursed cost or expense
or would materially prejudice the legal or commercial position of such Bank.

(h)Each Bank and each LC Issuer shall severally indemnify the Agent for any
taxes, levies, imposts, duties, deductions, withholdings, assessments, fees or
other charges imposed by any taxing authority (but, in the case of any Taxes and
Other Taxes, only to the extent that the Company has not already indemnified the
Agent for such Taxes and Other Taxes and without limiting the obligation of the
Company to do so) attributable to such Bank or LC Issuer that are paid or
payable by the Agent in connection with this Agreement, any Bond or any Facility
LC and any reasonable expenses arising therefrom or with respect thereto,
whether or not such amounts were correctly or legally imposed or asserted by the
relevant taxing authority.  The indemnity under this Section 4.5(h) shall be
paid within ten (10) days after the Agent delivers to the applicable Bank or LC
Issuer a certificate stating the amount so paid or payable by the Agent.  Such
certificate shall be conclusive of the amount so paid or payable absent manifest
error.  The obligations of the Banks and LC Issuers under this clause (h) shall
survive the payment of the Obligations and termination of this Agreement.

(i)For purposes of determining withholding taxes imposed under the FATCA, from
and after the Closing Date, the Company and the Agent shall treat (and the Banks
hereby





-37-

--------------------------------------------------------------------------------

 

 



authorize the Agent to treat) this Agreement as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).

4.6Bank Certificates, Survival of Indemnity.  To the extent reasonably possible,
each Bank shall designate an alternate Lending Installation with respect to
Eurodollar Rate Loans to reduce any liability of the Company to such Bank under
Section 4.1 or to avoid the unavailability of Eurodollar Rate Loans under
Section 4.3, so long as such designation is not disadvantageous to such Bank.  A
certificate of such Bank as to the amount due under Section 4.1,  4.4 or 4.5
shall be final, conclusive and binding on the Company in the absence of manifest
error.  Determination of amounts payable under such Sections in connection with
a Eurodollar Rate Loan shall be calculated as though each Bank funded each
Eurodollar Rate Loan through the purchase of a deposit of the type and maturity
corresponding to the deposit used as a reference in determining the Base
Eurodollar Rate applicable to such Loan whether in fact that is the case or
not.  Unless otherwise provided herein, the amount specified in any certificate
shall be payable on demand after receipt by the Company of such
certificate.  The obligations of the Company under Sections 4.1,  4.4 and 4.5
shall survive payment of the Obligations and termination of this Agreement;
provided that no Bank shall be entitled to compensation to the extent that such
compensation relates to any period of time more than ninety (90) days after the
termination of this Agreement.

4.7Defaulting Banks.

Notwithstanding any provision of this Agreement to the contrary, if any Bank
becomes a Defaulting Bank, then the following provisions shall apply for so long
as such Bank is a Defaulting Bank:

(a)Commitment Fees shall cease to accrue on the unfunded portion of the
Commitment of such Defaulting Bank pursuant to Section 2.5(a);

(b)the Commitment and Outstanding Credit Exposure of such Defaulting Bank shall
not be included in determining whether the Majority Banks have taken or may take
any action hereunder (including any consent to any amendment or waiver pursuant
to Section 10.1); provided, that, except as otherwise provided in Section 10.1,
this clause (b) shall not apply to the vote of a Defaulting Bank in the case of
an amendment, waiver or other modification requiring the consent of such Bank or
each Bank directly affected thereby;

(c)if any LC Obligations exist at the time a Bank becomes a Defaulting Bank
then:

(i)so long as no Default or Event of Default shall be continuing immediately
before or after giving effect to such reallocation, all or any part of such LC
Obligation shall be reallocated among the non-Defaulting Banks in accordance
with their respective Pro Rata Share but only to the extent that (x) the sum of
all non-Defaulting Banks’ Outstanding Credit Exposure does not exceed the total
of all non-Defaulting Banks’ Commitments, (y) no Bank’s Outstanding Credit
Exposure shall exceed its Commitment and (z) the conditions set forth in Section
11.2 are satisfied at such time;





-38-

--------------------------------------------------------------------------------

 

 



(ii)if the reallocation described in subclause (i) above cannot, or can only
partially, be effected, the Company shall within one (1) Business Day following
notice by the Agent, cash collateralize for the benefit of the relevant LC
Issuer such Defaulting Bank’s Pro Rata Share of the LC Obligations (after giving
effect to any partial reallocation pursuant to subclause (i) above) in
accordance with the procedures set forth in Section 9.2 for so long as such LC
Obligation is outstanding;

(iii)if the Company cash collateralizes any portion of such Defaulting Bank’s
Pro Rata Share of the LC Obligations pursuant this clause (c), the Company shall
not be required to pay any fees to such Defaulting Bank pursuant to Section 3.4
with respect to such Defaulting Bank’s Pro Rata Share of the LC Obligations
during the period such Defaulting Bank’s Pro Rata Share of the LC Obligations is
cash collateralized;

(iv)if the non-Defaulting Banks’ Pro Rata Share of the LC Obligations is
reallocated pursuant to this clause (c), then the fees payable to the Banks
pursuant to Section 2.5(a) and Section 3.4 shall be adjusted in accordance with
such non-Defaulting Banks’ Pro Rata Shares; or

(v)if any Defaulting Bank’s Pro Rata Share of the LC Obligations is neither
reallocated nor cash collateralized pursuant to this clause (c), then, without
prejudice to any rights or remedies of any LC Issuer or any Bank hereunder, all
fees that otherwise would have been payable to such Defaulting Bank (solely with
respect to the portion of such Defaulting Bank’s Commitment that was utilized by
such LC Obligations) and LC Fees payable under Section 3.4 with respect to such
Defaulting Bank’s Pro Rata Share of the LC Obligations shall be payable to the
applicable LC Issuer until such Defaulting Bank’s Pro Rata Share of the LC
Obligation is cash collateralized and/or reallocated; and

(d)so long as any Bank is a Defaulting Bank, no LC Issuer shall be required to
issue or Modify any Facility LC, unless it is satisfied that the related
exposure will be 100% covered by the Commitments of the non-Defaulting Banks
and/or cash collateral will be provided by the Company in accordance with clause
(c) above, and participating interests in any such newly issued or Modified
Facility LC shall be allocated among non-Defaulting Banks in a manner consistent
with clause(c)(i) above (and Defaulting Banks shall not participate therein).

(e)If (i) a Bankruptcy Event with respect to a Parent of any Bank shall occur
following the date hereof and for so long as such event shall continue or (ii)
any LC Issuer has a good faith belief that any Bank has defaulted in fulfilling
its obligations under one or more other agreements in which such Bank commits to
extend credit, such LC Issuer shall not be required to issue, amend or increase
any Facility LC, unless such LC Issuer, as the case may be, shall have entered
into arrangements with the Company or such Bank, satisfactory to such LC Issuer,
as the case may be, to defease any risk to it in respect of such Bank hereunder.

(f)In the event that the Agent, the Company, and each LC Issuer each agrees that
a Defaulting Bank has adequately remedied all matters that caused such Bank to
be a Defaulting Bank, then the Banks’ Pro Rata Shares of the LC Obligations
shall be readjusted to reflect the inclusion of such Bank’s Commitment and on
such date such Bank shall purchase at par such of the Loans of the other Banks
as the Agent shall determine may be necessary in order for such





-39-

--------------------------------------------------------------------------------

 

 



Bank to hold such Loans in accordance with its Pro Rata Share of the Aggregate
Commitment; provided, that if the Company cash collateralized any portion of
such Defaulting Bank’s Pro Rata Share of the LC Obligations pursuant to Section
4.7(c), such cash shall be returned to the Company.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

The Company hereby represents and warrants that:

5.1Incorporation and Good Standing.  Each of the Company and its Material
Subsidiaries is duly incorporated, validly existing and in good standing under
the laws of its jurisdiction of organization.

5.2Corporate Power and Authority: No Conflicts.  The execution, delivery and
performance by the Company of the Credit Documents are within the Company’s
corporate powers, have been duly authorized by all necessary corporate action
and do not (i) violate the Company’s charter, bylaws or any applicable law, or
(ii) breach or result in an event of default under any indenture or material
agreement, and do not result in or require the creation of any Lien upon or with
respect to any of its properties (except the Lien of the Indenture securing the
Bonds and any Lien in favor of the Agent on the Facility LC Collateral Account
or any funds therein).

5.3Governmental Approvals.  No authorization or approval or other action by, and
no notice to or filing with, any governmental authority or regulatory body is
required for the due execution, delivery and performance by the Company of any
Credit Document, except for the authorization to issue, sell or guarantee
secured and/or unsecured long-term debt granted by the Federal Energy Regulatory
Commission, which authorization has been obtained and is in full force and
effect.

5.4Legally Enforceable Agreements.  Each Credit Document constitutes a legal,
valid and binding obligation of the Company, enforceable in accordance with its
terms, subject to (a) the effect of applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (b) the application of general principles of
equity (regardless of whether considered in a proceeding in equity or at law).

5.5Financial Statements.  (a) The audited balance sheet of the Company and its
Consolidated Subsidiaries as at December 31, 2014, and the related statements of
income and cash flows of the Company and its Consolidated Subsidiaries for the
fiscal year then ended, as set forth in the Company’s Annual Report on Form 10-K
for the fiscal year ended December 31, 2014 (copies of which have been furnished
to each Bank), fairly present the financial condition of the Company and its
Consolidated Subsidiaries as at such date and the results of operations of the
Company and its Consolidated Subsidiaries for the fiscal year ended on such
date, all in accordance with GAAP. 





-40-

--------------------------------------------------------------------------------

 

 



(b)The unaudited balance sheet of the Company and its Consolidated Subsidiaries
as at March 31, 2015, and the related statements of income and cash flows of the
Company and its Consolidated Subsidiaries for the three-month period then ended,
as set forth in the Company’s Quarterly Report on Form 10-Q for the fiscal
quarter ended March 31, 2015 (copies of which have been furnished to each Bank),
fairly present (subject to year-end audit adjustments) the financial condition
of the Company and its Consolidated Subsidiaries as at such date and the results
of operations of the Company and its Consolidated Subsidiaries for the
three-month period ended on such date, all in accordance with GAAP.

(c)Since December 31, 2014, there has been no Material Adverse Change.

5.6Litigation.  Except (i) to the extent described in the Company’s Annual
Report on Form 10-K for the year ended December 31, 2014 and Quarterly Report on
Form 10-Q for the fiscal quarter ended March 31, 2015, in each case as filed
with the SEC, and (ii) such other similar actions, suits and proceedings
predicated on the occurrence of the same events giving rise to any actions,
suits and proceedings described in the reports referred to in the foregoing
clause (i) (all matters described in clauses (i) and (ii) above, the “Disclosed
Matters”), there is no pending or threatened action, suit, investigation or
proceeding against the Company or any of its Consolidated Subsidiaries before
any court, governmental agency or arbitrator, which, if adversely determined,
might reasonably be expected to result in a Material Adverse Change.  As of the
Closing Date, (a) there is no litigation challenging the validity or the
enforceability of any of the Credit Documents and (b) there have been no adverse
developments with respect to the Disclosed Matters that have resulted, or could
reasonably be expected to result, in a Material Adverse Change.

5.7Margin Stock.  The Company is not engaged in the business of extending credit
for the purpose of buying or carrying margin stock (within the meaning of
Regulation U), and no proceeds of any Credit Extension will be used to buy or
carry any margin stock or to extend credit to others for the purpose of buying
or carrying any margin stock.

5.8ERISA.  No Plan Termination Event has occurred or is reasonably expected to
occur with respect to any Plan.  Neither the Company nor any ERISA Affiliate is
an employer under or has any liability with respect to a Multiemployer Plan.

5.9Insurance.  All insurance required by Section 6.2 is in full force and
effect.

5.10Taxes.  The Company and its Subsidiaries have filed all tax returns
(Federal, state and local) required to be filed and paid all taxes shown thereon
to be due, including interest and penalties, or, to the extent the Company or
any of its Subsidiaries is contesting in good faith an assertion of liability
based on such returns, has provided adequate reserves for payment thereof in
accordance with GAAP.

5.11Investment Company Act.  The Company is not an investment company (within
the meaning of the Investment Company Act of 1940, as amended).    

5.12Bonds.  The issuance to the Agent of Bonds pursuant to the terms of this
Agreement as evidence of the Obligations (i) does not violate any provision of
the Indenture or any other agreement or instrument, or any law or regulation, or
judicial or regulatory order,





-41-

--------------------------------------------------------------------------------

 

 



judgment or decree, to which the Company or any of its Subsidiaries is a party
or by which any of the foregoing is bound and (ii) does provide the Banks, as
beneficial holders of the Bonds through the Agent, the benefit of the Lien of
the Indenture equally and ratably with the holders of other First Mortgage
Bonds.

5.13Disclosure.  The Company has not withheld any fact from the Agent or the
Banks in regard to the occurrence of a Material Adverse Change; and all
financial information delivered by the Company to the Agent and the Banks on and
after the date of this Agreement is true and correct in all material respects as
at the dates and for the periods indicated therein.

5.14Anti-Corruption Laws and Sanctions.    The Company has implemented and
maintains in effect policies, procedures and/or practices designed to ensure, in
its reasonable judgment, compliance in all material respects by the Company, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions, and the Company, its Subsidiaries
and their respective officers and employees and to the knowledge of the Company
its directors and agents, are in compliance with Anti-Corruption Laws and
applicable Sanctions in all material respects.  None of (a) the Company, any
Subsidiary or to the knowledge of the Company or such Subsidiary, any of their
respective directors, officers or employees, or (b) to the knowledge of the
Company, any agent of the Company or any Subsidiary that will act in any
capacity in connection with or benefit from the credit facility established
hereby, is a Sanctioned Person.     No Credit Extension, use of proceeds or
other transaction contemplated by this Agreement will violate any
Anti-Corruption Law or applicable Sanctions.

5.15Delivery of Documents.  Prior to the Closing Date, the Company delivered, or
caused to be delivered, true, accurate and complete copies of the Bonds, the
Supplemental Indentures and the Bond Delivery Agreements, each as in effect as
of the Closing Date.  On or prior to any Increase Date, the Company delivered,
or caused to be delivered, true, accurate and complete copies of the Bonds, the
Supplemental Indentures and the Bond Delivery Agreements, each as in effect as
of such Increase Date.

ARTICLE VI

AFFIRMATIVE COVENANTS

So long as any Obligations shall remain unpaid, any Facility LC shall remain
outstanding or any Bank shall have any Commitment under this Agreement:

6.1Payment of Taxes, Etc.  The Company shall, and shall cause each of its
Subsidiaries to, pay and discharge, before the same shall become delinquent, (a)
all taxes, assessments and governmental charges or levies imposed upon it or
upon its property, and (b) all lawful claims which, if unpaid, might by law
become a Lien upon its property; provided that the Company shall not be required
to pay or discharge any such tax, assessment, charge or claim (i) which is being
contested by it in good faith and by proper procedures or (ii) the non-payment
of which will not result in a Material Adverse Change.

6.2Maintenance of Insurance.    The Company shall, and shall cause each of its
Material Subsidiaries to, maintain insurance in such amounts and covering such
risks with





-42-

--------------------------------------------------------------------------------

 

 



respect to its business and properties as is usually carried by companies
engaged in similar businesses and owning similar properties, either with
reputable insurance companies or, in whole or in part, by establishing reserves
or one or more insurance funds, either alone or with other corporations or
associations.

6.3Preservation of Corporate Existence, Etc.  Except as provided in Section 7.3,
the Company shall, and shall cause each of its Material Subsidiaries to, (a)
preserve and maintain its corporate existence, rights and franchises, and (b)
qualify and remain qualified as a foreign corporation in each jurisdiction in
which such qualification is necessary in view of its business and operations or
the ownership of its properties; provided that the Company shall not be required
to preserve any such right or franchise under clause (a) above or to remain so
qualified under clause (b) above unless the failure to do so would reasonably be
expected to result in a Material Adverse Change. 

6.4Compliance with Laws, Etc.    The Company shall, and shall cause each of its
Consolidated Subsidiaries to, comply with the requirements of all applicable
laws, rules, regulations and orders of any governmental authority, the
non-compliance of which would reasonably be expected to result in a Material
Adverse Change.  The Company will maintain in effect and enforce policies,
procedures and/or practices designed to ensure, in its reasonable judgment,
compliance in all material respects by the Company, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions.    

6.5Visitation Rights.  The Company shall, and shall cause each of its Material
Subsidiaries to, at any reasonable time and from time to time, permit the Agent,
any of the Banks or any agents or representatives thereof to examine and make
copies of and abstracts from its records and books of account, visit its
properties and discuss its affairs, finances and accounts with any of its
officers.

6.6Keeping of Books.  The Company shall, and shall cause each of its
Consolidated Subsidiaries to, keep adequate records and books of account, in
which full and correct entries shall be made of all of its financial
transactions and its assets and business so as to permit the Company and its
Consolidated Subsidiaries to present financial statements in accordance with
GAAP.

6.7Reporting Requirements.  The Company shall furnish to the Agent, with
sufficient copies for each of the Banks (and the Agent shall thereafter promptly
make available to the Banks):

(a)as soon as practicable and in any event within five (5) Business Days after
becoming aware of the occurrence of any Default or Event of Default, a statement
of a Designated Officer as to the nature thereof, and as soon as practicable and
in any event within five (5) Business Days thereafter, a statement of a
Designated Officer as to the action which the Company has taken, is taking or
proposes to take with respect thereto;

(b)as soon as available and in any event within sixty (60) days after the end of
each of the first three quarters of each fiscal year of the Company, a
consolidated balance sheet of the





-43-

--------------------------------------------------------------------------------

 

 



Company and its Consolidated Subsidiaries as at the end of such quarter, and the
related consolidated statements of income, cash flows and common stockholder’s
equity of the Company and its Consolidated Subsidiaries as at the end of and for
the period commencing at the end of the previous fiscal year and ending with the
end of such quarter, setting forth in each case in comparative form the
corresponding figures for the corresponding date or period of the preceding
fiscal year, or statements providing substantially similar information (which
requirement shall be deemed satisfied by the delivery of the Company’s quarterly
report on Form 10-Q for such quarter), all in reasonable detail and duly
certified (subject to the absence of footnotes and to year-end audit
adjustments) by a Designated Officer as having been prepared in accordance with
GAAP, together with (i) a certificate of a Designated Officer stating that such
officer has no knowledge (having made due inquiry with respect thereto) that a
Default or Event of Default has occurred and is continuing, or, if a Default or
Event of Default has occurred and is continuing, a statement as to the nature
thereof and the actions which the Company has taken, is taking or proposes to
take with respect thereto, and (ii) a certificate of a Designated Officer, in
substantially the form of Exhibit B hereto, setting forth the Company’s
computation of the financial ratio specified in Article VIII as of the end of
the immediately preceding fiscal quarter or year, as the case may be, of the
Company;

(c)as soon as available and in any event within one hundred twenty (120) days
after the end of each fiscal year of the Company, a copy of the Company’s Annual
Report on Form 10-K (or any successor form) for such year, including therein the
consolidated balance sheet of the Company and its Consolidated Subsidiaries as
at the end of such year and the consolidated statements of income, cash flows
and common stockholder’s equity of the Company and its Consolidated Subsidiaries
as at the end of and for such year, or statements providing substantially
similar information, in each case (i) certified by independent public
accountants of recognized national standing selected by the Company and not
objected to by the Majority Banks (without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit) to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of the Company and its Consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, and (ii) together with (a) a
certificate of a Designated Officer stating that such officer has no knowledge
(having made due inquiry with respect thereto) that a Default or Event of
Default has occurred and is continuing, or, if a Default or Event of Default has
occurred and is continuing, a statement as to the nature thereof and the actions
which the Company has taken, is taking or proposes to take with respect thereto
and (b) a certificate of a Designated Officer, in substantially the form of
Exhibit B hereto, setting forth the Company’s computation of the financial ratio
specified in Article VIII as of the end of the immediately preceding fiscal year
of the Company;

(d)promptly after the sending or filing thereof, notice of all proxy statements
which the Company sends to its stockholders, copies of all regular, periodic and
special reports (other than those which relate solely to employee benefit plans)
which the Company files with the SEC and notice of the sending or filing of
(and, upon the request of the Agent or any Bank, a copy of) any final prospectus
filed with the SEC;

(e)as soon as possible and in any event (i) within thirty (30) days after the
Company or any ERISA Affiliate knows or has reason to know that any Plan
Termination Event described





-44-

--------------------------------------------------------------------------------

 

 



in clause (a) of the definition of Plan Termination Event with respect to any
Plan has occurred and (ii) within ten (10) days after the Company or any ERISA
Affiliate knows or has reason to know that any other Plan Termination Event with
respect to any Plan has occurred and could reasonably be expected to result in a
material liability to the Company, a statement of the Chief Financial Officer of
the Company describing such Plan Termination Event and the action, if any, which
the Company or such ERISA Affiliate, as the case may be, proposes to take with
respect thereto;

(f)promptly, and in any event within five (5) Business Days, after becoming
aware thereof, notice of any upgrading or downgrading of the rating of the
Secured Debt (or, if applicable, the Unsecured Debt) by Moody’s or S&P;

(g)as soon as possible and in any event within five (5) Business Days after the
occurrence of any default under any agreement to which the Company or any of its
Subsidiaries is a party, which default would reasonably be expected to result in
a Material Adverse Change, and which is continuing on the date of such
certificate, a certificate of the president or chief financial officer of the
Company setting forth the details of such default and the action which the
Company or any such Subsidiary proposes to take with respect thereto; and

(h)promptly after requested, such other information respecting the business,
properties or financial condition of the Company as the Agent or any Bank
through the Agent may from time to time reasonably request in writing.

6.8Use of Proceeds.

(a)The Company will use the proceeds of the Credit Extensions for general
corporate purposes, refinancing Debt and working capital.  The Company will not,
nor will it permit any Subsidiary to, use any of the proceeds of the Credit
Extensions to purchase or carry any “margin stock” (as defined in Regulation
U). 

(b)The Company will not request any Credit Extension, and the Company shall not
directly or knowingly indirectly use, and shall procure that its Subsidiaries
and its or their respective directors, officers, employees and agents shall not
directly or knowingly indirectly use, the proceeds of any Credit Extension (A)
in furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (B) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, to the extent such activities,
businesses or transaction would be prohibited by Sanctions, or (C) in any manner
that would result in the violation of  any Sanctions applicable to any party
hereto.  Notwithstanding the foregoing, the Company’s and its Subsidiaries’
provision of utility services in the ordinary course of business in accordance
with applicable law, including Anti-Corruption Laws and applicable Sanctions,
shall not constitute a violation of this Section.

6.9Maintenance of Properties, Etc.  The Company shall, and shall cause each of
its Material Subsidiaries to, maintain in all material respects all of its
respective owned and leased Property in good and safe condition and repair to
the same degree as other companies engaged in





-45-

--------------------------------------------------------------------------------

 

 



similar businesses and owning similar properties, and not permit, commit or
suffer any waste or abandonment of any such Property, and from time to time make
or cause to be made all material repairs, renewals and replacements thereof,
including any capital improvements which may be required; provided that such
Property may be altered or renovated in the ordinary course of the Company’s or
its Subsidiaries’ business; and provided,  further, that the foregoing shall not
restrict the sale of any asset of the Company or any Subsidiary to the extent
not prohibited by Section 7.2.

6.10Bonds.  The Company shall, until the date on which the Commitments and
Facility LCs have terminated and all Obligations have been paid in full, cause
the face amount of all Bonds to at all times be equal to or greater than the
greater of (a) the Aggregate Commitment and (b) the Aggregate Outstanding Credit
Exposure.

ARTICLE VII

NEGATIVE COVENANTS

So long as any Obligations shall remain unpaid, any Facility LC shall remain
outstanding or any Bank shall have any Commitment under this Agreement:

7.1Liens.  The Company shall not create, incur, assume or suffer to exist any
Lien upon or with respect to any of its properties, now owned or hereafter
acquired, except:

(a)Liens created pursuant to the Indenture securing the First Mortgage Bonds and
any Lien in favor of the Agent on the Facility LC Collateral Account or any
funds therein;

(b)Liens securing pollution control bonds, or bonds issued to refund or
refinance pollution control bonds (including Liens securing obligations
(contingent or otherwise) of the Company under letter of credit agreements or
other reimbursement or similar credit enhancement agreements with respect to
pollution control bonds); provided that the aggregate face amount of any such
bonds so issued shall not exceed the aggregate face amount of such pollution
control bonds, as the case may be, so refunded or refinanced;

(c)Liens in (and only in) assets acquired to secure Debt incurred to finance the
acquisition of such assets;

(d)statutory and common law banker’s Liens on bank deposits;

(e)Liens in respect of accounts receivable sold, transferred or assigned by the
Company;

(f)Liens for taxes, assessments or other governmental charges or levies not at
the time delinquent or thereafter payable without penalty or being contested in
good faith by appropriate proceedings and for which adequate reserves in
accordance with GAAP shall have been set aside on its books;

(g)Liens of carriers, warehousemen, mechanics, materialmen and landlords
incurred in the ordinary course of business for sums not overdue or being
contested in good faith by appropriate proceedings and for which adequate
reserves shall have been set aside on its books;





-46-

--------------------------------------------------------------------------------

 

 



(h)Liens incurred in the ordinary course of business in connection with workers’
compensation, unemployment insurance or other forms of governmental insurance or
benefits, or to secure performance of tenders, statutory obligations, leases and
contracts (other than for borrowed money) entered into in the ordinary course of
business or to secure obligations on surety or appeal bonds;

(i)judgment Liens in existence less than thirty (30) days after the entry
thereof or with respect to which execution has been stayed or the payment of
which is covered (subject to a customary deductible) by insurance;

(j)zoning restrictions, easements, licenses, covenants, reservations, utility
company rights, restrictions on the use of real property or minor irregularities
of title incident thereto which do not in the aggregate materially detract from
the value of the property or assets of the Company or any Subsidiary or
materially impair the operation of its business;

(k)Liens arising in connection with the financing of the Company’s fuel
resources, including nuclear fuel;

(l)Liens arising pursuant to M.C.L. 324.20138; provided that the aggregate
amount of all obligations secured by such Liens (excluding any such Liens of
which the Company has no knowledge or which are permitted by clause (f) above)
shall not exceed $20,000,000;

(m)Liens arising in connection with Securitized Bonds;

(n)Liens on natural gas, oil and mineral, or on stock in trade, material or
supplies manufactured or acquired for the purpose of sale and or resale in the
usual course of business or consumable in the operation of any of the properties
of the Company; provided that such Liens secure obligations not exceeding
$500,000,000 in aggregate principal amount; and

(o)other Liens securing obligations in an aggregate amount not in excess of
$500,000,000.

In addition, the Company will not, and will not permit any Subsidiary to,
create, incur, assume or suffer to exist any Lien on the Equity Interests of any
Material Subsidiary other than Liens permitted to exist under clauses (f), (g),
(h) or (i) above.

7.2Sale of Assets.  The Company will not, and will not permit any Material
Subsidiary to, sell, lease, assign, transfer or otherwise dispose of 25% or more
of its assets calculated with reference to total assets as reflected on the
Company’s consolidated balance sheet as at December 31, 2014, during the term of
this Agreement.    

7.3Mergers, Etc.  The Company will not, and will not permit any Material
Subsidiary to, merge with or into or consolidate with or into any other Person,
except that the Company or any Material Subsidiary may merge with any other
Person; provided that, in each case, immediately after giving effect thereto,
(a) no event shall occur and be continuing which constitutes a Default or Event
of Default, (b) if the Company is party thereto, the Company is the surviving
corporation, or, if the Company is not party thereto, a Material Subsidiary is
the surviving corporation, (c) neither the Company nor any Material Subsidiary
shall be liable with





-47-

--------------------------------------------------------------------------------

 

 



respect to any Debt or allow its Property to be subject to any Lien which it
could not become liable with respect to or allow its Property to become subject
to under this Agreement on the date of such transaction and (d) the Company’s
Net Worth shall be equal to or greater than its Net Worth immediately prior to
such merger.

7.4Compliance with ERISA.  The Company will not, and will not permit any ERISA
Affiliate to, permit to exist any occurrence of any Reportable Event, or any
other event or condition which presents a material (in the reasonable opinion of
the Majority Banks) risk of a termination by the PBGC of any Plan, which
termination will result in any material (in the reasonable opinion of the
Majority Banks) liability of the Company or such ERISA Affiliate to the PBGC.

7.5Organizational Documents.  The Company will not, and will not permit any
Consolidated Subsidiary to, amend, modify or otherwise change any of the terms
or provisions in any of their respective certificate of incorporation and
by-laws (or comparable constitutive documents) as in effect on the Closing Date
to the extent that such change is reasonably expected to result in a Material
Adverse Change.

7.6Change in Nature of Business.  The Company will not, and will not permit any
Material Subsidiary to, make any material change in the nature of its business
as carried on as of the Closing Date.

7.7Transactions with Affiliates.  The Company will not, and will not permit any
Subsidiary to, enter into any transaction with any of its Affiliates (other than
the Company or any Subsidiary) unless such transaction is on terms no less
favorable to the Company or such Subsidiary than if the transaction had been
negotiated in good faith on an arm’s-length basis with a non-Affiliate; provided
that the foregoing shall not prohibit (a) the payment by the Company or any
Subsidiary of dividends or other distributions on, or redemptions of, its
capital stock, (b) the purchase, acquisition or retirement by the Company or any
Subsidiary of the Company’s capital stock or (c) intercompany loans and advances
not otherwise prohibited by this Agreement.

ARTICLE VIII

FINANCIAL COVENANT

So long as any of the Obligations shall remain unpaid, any Facility LC shall
remain outstanding or any Bank shall have any Commitment under this Agreement,
the Company shall at all times maintain a ratio of Total Consolidated Debt to
Total Consolidated Capitalization of not greater than 0.65 to 1.0.

ARTICLE IX

EVENTS OF DEFAULT

9.1Events of Default.  The occurrence of any of the following events shall
constitute an “Event of Default”:

(a)the Company shall fail to pay (i) any principal of any Advance when due and
payable, or (ii) any Reimbursement Obligation within one (1) Business Day after
the same becomes due, or (iii) any interest on any Advance or any fee or other
Obligation payable





-48-

--------------------------------------------------------------------------------

 

 



hereunder within five (5) Business Days after such interest or fee or other
Obligation becomes due and payable;

(b)any representation or warranty made by or on behalf of the Company in this
Agreement or any other Credit Document or in any certificate, document, report,
financial or other written statement furnished at any time pursuant to any
Credit Document shall prove to have been incorrect in any material respect on or
as of the date made or deemed made;

(c)(i) the Company or any of its Subsidiaries shall fail to perform or observe
any term, covenant or agreement contained in Section 6.3(a) (solely with respect
to the Company), Section 6.10,  Article VII or Article VIII; or (ii) the Company
or any of its Subsidiaries shall fail to comply with Section 6.8(b) and such
failure under this clause (ii) shall continue for five (5) Business Days after
the occurrence of such breach; or (iii) the Company shall fail to perform or
observe any other term, covenant or agreement on its part to be performed or
observed in this Agreement or in any other Credit Document and such failure
under this clause (iii) shall continue for thirty (30) consecutive days after
the earlier of (x) a Designated Officer obtaining knowledge of such breach and
(y) written notice thereof by means of facsimile, regular mail or written notice
delivered in person (or telephonic notice thereof confirmed in writing) having
been given to the Company by the Agent or the Majority Banks;

(d)the Company or any Material Subsidiary shall: (i) fail to pay any Debt (other
than the payment obligations described in clause (a) above) in excess of
$50,000,000, or any interest or premium thereon, when due (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise) and such
failure shall continue after the applicable grace period, if any, specified in
the instrument or agreement relating to such Debt; or (ii) fail to perform or
observe any term, covenant or condition on its part to be performed or observed
under any agreement or instrument relating to any such Debt, when required to be
performed or observed, if the effect of such failure to perform or observe is to
accelerate, or to permit the acceleration of, the maturity of such Debt, unless
the obligee under or holder of such Debt shall have waived in writing such
circumstance, or such circumstance has been cured, so that such circumstance is
no longer continuing; or (iii) any such Debt shall be declared to be due and
payable, or required to be prepaid (other than by a regularly scheduled required
prepayment), in each case in accordance with the terms of such agreement or
instrument, prior to the stated maturity thereof; or (iv) generally not, or
shall admit in writing its inability to, pay its debts as such debts become due;

(e)the Company or any Material Subsidiary: (i) shall make an assignment for the
benefit of creditors, or petition or apply to any tribunal for the appointment
of a custodian, receiver or trustee for it or a substantial part of its assets;
or (ii) shall commence any proceeding under any bankruptcy, reorganization,
arrangement, readjustment of debt, dissolution or liquidation law or statute of
any jurisdiction, whether now or hereafter in effect; or (iii) shall have had
any such petition or application filed or any such proceeding shall have been
commenced, against it, in which an adjudication or appointment is made or order
for relief is entered, or which petition, application or proceeding remains
undismissed for a period of sixty (60) consecutive days or more; or (iv) by any
act or omission shall indicate its consent to, approval of or acquiescence in
any such petition, application or proceeding or order for relief or the
appointment of a custodian, receiver or trustee for all or any substantial part
of its property;





-49-

--------------------------------------------------------------------------------

 

 



or (v) shall suffer any such custodianship, receivership or trusteeship to
continue undischarged for a period of sixty (60) days or more; or (vi) shall
take any corporate action to authorize any of the actions set forth above in
this clause (e);

(f)one or more judgments, decrees or orders for the payment of money in excess
of $50,000,000 in the aggregate shall be rendered against the Company or any
Material Subsidiary and either (i) enforcement proceedings shall have been
commenced by any creditor upon any such judgment or order or (ii) there shall be
any period of more than thirty (30) consecutive days during which a stay of
enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect;

(g)any material provision of any Credit Document, after execution hereof or
delivery thereof under Article XI, shall for any reason other than the express
terms hereof or thereof cease to be valid and binding on any party thereto; or
the Company shall so assert in writing;

(h)any Plan Termination Event with respect to a Plan shall have occurred, and
thirty (30) days after notice thereof shall have been given to the Company by
the Agent, (i) such Plan Termination Event (if correctable) shall not have been
corrected and (ii) the then present value of such Plan’s vested benefits exceeds
the then current value of the assets accumulated in such Plan by more than the
amount of $50,000,000 (or in the case of a Plan Termination Event involving the
withdrawal of a “substantial employer” (as defined in Section 4001(A)(2) of
ERISA), the withdrawing employer’s proportionate share of such excess shall
exceed such amount);

(i)(i) any Bond shall cease to be in full force and effect (other than in
connection with the replacement thereof pursuant to any increase of the
Commitments in accordance with Section 2.16) or (ii) the Company shall deny that
it has any liability or obligation under any Bond or purport to revoke,
terminate, rescind or redeem any Bond (other than (x) in accordance with the
terms of the Bonds and the Indenture and (y) in connection with the replacement
thereof pursuant to any increase of the Commitments in accordance with Section
2.16); or

(j)a Change in Control shall occur.

9.2Remedies.

(a)If any Event of Default shall occur and be continuing, the Agent shall upon
the request, or may with the consent, of the Majority Banks, by notice to the
Company, (i) declare the Commitments and the obligations and powers of the LC
Issuers to issue Facility LCs to be terminated or suspended, whereupon the same
shall forthwith terminate, and/or (ii) declare the Obligations to be forthwith
due and payable, whereupon the Aggregate Outstanding Credit Exposure and all
other Obligations shall become and be forthwith due and payable, and/or (iii) in
addition to the continuing right to demand payment of all amounts payable under
this Agreement, make demand on the Company to pay, and the Company will,
forthwith upon such demand and without any further notice or act, pay to the
Agent the Collateral Shortfall Amount (as defined below), which funds shall be
deposited in the Facility LC Collateral Account, in each case without
presentment, demand, protest or further notice of any kind, all of which are
hereby expressly waived by the Company; provided that in the case of an Event of
Default referred to in Section 9.1(e), the Commitments shall automatically
terminate, the obligations and powers of the





-50-

--------------------------------------------------------------------------------

 

 



LC Issuers to issue Facility LCs shall automatically terminate and the
Obligations shall automatically become due and payable without notice,
presentment, demand, protest or other formalities of any kind, all of which are
hereby expressly waived by the Company, and the Company will be and become
thereby unconditionally obligated, without any further notice, act or demand, to
pay to the Agent an amount in immediately available funds, which funds shall be
held in the Facility LC Collateral Account, equal to the difference of (x) the
amount of LC Obligations at such time, less (y) the amount on deposit in the
Facility LC Collateral Account at such time which is free and clear of all
rights and claims of third parties and has not been applied against the
Obligations (such difference, the “Collateral Shortfall Amount”).

(b)If at any time while any Event of Default is continuing, the Agent determines
that the Collateral Shortfall Amount at such time is greater than zero, the
Agent may make demand on the Company to pay, and the Company will, forthwith
upon such demand and without any further notice or act, pay to the Agent the
Collateral Shortfall Amount, which funds shall be deposited in the Facility LC
Collateral Account.

(c)The Agent may, at any time or from time to time after funds are deposited in
the Facility LC Collateral Account, apply such funds to the payment of the
Obligations and any other amounts as shall from time to time have become due and
payable by the Company to the Banks or the LC Issuers under the Credit
Documents.  The Company hereby pledges, assigns and grants to the Agent, on
behalf of and for the ratable benefit of the Banks and the LC Issuers, a
security interest in all of the Company’s right, title and interest in and to
all funds which may from time to time be on deposit in the Facility LC
Collateral Account to secure the prompt and complete payment and performance of
the Obligations.  The Agent will invest any funds on deposit from time to time
in the Facility LC Collateral Account in certificates of deposit of JPMorgan
Chase Bank, N.A. having a maturity not exceeding thirty (30) days. 

(d)At any time while any Event of Default is continuing, neither the Company nor
any Person claiming on behalf of or through the Company shall have any right to
withdraw any of the funds held in the Facility LC Collateral Account.  After all
of the Obligations have been indefeasibly paid in full, all Facility LCs have
expired or been terminated and the Aggregate Commitment has been terminated, any
funds remaining in the Facility LC Collateral Account shall be returned by the
Agent to the Company or paid to whomever may be legally entitled thereto at such
time.

ARTICLE X

WAIVERS, AMENDMENTS AND REMEDIES

10.1Amendments.  Subject to the provisions of this Article X, the Majority Banks
(or the Agent with the consent in writing of the Majority Banks) and the Company
may enter into written agreements supplemental hereto for the purpose of adding
or modifying any provisions to the Credit Documents or changing in any manner
the rights of the Banks or the Company hereunder or waiving any Event of Default
hereunder; provided that no such supplemental agreement shall, without the
consent of all of the Banks:

(a)Extend the maturity of any Loan or reduce the principal amount thereof, or
extend the expiry date of any Facility LC to a date after the scheduled
Termination Date, or reduce the





-51-

--------------------------------------------------------------------------------

 

 



rate or extend the time of payment of interest thereon or fees thereon or
Reimbursement Obligations related thereto.

(b)Modify the percentage specified in the definition of Majority Banks.

(c)Extend the Termination Date or increase the amount of the Commitment of any
Bank hereunder (other than pursuant to Section 2.16) or the commitment to issue
Facility LCs, or permit the Company to assign its rights under this Agreement.

(d)Amend Section 3.1,  Section 6.10, this Section 10.1 or Section 12.11.

(e)Make any change in an express right in this Agreement of a single Bank to
give its consent, make a request or give a notice.

(f)Authorize the Agent to vote in favor of the release of all or substantially
all of the collateral securing the Bonds.

(g)Release all or any substantial portion of the Bonds (other than in connection
with the replacement thereof pursuant to any increase of the Commitments in
accordance with Section 2.16).

(h)Amend any provisions hereunder relating to the pro rata treatment of the
Banks.

No amendment of any provision of this Agreement relating to the Agent shall be
effective without the written consent of the Agent, and no amendment of any
provision relating to any LC Issuer shall be effective without the written
consent of such LC Issuer.  Notwithstanding the foregoing, no amendment to
Section 4.7 shall be effective unless the same shall be in writing and signed by
the Agent, the LC Issuer, if applicable, and the Majority
Banks.  Notwithstanding the foregoing, no consent with respect to any amendment,
waiver or other modification of this Agreement shall be required of any
Defaulting Bank, except with respect to any amendment, waiver or other
modification referred to in clause (a) or (c) above and then only in the event
such Defaulting Bank shall be directly affected by such amendment, waiver or
other modification.

If, in connection with any proposed amendment, waiver or consent  requiring the
consent of “all of the Banks”, the consent of the Majority Banks is obtained,
but the consent of other necessary Banks is not obtained (any such Bank whose
consent is necessary but not obtained being referred to herein as a
“Non-Consenting Bank”), then the Company may elect to replace a Non-Consenting
Bank as a Bank party to this Agreement, provided that, concurrently with such
replacement, (i) another bank or other entity which consents to such proposed
amendment and which is reasonably satisfactory to the Company, LC Issuers and
the Agent shall agree, as of such date, to purchase for cash the Loans and other
Obligations due to the Non-Consenting Bank pursuant to an Assignment Agreement
and to become a Bank for all purposes under this Agreement and to assume all
obligations of the Non-Consenting Bank to be terminated as of such date and to
comply with the requirements of Section 12.1, and (ii) the Borrower shall pay to
such Non-Consenting Bank in same day funds on the day of such replacement
(1) the outstanding principal amount of its Outstanding Credit Exposure and all
interest, fees and other amounts then accrued but unpaid to such Non-Consenting
Bank by the Company hereunder to and including the date of termination,
including without limitation payments due to such Non-





-52-

--------------------------------------------------------------------------------

 

 



Consenting Bank under Sections 4.1 and 4.5, and (2) an amount, if any, equal to
the payment which would have been due to such Bank on the day of such
replacement under Section 4.4 had the Loans of such Non-Consenting Bank been
prepaid on such date rather than sold to the replacement Bank.

10.2Preservation of Rights.  No delay or omission of the Banks, the LC Issuers
or the Agent to exercise any right under the Credit Documents shall impair such
right or be construed to be a waiver of any Default or Event of Default or an
acquiescence therein, and the making of a Credit Extension notwithstanding the
existence of a Default or Event of Default or the inability of the Company to
satisfy the conditions precedent to such Credit Extension shall not constitute
any waiver or acquiescence.  Any single or partial exercise of any such right
shall not preclude other or further exercise thereof or the exercise of any
other right, and no waiver, amendment or other variation of the terms,
conditions or provisions of the Credit Documents whatsoever shall be valid
unless in writing signed by the Banks required pursuant to Section 10.1, and
then only to the extent in such writing specifically set forth.  All remedies
contained in the Credit Documents or by law afforded shall be cumulative and all
shall be available to the Agent, the LC Issuers and the Banks until the
Obligations have been paid in full.

ARTICLE XI

CONDITIONS PRECEDENT

11.1Effectiveness of this Agreement.  This Agreement shall not become effective
unless the Agent shall have received (or such delivery shall have been waived in
accordance with Section 10.1):

(a)(i) Counterparts of this Agreement executed by the Company, the LC Issuers,
the Departing Banks and the Banks or (ii) written evidence satisfactory to the
Agent (which may include telecopy or electronic transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement.

(b)A certificate, executed by the Secretary or an Assistant Secretary of the
Company, which shall (i) certify that, except as attached to such certificate,
there have been no changes to the Restated Articles of Incorporation and the
by-laws, in each case delivered and certified in connection with the Existing
Credit Agreement, since December 21, 2012; (ii)  certify that the resolutions
duly adopted by the  Board of Directors of the Company on April 30, 2015 are in
full force and effect and (iii) identify by name and title and bear the original
or facsimile signature of the officers of the Company authorized to sign the
Credit Documents and the officers or other employees authorized to make
borrowings hereunder, upon which certificate the Banks shall be entitled to rely
until informed of any change in writing by the Company.

(c)A  certificate, signed by a Designated Officer of the Company, stating that
on the Closing Date (i) no Default or Event of Default has occurred and is
continuing and (ii) each representation or warranty contained in Article V is
true and correct.

(d)A favorable opinion of (i) Kimberly C. Wilson, Supervisory Assistant General
Counsel of the Company, as to such matters as the Agent may reasonably request
and (ii) Sidley Austin LLP, counsel for the Agent, as to such matters as the
Agent may reasonably request. 





-53-

--------------------------------------------------------------------------------

 

 



Such opinions shall be addressed to the Agent, the LC Issuers and the Banks and
shall be satisfactory in form and substance to the Agent.

(e)Evidence, in form and substance satisfactory to the Agent, that the Company
has obtained all governmental approvals, if any, necessary for it to enter into
the Credit Documents.

(f)Evidence satisfactory to it of the payment, prior to or simultaneously with
the initial Loans hereunder, of all accrued and unpaid interest, fees and
premiums, if any, on all loans and other extensions of credit outstanding under
the Existing Credit Agreement (other than contingent indemnity obligations).

(g)[Intentionally Omitted].

(h)[Intentionally Omitted].

(i)(i) Satisfactory audited consolidated financial statements of the Company for
the two most recent fiscal years ended prior to the Closing Date as to which
such financial statements are available, (ii) satisfactory unaudited interim
consolidated financial statements of the Company for each quarterly period ended
subsequent to the date of the latest financial statements delivered pursuant to
clause (i) of this paragraph as to which such financial statements are available
and (iii) satisfactory financial statement projections through and including the
Company’s 2019 fiscal year, together with such information as the Agent and the
Banks shall reasonably request (including, without limitation, a detailed
description of the assumptions used in preparing such projections).

(j)To the extent requested by any of the Banks, all documentation and other
information required by bank regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
the USA Patriot Act.

(k)All fees and other amounts due and payable on or prior to the Closing Date,
including, to the extent invoiced at least three (3) Business Days prior to the
Closing Date, reimbursement or payment of all out-of-pocket expenses required to
be reimbursed or paid by the Company hereunder.

(l)Such other documents as any Bank or its counsel may have reasonably
requested.

11.2Each Credit Extension.    The Banks shall not be required to make any Credit
Extension if on the applicable Borrowing Date, (i) any Default or Event of
Default exists or would result from such Credit Extension, (ii) any
representation or warranty contained in Article V is not true and correct as of
such Borrowing Date, except Section 5.5(c) and the first sentence of Section
5.6, (iii) after giving effect to such Credit Extension the Aggregate
Outstanding Credit Exposure would exceed the face amount of all Bonds or (iv)
all legal matters incident to the making of such Credit Extension are not
satisfactory to the Banks and their counsel.  Each Borrowing Notice and each
request for issuance of a Facility LC shall constitute a representation and
warranty by the Company that the conditions contained in clauses (i),  (ii) and
(iii) above will be satisfied on the relevant Borrowing Date.  For the avoidance
of doubt, the conversion or continuation of an Advance shall not be considered
the making of a Credit Extension.





-54-

--------------------------------------------------------------------------------

 

 



ARTICLE XII

GENERAL PROVISIONS

12.1Successors and Assigns.    (a) The terms and provisions of the Credit
Documents shall be binding upon and inure to the benefit of the Company and the
Banks and their respective successors and assigns, except that the Company shall
not have the right to assign its rights under the Credit Documents.  Any Bank
may sell participations in all or a portion of its rights and obligations under
this Agreement pursuant to clause (b) below and any Bank may assign all or any
part of its rights and obligations under this Agreement pursuant to clause (c)
below.

(b)Any Bank may sell participations to one or more banks or other entities
(other than the Company and its Affiliates) (each a “Participant”), other than
an Ineligible Institution, in all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitment and its
Outstanding Credit Exposure); provided that (i) such Bank’s obligations under
this Agreement (including its Commitment to the Company hereunder) shall remain
unchanged, (ii) such Bank shall remain solely responsible to the other parties
hereto for the performance of such obligations, (iii) such Bank shall remain the
holder of the Outstanding Credit Exposure of such Bank for all purposes of this
Agreement and (iv) the Company shall continue to deal solely and directly with
such Bank in connection with such Bank’s rights and obligations under this
Agreement.  Each Bank shall retain the sole right to approve, without the
consent of any Participant, any amendment, modification or waiver of any
provision of the Credit Documents other than any amendment, modification or
waiver with respect to any Loan or Commitment in which such Participant has an
interest which would require consent of all of the Banks pursuant to the terms
of Section 10.1 or of any other Credit Document.  The Company agrees that each
Participant shall be deemed to have the right of setoff provided in Section
12.10 in respect of its participating interest in amounts owing under the Credit
Documents to the same extent as if the amount of its participating interest were
owing directly to it as a Bank under the Credit Documents; provided that each
Bank shall retain the right of setoff provided in Section 12.10 with respect to
the amount of participating interests sold to each Participant.  The Banks agree
to share with each Participant, and each Participant, by exercising the right of
setoff provided in Section 12.10, agrees to share with each Bank, any amount
received pursuant to the exercise of its right of setoff, such amounts to be
shared in accordance with Section 12.11 as if each Participant were a Bank.  The
Company further agrees that each Participant shall be entitled to the benefits
of Sections 4.1,  4.3,  4.4 and 4.5  to the same extent as if it were a Bank and
had acquired its interest by assignment pursuant to Section 12.1(c);  provided
that (i) a Participant shall not be entitled to receive any greater payment
under Section 4.1,  4.3,  4.4 or 4.5 than the Bank that sold the participating
interest to such Participant would have received had it retained such interest
for its own account, unless the sale of such interest to such Participant is
made with the prior written consent of the Company, and (ii) any Participant not
incorporated under the laws of the United States of America or any State thereof
agrees to comply with the provisions of Section 4.5 to the same extent as if it
were a Bank (it being understood that the documentation required under Section
4.5 shall be delivered to the participating Bank).  Each Bank that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Company, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant's interest in the obligations under this Agreement (the “Participant
Register”); provided that no Bank shall have any obligation to disclose all or
any portion of the Participant Register to any Person (including the identity of
any





-55-

--------------------------------------------------------------------------------

 

 



Participant or any information relating to a Participant's interest in the
obligations under this Agreement) except to the extent that such disclosure is
necessary to establish that such interest is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations.  The entries in the
Participant Register shall be conclusive absent manifest error, and such Bank
shall treat each person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.  For the avoidance of doubt, the
Agent (in its capacity as Agent) shall have no responsibility for maintaining a
Participant Register.

(c)Any Bank may, in the ordinary course of its business and in accordance with
applicable law, at any time assign to one or more financial institutions or
other Persons (other than an Ineligible Institution) all or any part of its
rights and obligations under this Agreement; provided that (i) (x) such Bank has
received the prior written consent of each LC Issuer and (y) unless such
assignment is to another Bank, an Affiliate of such assigning Bank, or any
direct or indirect contractual counterparty in any swap agreement relating to
the Loans to the extent required in connection with the settlement of such
Bank’s obligations pursuant thereto, such Bank has received the prior written
consent of the Agent and the Company (so long as no Event of Default exists),
which consents of the Agent and the Company shall not be unreasonably withheld
or delayed, provided that the Company shall be deemed to have consented to any
such assignment unless it shall object thereto by written notice to the Agent
within ten (10) Business Days after having received notice thereof, and (ii) the
minimum principal amount of any such assignment (other than assignments to a
Federal Reserve Bank or central bank, to another Bank, to an Affiliate of such
assigning Bank or any direct or indirect contractual counterparty in any swap
agreement relating to the Loans to the extent required in connection with the
settlement of such Bank’s obligations pursuant thereto) shall be $5,000,000 (or
such lesser amount consented to by the Agent and, so long as no Event of Default
shall be continuing, the Company, which consents shall not be unreasonably
withheld or delayed); provided that after giving effect to such assignment the
assigning Bank shall have a Commitment of not less than $5,000,000 (unless
otherwise consented to by the Agent and, so long as no Event of Default shall be
continuing, the Company), unless such assignment constitutes an assignment of
all of the assigning Bank’s Commitment, Loans and other rights and obligations
hereunder to a single assignee.  Notwithstanding the foregoing sentence, (x) any
Bank may at any time, without the consent of the Company, any LC Issuer or the
Agent, pledge or assign a security interest in all or any portion of its rights
under this Agreement to secure obligations of such Bank, including, without
limitation, any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such assignment shall release the transferor Bank from
its obligations hereunder or substitute any such pledgee or assignee for such
Bank as a party hereto; and (y) no assignment by a Bank to any Affiliate of such
Bank shall release such Bank from its obligations hereunder unless (I) the Agent
and, so long as no Event of Default exists, the Company have approved such
assignment or (II) the creditworthiness of such Affiliate (as determined in
accordance with customary standards of the banking industry) is no less than
that of the assigning Bank.

(d)Any Bank may, in connection with any sale or participation or proposed sale
or participation pursuant to this Section 12.1, disclose to the purchaser or
participant or proposed purchaser or participant any information relating to the
Company furnished to such Bank by or on behalf of the Company; provided that
prior to any such disclosure of non-public information, the purchaser or
participant or proposed purchaser or participant (which purchaser or participant





-56-

--------------------------------------------------------------------------------

 

 



is not an Affiliate of a Bank) shall agree to preserve the confidentiality of
any confidential information (except any such disclosure as may be required by
law or regulatory process) relating to the Company received by it from such
Bank.

(e)Assignments under this Section 12.1 shall be made pursuant to an agreement
(an “Assignment Agreement”) substantially in the form of Exhibit C hereto or in
such other form as may be agreed to by the parties thereto and shall not be
effective until a $3,500 fee has been paid to the Agent by the assignee, which
fee shall cover the cost of processing such assignment; provided that such fee
shall not be incurred in the event of an assignment by any Bank of all or a
portion of its rights under this Agreement to (i) a Federal Reserve Bank, (ii) a
Bank or an Affiliate of the assigning Bank or (iii) any direct or indirect
contractual counterparty in any swap agreement relating to the Loans to the
extent required in connection with the settlement of such Bank’s obligations
pursuant thereto.  The Agent, acting for this purpose as a non-fiduciary agent
of the Company, shall maintain at one of its offices a copy of each Assignment
Agreement delivered to it and a register for the recordation of the names and
addresses of the Banks, and the Commitment of, and principal amount (and stated
interest) of the Loans, Bonds, and Facility LCs owing to, each Bank pursuant to
the terms hereof from time to time (the “Register”).  The entries in the
Register shall be conclusive absent manifest error and the Company, the Agent,
the LC Issuers and the Banks shall treat each Person whose name is recorded in
the Register pursuant to the terms hereof as a Bank hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary.  The Register shall
be available for inspection by the Company, any LC Issuer, and any Bank at any
reasonable time and from time to time upon reasonable prior notice.

12.2Survival of Representations.  All representations and warranties of the
Company contained in this Agreement shall survive the making of the Credit
Extensions herein contemplated.

12.3Governmental Regulation.  Anything contained in this Agreement to the
contrary notwithstanding, no LC Issuer or Bank shall be obligated to extend
credit to the Company in violation of any limitation or prohibition provided by
any applicable statute or regulation.

12.4Taxes.  Any taxes (excluding income taxes) payable or ruled payable by any
Federal or State authority in respect of the execution of the Credit Documents
shall be paid by the Company, together with interest and penalties, if any.

12.5Choice of Law.  THE CREDIT DOCUMENTS SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE INTERNAL LAW (INCLUDING SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAW OF NEW YORK, BUT OTHERWISE WITHOUT REGARD TO THE LAW OF
CONFLICTS) OF THE STATE OF NEW YORK, BUT GIVING EFFECT TO FEDERAL LAWS
APPLICABLE TO NATIONAL BANKS.  THE COMPANY HEREBY IRREVOCABLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW YORK STATE COURT
SITTING IN NEW YORK COUNTY, BOROUGH OF MANHATTAN IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO ANY CREDIT DOCUMENT AND THE COMPANY HEREBY
IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING
MAY BE HEARD AND DETERMINED IN ANY SUCH COURT.  EACH OF THE COMPANY, THE AGENT,
THE





-57-

--------------------------------------------------------------------------------

 

 



LC ISSUERS AND THE BANKS HEREBY WAIVES ANY RIGHT TO A JURY TRIAL IN ANY ACTION
OR ARISING HEREUNDER OR UNDER ANY CREDIT DOCUMENT.

12.6Headings.  Section headings in the Credit Documents are for convenience of
reference only, and shall not govern the interpretation of any of the provisions
of the Credit Documents.

12.7Entire Agreement.  The Credit Documents embody the entire agreement and
understanding between the Company, the LC Issuers, the Agent and the Banks and
supersede all prior agreements and understandings between the Company, the LC
Issuers, the Agent and the Banks relating to the subject matter thereof.

12.8Expenses; Indemnification.  The Company shall reimburse the Agent and each
Arranger for (a) any reasonable costs and out-of-pocket expenses (including
reasonable attorneys’ fees, time charges and expenses of counsel for the Agent)
paid or incurred by the Agent or such Arranger in connection with the
preparation, review, execution, delivery, syndication, distribution (including
via the internet), administration, amendment and modification of the Credit
Documents and (b) any reasonable costs and out-of-pocket expenses (including
reasonable attorneys’ fees, time charges and expenses of counsel) paid or
incurred by the Agent or such Arranger on its own behalf or on behalf of any LC
Issuer or any Bank and, on or after the date upon which an Event of Default
specified in Section 9.1(a) or 9.1(e) has occurred and is continuing, each Bank,
in connection with the collection and enforcement of the Credit Documents.  The
Company further agrees to indemnify the Agent, each Arranger, each LC Issuer,
each Bank, each Departing Bank and their successors and permitted assigns and
their respective Affiliates, and the directors, officers, employees and agents
of the foregoing (all of the foregoing, the “Indemnified Persons), against all
losses, claims, damages, penalties, judgments, liabilities and reasonable
expenses (including all reasonable expenses of litigation or preparation
therefor whether or not an Indemnified Person is a party thereto), regardless of
whether such matter is initiated by a third party or by the Company or any of
its Affiliates or equityholders, which any of them may pay or incur arising out
of or relating to this Agreement, the other Credit Documents, the transactions
contemplated hereby, the direct or indirect application or proposed application
of the proceeds of any Credit Extension hereunder, any actual or alleged
presence or release of any Hazardous Substance on or from any property owned or
operated by the Company or any Subsidiary or any Environmental Liability related
in any way to the Company or any Subsidiary; provided that the Company shall not
be liable to any Indemnified Person for any of the foregoing to the extent they
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have arisen from the gross negligence or willful misconduct of such
Indemnified Person.  Without limiting the foregoing, the Company shall pay any
civil penalty or fine assessed by OFAC against any Indemnified Person, and all
reasonable costs and expenses (including reasonable fees and expenses of counsel
to such Indemnified Person) incurred in connection with defense thereof, as a
result of any breach or inaccuracy of the representation made in Section
5.14.  The obligations of the Company under this Section shall survive the
termination of this Agreement.

12.9Severability of Provisions.  Any provision in any Credit Document that is
held to be inoperative, unenforceable or invalid in any jurisdiction shall, as
to that jurisdiction, be inoperative, unenforceable or invalid without affecting
the remaining provisions in that





-58-

--------------------------------------------------------------------------------

 

 



jurisdiction or the operation, enforceability or validity of that provision in
any other jurisdiction, and to this end the provisions of all Credit Documents
are declared to be severable.

12.10Setoff.  In addition to, and without limitation of, any rights of the Banks
under applicable law, if the Company becomes insolvent, however evidenced, or
during the continuance of an Event of Default, any indebtedness from any Bank or
any of its Affiliates to the Company (including all account balances, whether
provisional or final and whether or not collected or available) may be, upon
prior notice to the Agent, offset and applied toward the payment of the
Obligations owing to such Bank or such Affiliate, whether or not the
Obligations, or any part hereof, shall then be due.  The Company agrees that any
purchaser or participant under Section 12.1 may, to the fullest extent permitted
by law and in accordance with this Agreement, exercise all its rights of payment
with respect to such purchase or participation as if it were the direct creditor
of the Company in the amount of such purchase or participation.

12.11Ratable Payments.  If any Bank, whether by setoff or otherwise, has payment
made to it upon its Outstanding Credit Exposure in a greater proportion than
that received by any other Bank, such Bank agrees, promptly upon demand, to
purchase a portion of the Aggregate Outstanding Credit Exposure held by the
other Banks so that after such purchase each Bank will hold its Pro Rata Share
of the Aggregate Outstanding Credit Exposure.  If any Bank, whether in
connection with setoff or amounts which might be subject to setoff or otherwise,
receives collateral or other protection for its Obligations or such amounts
which may be subject to setoff, such Bank agrees, promptly upon demand, to take
such action necessary such that all Banks share in the benefits of such
collateral ratably in proportion to their respective Pro Rata Share of the
Aggregate Outstanding Credit Exposure.  In case any such payment is disturbed by
legal process, or otherwise, appropriate further adjustments shall be made.

12.12Nonliability.  The relationship between the Company, on the one hand, and
the Banks, the Arrangers, the LC Issuers and the Agent, on the other hand, shall
be solely that of borrower and lender.  None of the Agent, any Arranger, any LC
Issuer or any Bank shall have any fiduciary responsibilities to the Company.  To
the fullest extent permitted by law, the Company hereby waives and releases any
claims that it may have against each of the Agent, the Arrangers, each LC Issuer
and each Bank with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.  None of the Agent, any Arranger, any LC Issuer or any Bank undertakes
any responsibility to the Company to review or inform the Company of any matter
in connection with any phase of the Company’s business or operations.  The
Company shall rely entirely upon its own judgment with respect to its business,
and any review, inspection, supervision or information supplied to the Company
by the Banks is for the protection of the Banks and neither the Company nor any
third party is entitled to rely thereon.  The Company agrees that none of the
Agent, any Arranger, any LC Issuer or any Bank shall have liability to the
Company (whether sounding in tort, contract or otherwise) for losses suffered by
the Company in connection with, arising out of, or in any way related to, the
transactions contemplated and the relationship established by the Credit
Documents, or any act, omission or event occurring in connection therewith,
unless it is determined in a final non-appealable judgment by a court of
competent jurisdiction that such losses resulted from the gross negligence or
willful misconduct of the party from which recovery is sought.  None of the
Agent, any Arranger, any LC Issuer or any Bank, or any of their respective
directors, officers, employees or agents, shall have any liability with respect
to, and





-59-

--------------------------------------------------------------------------------

 

 



the Company hereby waives, releases and agrees not to sue for, any special,
indirect, consequential or punitive damages suffered by the Company in
connection with, arising out of, or in any way related to the Credit Documents
or the transactions contemplated thereby.

12.13Other Agents.  The Banks identified on the signature pages of this
Agreement or otherwise herein, or in any amendment hereof or other document
related hereto, as being a “Co-Syndication Agent” or a “Co-Documentation Agent”
(the “Other Agents”) shall have no rights, powers, obligations, liabilities,
responsibilities or duties under this Agreement other than those applicable to
all Banks as such.  Without limiting the foregoing, the Other Agents shall not
have or be deemed to have any fiduciary relationship with any Bank.  Each Bank
acknowledges that it has not relied, and will not rely, on the Other Agents in
deciding to enter into this Agreement or in taking or refraining from taking any
action hereunder or pursuant hereto.  Nothing contained in this Agreement or
otherwise shall be construed to impose any obligation or duty on any Other
Agent, other than those applicable to all Banks as such.

12.14USA Patriot Act.  Each Bank hereby notifies the Company that pursuant to
requirements of the USA Patriot Act, such Bank is required to obtain, verify and
record information that identifies the Company, which information includes the
name and address of the Company and other information that will allow such Bank
to identify the Company in accordance with the USA Patriot Act.

12.15Electronic Delivery.

(a)The Company shall use its commercially reasonable best efforts to transmit to
the Agent all information, documents and other materials that it is obligated to
furnish to the Agent pursuant to this Agreement and the other Credit Documents,
including all notices, requests, financial statements, financial and other
reports, certificates and other information materials, but excluding (i) any
Borrowing Notice, Conversion/Continuation Notice or notice of prepayment, (ii)
any notice of a Default or an Event of Default or (iii) any communication that
is required to be delivered to satisfy any condition precedent to the
effectiveness of this Agreement and/or any Advance hereunder (all such
non-excluded communications, collectively, “Communications”), in an
electronic/soft medium in a format reasonably acceptable to the Agent to such
e-mail address as designated by the Agent from time to time.  In addition, the
Company shall continue to provide Communications to the Agent or any Bank in the
manner specified in this Agreement but only to the extent requested by the Agent
or such Bank.  Each Bank and the Company further agrees that the Agent may make
Communications available to the Banks by posting Communications on IntraLinks or
a substantially similar Electronic System (the “Platform”).  Subject to the
conditions set forth in the proviso in the immediately preceding sentence,
nothing in this Section 12.15 shall prejudice the right of the Agent to make
Communications available to the Banks in any other manner specified herein.

(b)Each Bank agrees that an e-mail notice to it (at the address provided
pursuant to the next sentence and deemed delivered as provided in clause (c)
below) specifying that a Communication has been posted to the Platform shall
constitute effective delivery of such Communication to such Bank for purposes of
this Agreement.  Each Bank agrees (i) to notify the Agent in writing (including
by electronic communication) from time to time to ensure that the Agent has on
record an effective e-mail address for such Bank to which the foregoing notice
may





-60-

--------------------------------------------------------------------------------

 

 



be sent by electronic transmission and (ii) that the foregoing notice may be
sent to such e-mail address.

(c)Each party hereto agrees that any electronic Communication referred to in
this Section 12.15 shall be deemed delivered upon the posting of a record of
such Communication as “sent” in the e-mail system of the sending party or, in
the case of any such Communication to the Agent, upon the posting of a record of
such Communication as “received” in the e-mail system of the Agent, provided
that if such Communication is not so received by a Person during the normal
business hours of such Person, such Communication shall be deemed delivered at
the opening of business on the next business day for such Person.

(d)Each party hereto acknowledges that the distribution of material through an
electronic medium is not necessarily secure and there are confidentiality and
other risks associated with such distribution.  Any Electronic System used by
the Agent is provided “as is” and “as available.”  The Agent Parties (as defined
below) do not warrant the adequacy of such Electronic Systems and expressly
disclaim liability for errors or omissions in the Communications.  No warranty
of any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third-party rights or freedom from viruses or other code defects, is made by
any Agent Party in connection with the Communications or any Electronic
System.  In no event shall the Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to the Company, any Bank,
any LC Issuer or any other Person or entity for damages of any kind, including,
without limitation, direct or indirect, special, incidental or consequential
damages, losses or expenses (whether in tort, contract or otherwise) arising out
of the Company’s or the Agent’s transmission of Communications through an
Electronic System, except to the extent that such damages, losses or expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party. 

12.16Confidentiality.  Each of the Agent, the LC Issuers and the Banks agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its and its Affiliates' directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority or self-regulatory body, (c) to the extent required by applicable laws
or by any subpoena or similar legal process, (d) to any other party to this
Agreement, (e) in connection with the exercise of any remedies hereunder or any
suit, action or proceeding relating to this Agreement or any other Credit
Document or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this Section,
to (i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii)  any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Company and its obligations, (g) to the
extent such Information (i) becomes publicly available other than as a result of
a breach of this Section or (ii) becomes available to the Agent, any LC Issuer
or any Bank on a non-confidential basis from a source other than the Company,
(h) on a confidential basis to the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers





-61-

--------------------------------------------------------------------------------

 

 



or other market identifiers with respect to the credit facilities provided
hereunder or (i) with the written consent of the Company.  For the purposes of
this Section, “Information” means all information received from the Company
relating to the Company, its Subsidiaries or their business, other than any such
information that is available to the Agent, any LC Issuer or any Bank on a
non-confidential basis prior to disclosure by the Company; provided that, in the
case of information received from the Company after the date hereof, such
information is clearly identified at the time of delivery as confidential.  Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.    

EACH BANK ACKNOWLEDGES THAT INFORMATION (AS DEFINED ABOVE) FURNISHED TO IT
PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING THE COMPANY AND  ITS RELATED PARTIES OR THEIR RESPECTIVE SECURITIES,
AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF
MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC
INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING
FEDERAL AND STATE SECURITIES LAWS.

ALL INFORMATION (AS DEFINED ABOVE), INCLUDING REQUESTS FOR WAIVERS AND
AMENDMENTS, FURNISHED BY THE COMPANY OR THE AGENT PURSUANT TO, OR IN THE COURSE
OF ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE COMPANY AND ITS RELATED
PARTIES OR THEIR RESPECTIVE SECURITIES.  ACCORDINGLY, EACH BANK REPRESENTS TO
THE COMPANY AND THE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE
QUESTIONNAIRE PROVIDED TO THE AGENT A CREDIT CONTACT WHO MAY RECEIVE INFORMATION
THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS
COMPLIANCE PROCEDURES AND APPLICABLE LAW.

12.17No Advisory or Fiduciary Responsibility.    In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Credit Document),
the Company acknowledges and agrees that:  (i) none of the Arrangers, the LC
Issuers, the Agent or the Banks or their respective Affiliates are subject to
any fiduciary or other implied duties, (ii) none of the Arrangers, the LC
Issuers, the Agent or the Banks or their respective Affiliates are advising the
Company or any of its Affiliates as to any legal, tax, investment, accounting or
regulatory matters in any jurisdiction, (iii) the Company has consulted with its
own advisors concerning such matters and is responsible for making its own
independent investigation and appraisal of the transactions contemplated hereby,
and none of the Arrangers, the LC Issuers, the Agent or the Banks or their
respective Affiliates have any responsibility or liability to the Company or any
of its affiliates with respect thereto and (iv) each of the Arrangers, the LC
Issuers, the Agent and the Banks and their respective Affiliates may have
economic interests that conflict with those of the Company, its





-62-

--------------------------------------------------------------------------------

 

 



stockholders and/or its Affiliates.

ARTICLE XIII

THE AGENT

13.1Appointment.  JPMorgan Chase Bank, N.A. is hereby appointed Agent hereunder,
and each of the Banks irrevocably authorizes the Agent to act as the contractual
representative on behalf of such Bank.  The Agent agrees to act as such upon the
express conditions contained in this Article XIII.  The Agent shall not have a
fiduciary relationship in respect of any Bank by reason of this Agreement nor
shall the have any implied duties, regardless of whether a Default or Event of
Default has occurred and is continuing.

13.2Powers.  The Agent shall have and may exercise such powers hereunder as are
specifically delegated to the Agent by the terms hereof, together with such
powers as are reasonably incidental thereto.  The Agent shall be deemed not to
have knowledge of any Default or Event of Default unless and until written
notice thereof is given to the Agent by the Company or a Bank or any implied
duties to the Banks or any obligation to the Banks to take any action hereunder
(whether a Default or Event of Default has occurred and is continuing), except
any action specifically provided by this Agreement to be taken by the Agent.

13.3General Immunity.  Neither the Agent nor any of its directors, officers,
agents or employees shall be liable to the Banks or any Bank for any action
taken or omitted to be taken by it or them hereunder or in connection herewith
except for its or their own gross negligence or willful misconduct as determined
in a final, non-appealable judgment by a court of competent jurisdiction.

13.4No Responsibility for Recitals, Etc.  The Agent shall not be responsible to
the Banks for any recitals, reports, statements, warranties or representations
herein or in any Credit Document or be bound to ascertain or inquire as to the
performance or observance of any of the terms of this Agreement.

13.5Action on Instructions of Banks.  The Agent shall in all cases be fully
protected in acting, or in refraining from acting, hereunder and under any other
Credit Document in accordance with written instructions signed by the Majority
Banks (or all of the Banks if required by Section 10.1), and such instructions
and any action taken or failure to act pursuant thereto shall be binding on all
of the Banks.  The Banks hereby acknowledge that the Agent shall be under no
duty to take any discretionary action permitted to be taken by it pursuant to
the provisions of this Agreement or any other Credit Document unless it shall be
requested in writing to do so by the Majority Banks.  The Agent shall be fully
justified in failing or refusing to take any action hereunder and under any
other Credit Document unless it shall first be indemnified to its satisfaction
by the Banks pro rata against any and all liability, cost and expense that it
may incur by reason of taking or continuing to take any such action.

13.6Employment of Agents and Counsel.  The Agent may execute any of its duties
as Agent hereunder by or through employees, agents and attorneys-in-fact and
shall not be answerable to the Banks, except as to money or securities received
by it or its authorized agents, for the default or misconduct of any such agents
or attorneys-in-fact selected by it with





-63-

--------------------------------------------------------------------------------

 

 



reasonable care.  The Agent shall be entitled to advice of counsel concerning
all matters pertaining to the agency hereby created and its duties hereunder.

13.7Reliance on Documents; Counsel.  The Agent shall be entitled to rely upon
any notice, consent, certificate, affidavit, letter, telegram, statement, paper
or document believed by it to be genuine and correct and to have been signed or
sent by the proper person or persons, and, in respect to legal matters, upon the
opinion of counsel selected by the Agent, which counsel may be employees of the
Agent.

13.8Agent’s Reimbursement and Indemnification.  The Banks agree to reimburse and
indemnify the Agent (in the Agent’s capacity as Agent) ratably in accordance
with their respective Pro Rata Shares (i) for any amounts not reimbursed by the
Company for which the Agent (in the Agent’s capacity as Agent) is entitled to
reimbursement by the Company under the Credit Documents, (ii) for any other
expenses reasonably incurred by the Agent on behalf of the Banks, in connection
with the preparation, execution, delivery, administration and enforcement of the
Credit Documents, and for which the Agent (in the Agent’s capacity as Agent) is
not entitled to reimbursement by the Company under the Credit Documents, and
(iii) for any liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, reasonable expenses or disbursements of any kind and
nature whatsoever which may be imposed on, incurred by or asserted against the
Agent in any way relating to or arising out of this Agreement or any other
document delivered in connection with this Agreement or the transactions
contemplated hereby or the enforcement of any of the terms hereof or of any such
other documents, and for which the Agent is not entitled to reimbursement by the
Company under the Credit Documents; provided that no Bank shall be liable for
any of the foregoing to the extent they arise from the gross negligence or
willful misconduct as determined in a final, non-appealable judgment by a court
of competent jurisdiction of the Agent.

13.9Rights as a Bank.  With respect to its Commitment and any Credit Extension
made by it, the Agent shall have the same rights and powers hereunder as any
Bank and may exercise the same as though it were not the Agent, and the term
“Bank” or “Banks” shall, unless the context otherwise indicates, include
JPMorgan Chase Bank, N.A. in its individual capacity.  The Agent may accept
deposits from, lend money to, and generally engage in any kind of banking or
trust business with the Company or any Subsidiary as if it were not the Agent.

13.10Bank Credit Decision.  (a)  Each Bank acknowledges and agrees that the
extensions of credit made hereunder are commercial loans and letters of credit
and not investments in a business enterprise or securities.  Each Bank further
represents that it is engaged in making, acquiring or holding commercial loans
in the ordinary course of its business and has, independently and without
reliance upon the Agent or any other Bank and based on the financial statements
prepared by the Company and such other documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement as a Bank, and to make, acquire or hold Loans hereunder.  Each Bank
also acknowledges that it will, independently and without reliance upon the
Agent or any other Bank and based on such documents and information (which may
contain material, non-public information within the meaning of the United States
securities laws concerning the Company and its Affiliates) as it shall from time
to time deem appropriate, continue to make its own credit decisions in taking or
not taking action under or based upon this Agreement, any related agreement or
any document





-64-

--------------------------------------------------------------------------------

 

 



furnished hereunder or thereunder and in deciding whether or to the extent to
which it will continue as a lender or assign or otherwise transfer its rights,
interests and obligations hereunder.

(b)Without limiting clause (a) above, each Bank acknowledges and agrees that
neither such Bank nor any of its Affiliates, participants or assignees may rely
on the Agent to carry out such Bank’s or other Person’s customer identification
program, or other obligations required or imposed under or pursuant to the USA
Patriot Act or the regulations thereunder, including the regulations contained
in 31 C.F.R. 103.121 (as amended or replaced, the “CIP Regulations”), or any
other applicable law, rule, regulation or order of any governmental authority,
including any program involving any of the following items relating to or in
connection with the Company or any of its Subsidiaries or Affiliates or agents,
the Credit Documents or the transactions contemplated hereby: (i) any identity
verification procedure; (ii) any recordkeeping; (iii) any comparison with a
government list; (iv) any customer notice or (v) any other procedure required
under the CIP Regulations or such other law, rule, regulation or order.

(c)Within ten (10) days after the date of this Agreement and at such other times
as are required under the USA Patriot Act, each Bank and each assignee and
participant that is not incorporated under the laws of the United States of
America or a state thereof (and is not excepted from the certification
requirement contained in Section 313 of the USA Patriot Act and the applicable
regulations because it is both (i) an Affiliate of a depository institution or
foreign bank that maintains a physical presence in the United States or foreign
country and (ii) subject to supervision by a banking authority regulating such
affiliated depository institution or foreign bank) shall deliver to the Agent a
certification, or, if applicable, recertification, certifying that such Bank is
not a “shell” and certifying as to other matters as required by Section 313 of
the USA Patriot Act and the applicable regulations.

13.11Successor Agent.    Subject to the appointment and acceptance of a
successor Agent as provided in this paragraph, the Agent may resign at any time
by notifying the Banks, the LC Issuers and the Company.  Upon any such
resignation, the Majority Banks shall have the right, in consultation with the
Company, to appoint a successor.  If no successor shall have been so appointed
by the Majority Banks and shall have accepted such appointment within thirty
(30) days after the retiring Agent gives notice of its resignation, then the
retiring Agent may, on behalf of the Banks and the LC Issuers, appoint a
successor Agent which shall be a bank with an office in the United States, or an
Affiliate of any such bank.  Upon the acceptance of its appointment as Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Agent, and the
retiring Agent shall be discharged from its duties and obligations
hereunder.  The fees payable by the Company to a successor Agent shall be the
same as those payable to its predecessor unless otherwise agreed between the
Company and such successor.  After the Agent’s resignation hereunder, the
provisions of this Article and Section 12.8 shall continue in effect for the
benefit of such retiring Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while it was acting as Agent.

ARTICLE XIV

NOTICES





-65-

--------------------------------------------------------------------------------

 

 



14.1Giving Notice.  Except as otherwise permitted by Section 2.13(e) with
respect to borrowing notices, all notices, requests and other communications to
any party hereunder shall be in writing (including electronic transmission,
facsimile transmission or similar writing) and shall be given to such party: (a)
in the case of the Company or the Agent, at its address or facsimile number set
forth on the signature pages hereof, (b) in the case of any Bank, at its address
or facsimile number set forth in its Administrative Questionnaire or (c) in the
case of any party, at such other address or facsimile number as such party may
hereafter specify for such purpose by notice to the Agent and the Company in
accordance with the provisions of this Section 14.1.  Each such notice, request
or other communication shall be effective (i) if given by facsimile
transmission, when transmitted to the facsimile number specified in this Section
and confirmation of receipt is received or (ii) if given by mail, 72 hours after
such communication is deposited in the mails with first class postage prepaid,
addressed as aforesaid; provided that notices to the Agent under Article II
shall not be effective until received.  Unless the Agent otherwise prescribes,
(i) notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), and (ii) notices or
communications posted to an Internet or intranet website, including an
Electronic System, shall be deemed received upon the deemed receipt by the
intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.

14.2Change of Address.  The Company, the Agent, any LC Issuer and any Bank may
each change the address for service of notice upon it by a notice in writing to
the other parties hereto.

ARTICLE XV

COUNTERPARTS

This Agreement may be executed in any number of counterparts, all of which when
taken together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart.  Except as provided in
Section 11.1, this Agreement shall be effective when it has been executed by the
Company, the Agent, the LC Issuers and the Banks and the Agent has received
counterparts of this Agreement executed by the Company, the LC Issuers, the
Departing Banks and the Banks or written evidence satisfactory to the Agent
(which may include telecopy or electronic transmission of a signed signature
page of this Agreement) that such party has signed a counterpart of this
Agreement. The words “execution,” “signed,” “signature,” “delivery,” and words
of like import in or relating to any  document to be signed in connection with
this Agreement and the transactions contemplated hereby shall be deemed to
include Electronic Signatures, deliveries or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.





-66-

--------------------------------------------------------------------------------

 

 



 

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

 

 

-67-

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Company, the Banks, the Departing Banks, the LC Issuers
and the Agent have executed this Agreement as of the date first above written.

 

 

 

 

 

CONSUMERS ENERGY COMPANY

 

 

 

 

By:

/s/ DV Rao

 

 

Name:  Venkat D. Rao

 

 

Title:  Vice President and Treasurer

 

 

 

 

Address:

 

One Energy Plaza

 

Jackson, MI  49201

 

Attention: Srikanth Maddipati

 

Facsimile No.:  517-788-1006

 

Confirmation (Phone) No:  517-788-0635

 

E-Mail Address:  Sri.Maddipati@cmsenergy.com

 

 

 

 

 

 

Signature Page to

Fourth Amended and Restated Revolving Credit Agreement

Consumers Energy Company

--------------------------------------------------------------------------------

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as Agent, as an LC Issuer and as a Bank

 

 

 

 

By:

/s/ Nancy R. Barwig

 

 

Name:  Nancy R. Barwig

 

 

Title:  Executive Director

 

 

 

 

Address:

 

 

 

Notices for Borrowing:

 

JPMorgan Chase Bank, N.A.

 

10 South Dearborn, Floor L2

 

Chicago, IL 60603

 

Attention:  Nida Mischke

 

Fax: 888-292-9533

 

Email: leonida.g.mischke@jpmorgan.com

 

 

 

For all Other Matters:

 

JPMorgan Chase Bank, N.A.

 

10 South Dearborn, Floor 9

 

Chicago, IL 60603

 

Attention:  Nancy Barwig

 

Fax: 312-732-1762

 

Email: nancy.r.barwig@jpmorgan.com

 

 

 

With a copy to:

 

JPMorgan Chase Bank, N.A.

 

10 South Dearborn, Floor 9

 

Chicago, IL 60603

 

Attention:  Lisa Tverdek

 

Fax: 312-325-3238

 

Email: lisa.tverdek@jpmorgan.com

 

 

 

 

 

 

 

 

 

Signature Page to

Fourth Amended and Restated Revolving Credit Agreement

Consumers Energy Company

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

BARCLAYS BANK PLC, as a Bank

 

 

 

 

By:

/s/ Ann E. Sutton

 

 

Name:  Ann E. Sutton

 

 

Title:  Director

 

 

 

 

 

 

Signature Page to

Fourth Amended and Restated Revolving Credit Agreement

Consumers Energy Company

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

MUFG UNION BANK, N.A., as an LC Issuer, as a Co-Syndication Agent and as a Bank

 

 

 

 

By:

/s/ Eric Otieno

 

 

Name:  Eric Otieno

 

 

Title:  Vice President

 

 

 

 

 

 

 

Signature Page to

Fourth Amended and Restated Revolving Credit Agreement

Consumers Energy Company

--------------------------------------------------------------------------------

 

 

 

 

 

 

MIZUHO BANK, LTD., as a Co-Documentation Agent and as a Bank

 

 

 

 

By:

/s/ Leon Mo

 

 

Name:  Leon Mo

 

 

Title:  Authorized Signatory

 

 

 

 

 

 

 

Signature Page to

Fourth Amended and Restated Revolving Credit Agreement

Consumers Energy Company

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

BANK OF AMERICA, N.A., as an LC Issuer, as a Co-Documentation Agent and as a
Bank

 

 

 

 

By:

/s/ Gregory J. Bosio

 

 

Name:  Gregory J. Bosio

 

 

Title:  Vice President

 

 

 

 

 

 

Signature Page to

Fourth Amended and Restated Revolving Credit Agreement

Consumers Energy Company

--------------------------------------------------------------------------------

 

 

 

 

 

 

THE BANK OF NOVA SCOTIA, as a Bank

 

 

 

 

By:

/s/ Thane Rattew

 

 

Name:  Thane Rattew

 

 

Title:  Managing Director

 

 

 

 

 





Signature Page to

Fourth Amended and Restated Revolving Credit Agreement

Consumers Energy Company

--------------------------------------------------------------------------------

 

 



 

 

 

 

 

BNP PARIBAS, as a Bank

 

 

 

 

 

 

 

 

 

By:

/s/ Francis DeLaney

 

 

Name: Francis DeLaney    

 

 

Title: Managing Director

 

 

 

 

 

 

BNP PARIBAS, as a Bank

 

 

 

 

 

 

 

 

 

By:

/s/ Theodore Sheen

 

 

Name: Theodore Sheen 

 

 

Title: Vice President

 

 

 

 





Signature Page to

Fourth Amended and Restated Revolving Credit Agreement

Consumers Energy Company

--------------------------------------------------------------------------------

 

 



 

 

 

 

CITIBANK,  N.A., as a Bank

 

 

 

 

 

 

 

 

 

By:

/s/ Amit Vasani

 

 

Name: Amit Vasani    

 

 

Title:  Vice President

 

 

 

 

 





Signature Page to

Fourth Amended and Restated Revolving Credit Agreement

Consumers Energy Company

--------------------------------------------------------------------------------

 

 



 

 

 

 

 

 

 

DEUTSCHE BANK AG NEW YORK BRANCH, as a Bank

 

 

 

 

 

 

 

 

 

By:

/s/ Virginia Cosenza

 

 

Name:  Virginia Cosenza

 

 

Title:  Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Ming K. Chu

 

 

Name:  Ming K. Chu

 

 

Title:  Vice President

 

 

 

 

 

 

 

 

 

 





Signature Page to

Fourth Amended and Restated Revolving Credit Agreement

Consumers Energy Company

--------------------------------------------------------------------------------

 

 



 

 

 

 

FIFTH THIRD BANK, as a Bank

 

 

 

 

 

 

 

 

 

By:

/s/ Randal Wolffis

 

 

Name:  RANDAL WOLFFIS

 

 

Title:  Vice President

 

 

 

 





Signature Page to

Fourth Amended and Restated Revolving Credit Agreement

Consumers Energy Company

--------------------------------------------------------------------------------

 

 



 

 

 

 

 

 

GOLDMAN SACHS BANK USA, as a Bank

 

 

 

 

 

 

 

 

 

By:

/s/ Rebecca Kratz

 

 

Name:  Rebecca Kratz

 

 

Title:  Authorized Signatory





Signature Page to

Fourth Amended and Restated Revolving Credit Agreement

Consumers Energy Company

--------------------------------------------------------------------------------

 

 



 

 

 

 

 

KEYBANK NATIONAL ASSOCIATION, as a Bank

 

 

 

 

 

 

 

 

 

By:

/s/ Lisa A. Ryder

 

 

Name:  Lisa A. Ryder

 

 

Title:  Vice President

 





Signature Page to

Fourth Amended and Restated Revolving Credit Agreement

Consumers Energy Company

--------------------------------------------------------------------------------

 

 



 

PNC BANK, NATIONAL ASSOCIATION, as a Bank

 

 

 

 

 

 

 

 

 

By:

/s/ Jon R. Hinard

 

 

Name:  Jon R. Hinard

 

 

Title:  Managing Director

 





Signature Page to

Fourth Amended and Restated Revolving Credit Agreement

Consumers Energy Company

--------------------------------------------------------------------------------

 

 



 

ROYAL BANK OF CANADA, as a Bank

 

 

 

 

 

 

 

 

 

By:

/s/ Joseph Braun

 

 

Name:  Joseph Braun

 

 

Title:  Authorized Signatory

 





Signature Page to

Fourth Amended and Restated Revolving Credit Agreement

Consumers Energy Company

--------------------------------------------------------------------------------

 

 



 

SUMITOMO MITSUI BANKING CORPORATION, as a Bank

 

 

 

 

 

 

 

 

 

By:

/s/ David W. Kee

 

 

Name:  David W. Kee

 

 

Title:  Managing Director

 





Signature Page to

Fourth Amended and Restated Revolving Credit Agreement

Consumers Energy Company

--------------------------------------------------------------------------------

 

 



 

SUNTRUST BANK, as a Bank

 

 

 

 

 

 

 

 

 

By:

/s/ Andrew Johnson

 

 

Name:  Andrew Johnson

 

 

Title:  Director

 

 

 





Signature Page to

Fourth Amended and Restated Revolving Credit Agreement

Consumers Energy Company

--------------------------------------------------------------------------------

 

 



 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Bank

 

 

 

 

 

 

 

 

 

By:

/s/ Nick Schmiesing

 

 

Name:  Wells Fargo Bank, N.A.

 

 

Title:  Nick Schmiesing

Vice President

 

 

 

 





Signature Page to

Fourth Amended and Restated Revolving Credit Agreement

Consumers Energy Company

--------------------------------------------------------------------------------

 

 



 

 

COMERICA BANK, as a Bank

 

 

 

 

 

 

 

 

 

By:

/s/ Chris L. Brauchan

 

 

Name:  Chris L. Brauchan

 

 

Title:  Vice President

 





Signature Page to

Fourth Amended and Restated Revolving Credit Agreement

Consumers Energy Company

--------------------------------------------------------------------------------

 

 



 

U.S. BANK NATIONAL ASSOCIATION, as a Bank

 

 

 

 

 

 

 

 

 

By:

/s/ John M. Eyerman

 

 

Name:  John M. Eyerman

 

 

Title:  Vice President

 

 

 

 

 

 

 

Signature Page to

Fourth Amended and Restated Revolving Credit Agreement

Consumers Energy Company

--------------------------------------------------------------------------------

 

 

EXHIBIT  A

FORM OF OPINION FROM

KIMBERLY C. WILSON

[Attached]

 

 

 

A-1

--------------------------------------------------------------------------------

 

 

celogo-count on us [cms-20150601ex10266f47eg001.jpg]

 

 

 

 

 

 

 

 

 

A CMS Energy Company

General Offices:

 

 

LEGAL DEPARTMENT

 

One Energy Plaza

Tel:

(517) 788-0550

CATHERINE M REYNOLDS

Ashley L Bancroft

 

Jackson, MI 49201

Fax:

(517) 788-2470

Senior Vice President

David E Barth

 

 

 

 

 and General Counsel

Robert W Beach

 

*Washington Office:

 

 

 

Don A. D’Amato

 

1730 Rhode Island Ave. N.W.

Tel:

(202) 778-3340

MELISSA M GLEESPEN

Kelly M Hall

 

Suite 1007

 

 

 Vice President and

Gary L Kelterborn

 

Washington, DC 20036

Fax:

(202) 778-3355

 Corporate Secretary

Chantez P Knowles

 

 

 

 

 

Mary Jo Lawrie

 

Writer’s Direct Dial Number:  (517) 788-2194

H Richard Chambers

Raymond E McQuillan

 

Writer’s E-mail Address:  kimberly.wilson@cmsenergy.com

Eric V. Luoma

Jason M Milstone

 

 

 

 

Shelley J Ruckman

Rhonda M Morris

 

 

 

 

Kimberly C Wilson

Deborah A Moss*

 

 

 

 

 Assistant General

Mirče Michael Nestor

 

 

 

 

 Counsel

Jeffrey D Pintar

 

 

 

 

 

James D W Roush

 

 

 

 

 

Scott J Sinkwitts

 

 

 

 

 

Adam C Smith

 

 

 

 

 

Janae M Thayer

 

 

 

 

 

Bret A Totoraitis

 

 

 

 

 

Anne M. Uitvlugt

 

 

 

 

 

         Attorney

 

May 27, 2015

 

 

 

 

To:

The Agent, the LC Issuers and the Banks

 

 

which are parties to the Agreement

 

 

referred to below

 

 

Ladies and Gentlemen:

 

I am Supervisory Assistant General Counsel for Consumers Energy Company, a
Michigan corporation (the “Company”).  As counsel for the Company, I, or an
attorney or attorneys under my general supervision, have represented the Company
in connection with its execution and delivery of a Fourth Amended and Restated
Revolving Credit Agreement among the Company, JPMorgan Chase Bank, N.A., as
Agent and as an LC Issuer, and the Banks named therein, dated as of May 27, 2015
(the “Agreement”).  All capitalized terms used in this opinion shall have the
meanings attributed to them in the Agreement.

 

I, or an attorney or attorneys under my general supervision, have examined the
Company’s Restated Articles of Incorporation, as amended, and bylaws, as
amended, resolutions of the Board of Directors of the Company, the Credit
Documents and such other documents and records as I have deemed necessary in
order to render this opinion.  Based upon the foregoing, it is my opinion that:

 

1.The Company is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Michigan.

 

2.The execution and delivery of the Credit Documents by the Company and the
performance by the Company of the Obligations have been duly authorized by all
necessary corporate action and proceedings on the part of the Company and will
not:

 

(a)contravene the Company’s Restated Articles of Incorporation, as amended, or
bylaws, as amended;

 

(b)contravene any law or any contractual restriction imposed by any indenture or
any other agreement or instrument evidencing or governing indebtedness for
borrowed money of the Company (including but not limited to the Company
Indentures (as defined below)); or

 

(c)result in or require the creation of any Lien upon or with respect to any of





A-2

--------------------------------------------------------------------------------

 

 



the Company’s properties except the lien of the Indenture securing the Bonds and
any Lien in favor of the Agent on the Facility LC Collateral Account or any
funds therein.

 

As used in this paragraph 2, “Company Indentures” means collectively, (i) the
Indenture dated as of January 1, 1996, as supplemented and amended from time to
time, between the Company (formerly known as Consumers Power Company) and The
Bank of New York Mellon (formerly known as The Bank of New York), as Trustee,
and (ii) the Indenture dated as of February 1, 1998, as supplemented and amended
from time to time, between the Company and The Bank of New York Mellon
(successor trustee to JPMorgan Chase Bank, N.A.), as Trustee.

 

3.The Credit Documents have been duly executed and delivered by the Company.

 

4.To the best of my knowledge, there is no pending or threatened action or
proceeding against the Company or any of its Consolidated Subsidiaries before
any court, governmental agency or arbitrator (except (i) to the extent described
in the Company’s annual report on Form 10-K for the year ended December 31, 2014
and quarterly reports on Form 10-Q and for the quarter ended March 31,
2015,   as filed with the SEC, and (ii) such other similar actions, suits and
proceedings predicated on the occurrence of the same events giving rise to any
actions, suits and proceedings described in the reports filed with the SEC set
forth in clause (i) of this paragraph 4) which might reasonably be expected to
materially adversely affect the financial condition or results of operations of
the Company and its Consolidated Subsidiaries, taken as a whole, or that would
materially adversely affect the Company’s ability to perform its obligations
under any Credit Document.  To the best of my knowledge, there is no litigation
challenging the validity or the enforceability of any of the Credit Documents.

 

5.No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body is required for the due
execution, delivery and performance by the Company of any Credit Document,
except for the authorization to issue, sell or guarantee secured and/or
unsecured long-term debt granted by the Federal Energy Regulatory Commission in
Docket No.  ES14-35-000 (hereinafter the “FERC Order”).   The FERC Order is in
full force and effect as of the date hereof.

 

6.The Bonds executed in connection with the Existing Credit Agreement and the
Agreement (a) are in due and proper form, (b) evidence and secure the
Obligations owing under the Agreement and (c) are valid and enforceable
obligations of the Company in accordance with their terms, secured by the lien
of the Indenture on an equal and ratable basis with all other bonds issued
thereunder and otherwise entitled to the benefits provided by the Indenture.

 

7.The Indenture has been qualified under the Trust Indenture Act of 1939, as
amended, and the execution and delivery of the Supplemental Indenture will not
cause the Indenture to not be so qualified.

 

8.The Company is not an “investment company” or a company “controlled” by an
“investment company” as such terms are defined in the Investment Company Act of
1940, as amended.

 

9.In a properly presented case, a Michigan court or a federal court applying
Michigan choice of law rules should give effect to the choice of law provisions
of the Agreement and should hold that the Agreement is to be governed by the
laws of the State of New York rather than the laws of the State of Michigan,
except in the case of those provisions set forth in the





A-3

--------------------------------------------------------------------------------

 

 



Agreement the enforcement of which would contravene a fundamental policy of the
State of Michigan.  In the course of our review of the Agreement, nothing has
come to my attention to indicate that any of such provisions would do
so.  Notwithstanding the foregoing, even if a Michigan court or a federal court
holds that the Agreement is to be governed by the laws of the State of Michigan,
the Agreement constitutes a legal, valid and binding obligation of the Company,
enforceable under Michigan law (including usury provisions) against the Company
in accordance with its terms, subject to (a) the effect of applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally and (b) the application
of general principles of equity (regardless of whether considered in a
proceeding in equity or at law).

 

I am a member of the bar of the State of Michigan, and as such, have made no
investigation of, and give no opinion on, the laws of any state or country other
than those of the State of Michigan, and, to the extent pertinent, of the United
States of America.

 

This opinion may be relied upon, and is solely for the benefit of, the Agent,
the LC Issuers and the Banks and their participants and assignees under the
Agreement, and is not to be otherwise used, circulated, quoted, referred to or
relied upon for any purpose without my express written permission, except that a
copy of this opinion may be provided to any regulatory agency or governmental
authority having jurisdiction over the Agent, any LC Issuer or any Bank.

 

Sincerely,

 

 

 

Kimberly C. Wilson

Supervisory Assistant General Counsel

 

 

 

 

A-4

--------------------------------------------------------------------------------

 

 

EXHIBIT B

FORM OF COMPLIANCE CERTIFICATE

I, _________________, ______________ of Consumers Energy Company, a Michigan
corporation (the “Company”), DO HEREBY CERTIFY in connection with the Fourth
Amended and Restated Revolving Credit Agreement, dated as of May 27, 2015 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”; the terms defined therein being used herein as so defined),
among the Company, various financial institutions and JPMorgan Chase Bank, N.A.,
as Agent and an LC Issuer, that:

Article VIII of the Credit Agreement provides that the Company shall:  “At all
times, maintain a ratio of Total Consolidated Debt to Total Consolidated
Capitalization of not greater than 0.65 to 1.0.”

The following calculations are made in accordance with the definitions of Total
Consolidated Debt and Total Consolidated Capitalization in the Credit Agreement
and are correct and accurate as of _____________, ___:

 

 

 

A.Total Consolidated Debt

 

(a)Indebtedness for borrowed money

$____________

plus

(b)Indebtedness for deferred purchase price of property/services

(+) $__________

plus

(c)Liabilities for accumulated funding deficiencies (prior to the effectiveness
of the applicable provisions of the Pension Protection Act of 2006 with respect
to a Plan) and liabilities for failure to make a payment required to satisfy the
minimum funding standard within the meaning of Section 412 of the Code or
Section 302 of ERISA (on and after the effectiveness of the applicable
provisions of the Pension Protection Act of 2006 with respect to a Plan).

(+) $__________

plus

(d)Liabilities in connection with withdrawal liability under ERISA to any
Multiemployer Plan

(+) $__________

plus

(e)Obligations under acceptance facilities

(+) $__________

plus

(f)Obligations under Capital Leases

(+) $__________

plus

(g)Obligations under interest rate swap, “cap”, “collar” or other hedging
agreement

(+) $__________

plus

(h)Off-Balance Sheet Liabilities

(+) $__________

 





B-1

--------------------------------------------------------------------------------

 

 



plus

(i) non-contingent obligations in respect of letters of credit and bankers’
acceptances

(+) $__________

plus

(j) Guaranties, endorsements and other contingent obligations

(+) $__________

plus

(k) elimination of reduction in Debt due to any election under Section 25 of
Accounting Standards Codification Subtopic 825-10 to “fair value” any Debt or
liabilities of the Company or any Subsidiary

(+) $__________

plus

(l) elimination of reduction in Debt due to application of Accounting Standards
Codification Subtopic 470-20

(+) $__________

minus

(m)Principal amount of any Securitized Bonds

(-)  $__________

minus

(n)Junior Subordinated Debt of the Company owned by any Hybrid Equity Securities
Subsidiary or Hybrid Preferred Securities Subsidiary

(-) $__________

minus

(o)Agreed upon percentage of Net Proceeds from issuance of hybrid debt/equity
securities (other than Junior Subordinated Debt, Hybrid Equity Securities and
Hybrid Preferred Securities)

(-) $__________

minus

(p)Liabilities on the Company’s balance sheet resulting from the disposition of
the Palisades Nuclear Plant

(-) $__________

minus

(q)Debt of Affiliates of the Company of the type described in clause (v) of the
definition of “Total Consolidated Debt”

(-) $__________

minus

(r)Debt of the Company and its Affiliates that is re-categorized as such from
certain lease obligations pursuant to Section 15 of Accounting Standards
Codification Subtopic 840-10

(-) $__________

 

Total

$____________

B.

Total Consolidated Capitalization:

 

 

(a)Total Consolidated Debt

$____________

plus

(b)The sum of Items A(n), A(o) and A(q) above1

(+) $__________

plus

(c)Equity of common stockholders

(+) $__________

________________________

1 In the case of securities of the type described in A(o), only to the extent
such securities have been deemed to be equity pursuant to Financial Accounting
Standards Board Statement No. 150.





B-2

--------------------------------------------------------------------------------

 

 



plus

(d)Equity of preference stockholders

(+) $__________

plus

(e)Equity of preferred stockholders

(+) $__________

 

Total

$_____________

C.

Debt to Capital Ratio

(total of A divided by total of B)

_____ to 1.00

 

 

IN WITNESS WHEREOF, I have signed this Certificate this ___ day of _________,
___.

 

 

 

 

 

 

Name:

 

Title:

 

 

 

 

B-3

--------------------------------------------------------------------------------

 

 

EXHIBIT  C

ASSIGNMENT AND ASSUMPTION AGREEMENT

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Fourth Amended and Restated Revolving Credit
Agreement identified below (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee.  The Terms and Conditions set forth in Annex 1
attached hereto are hereby agreed to and incorporated herein by reference and
made a part of this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Agent as contemplated below, the interest in and to all of the Assignor’s rights
and obligations in its capacity as a Bank under the Credit Agreement and any
other documents or instruments delivered pursuant thereto that represents the
amount and percentage interest identified below of all of the Assignor’s
outstanding rights and obligations under the respective facilities identified
below (including any letters of credit and guaranties included in such
facilities and, to the extent permitted to be assigned under applicable law, all
claims (including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity), suits, causes of action and
any other right of the Assignor against any Person whether known or unknown
arising under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed
thereby) (the “Assigned Interest”).  Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

 

 

 

 

 

1.

Assignor:

 

 

 

 

 

 

 

 

2.

Assignee:

 

 

 [and is an Affiliate of

 

 

Assignor]

 

 

 

 

 

3.

Borrower:

Consumers Energy Company

 

 

 

 

4.

Agent:

JPMorgan Chase Bank, N.A., as the Agent under the Credit Agreement.

 

 

 

5.

Credit Agreement:

Fourth Amended and Restated Revolving Credit Agreement, dated as of May 27,
2015, among Consumers Energy Company, the Banks party thereto, and JPMorgan
Chase Bank, N.A., as Agent and an LC Issuer.

 

 

 

 

6.

Assigned Interest:

 

 





C-1

 

--------------------------------------------------------------------------------

 

 



 

 

 

 

 

Facility Assigned

Aggregate Amount of Commitment/Outstanding Credit Exposure for all Banks1

Amount of Commitment/Outstanding Credit Exposure Assigned1

Percentage Assigned of Commitment/Outstanding Credit Exposure2

____________

$

$

_______%

____________

$

$

_______%

____________

$

$

_______%

 

 

 

 

 

 

7.

Trade Date:

 

 

3

 

 

Effective Date: _________ __, 20__ [TO BE INSERTED BY AGENT AND WHICH SHALL BE
THE EFFECTIVE DATE OF RECORDATION OF TRANSFER BY THE AGENT.]

 

 

 

 

 

 

 

 

 

 

_______________________

1 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

2 Set forth, to at least 9 decimals, as a percentage of the
Commitment/Outstanding Credit Exposure of all Banks thereunder.

3 Insert if satisfaction of minimum amounts is to be determined as of the Trade
Date.

 





C-2

 

--------------------------------------------------------------------------------

 

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

 

 

 

ASSIGNOR

 

 

 

 

 [NAME OF ASSIGNOR] 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

ASSIGNEE

 

 

 

 

 [NAME OF ASSIGNEE] 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

 

 [Consented to and] 4 Accepted:

 

 

 

 

JPMORGAN CHASE BANK, N.A., as Agent

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 [Consented to:]5 

 

 

 

 

 [NAME OF RELEVANT PARTY] 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

________________________

4 To be added only if the consent of the Agent is required by the terms of the
Credit Agreement.

5 To be added only if the consent of the Company and/or other parties (e.g., the
LC Issuers) is required by the terms of the Credit Agreement.

 

 

C-3

 

--------------------------------------------------------------------------------

 

 

ANNEX 1

TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1.Representations and Warranties.

1.1Assignor.  The Assignor represents and warrants that (i) it is the legal and
beneficial owner of the Assigned Interest, (ii) the Assigned Interest is free
and clear of any lien, encumbrance or other adverse claim and (iii) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby.  Neither the Assignor nor any of its officers, directors, employees,
agents or attorneys shall be responsible for (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Credit Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency, perfection, priority, collectibility, or value of the
Credit Documents or any collateral thereunder, (iii) the financial condition of
the Company, any of its Subsidiaries or Affiliates or any other Person obligated
in respect of any Credit Document, (iv) the performance or observance by the
Company, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Credit Document, (v) inspecting any of
the property, books or records of the Company, or any guarantor, or (vi) any
mistake, error of judgment, or action taken or omitted to be taken in connection
with the Credit Extensions or the Credit Documents.

1.2.Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Bank under the Credit Agreement, (ii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Bank thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Bank thereunder, (iii) agrees that its payment instructions and
notice instructions are as set forth in Schedule 1 to this Assignment and
Assumption, (iv) confirms that none of the funds, monies, assets or other
consideration being used to make the purchase and assumption hereunder are “plan
assets” as defined under ERISA and that its rights, benefits and interests in
and under the Credit Documents will not be “plan assets” under ERISA, (v) agrees
to indemnify and hold the Assignor harmless against all losses, costs and
expenses (including reasonable attorneys’ fees) and liabilities incurred by the
Assignor in connection with or arising in any manner from the Assignee’s
non-performance of the obligations assumed under this Assignment and Assumption,
(vi) it has received a copy of  the Credit Agreement, together with copies of
financial statements and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Agent or any other Bank, and (vii) attached as Schedule 2 to this
Assignment and Assumption is any documentation required to be delivered by the
Assignee with respect to its tax status pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; (b) appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers under the Credit Documents as are delegated to the Agent by the
terms thereof, together with such powers as are reasonably incidental thereto;
and (c) agrees that (i) it will, independently and without reliance on the
Agent, the Assignor or any





Annex 1

 

--------------------------------------------------------------------------------

 

 



other Bank, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Credit Documents are required to be performed by it as a Bank.

2.Payments.  The Assignee shall pay the Assignor, on the Effective Date, the
amount agreed to by the Assignor and the Assignee.  From and after the Effective
Date, the Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, Reimbursement Obligations, fees and
other amounts) to the Assignor for amounts which have accrued to but excluding
the Effective Date and to the Assignee for amounts which have accrued from and
after the Effective Date.

3.General Provisions.  This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption.  This Assignment and Assumption shall be
governed by, and construed in accordance with, the law of the State of New York.

 

 

Annex 1

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 1

TO

TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

 

Administrative Questionnaire

 

 

On File with Agent

 

 

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 2

TO

 

TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION AGREEMENT

 

 

US and Non-US Tax Information Reporting Requirements

 

 

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT D

TERMS OF SUBORDINATION

[JUNIOR SUBORDINATED DEBT]

ARTICLE ____

SUBORDINATION

Section __.1.  Applicability of Article; Securities Subordinated to Senior
Indebtedness.

(a)This Article ____ shall apply only to the Securities of any series which,
pursuant to Section ___, are expressly made subject to this Article.  Such
Securities are referred to in this Article ____ as “Subordinated Securities.”

(b)The Issuer covenants and agrees, and each Holder of Subordinated Securities
by his acceptance thereof likewise covenants and agrees, that the indebtedness
represented by the Subordinated Securities and the payment of the principal and
interest, if any, on the Subordinated Securities is subordinated and subject in
right, to the extent and in the manner provided in this Article, to the prior
payment in full of all Senior Indebtedness.

“Senior Indebtedness” means the principal of and premium, if any, and interest
on the following, whether outstanding on the date hereof or thereafter incurred,
created or assumed: (i) indebtedness of the Issuer for money borrowed by the
Issuer (including purchase money obligations) or evidenced by debentures (other
than the Subordinated Securities), notes, bankers’ acceptances or other
corporate debt securities, or similar instruments issued by the Issuer; (ii) all
capital lease obligations of the Issuer; (iii) all obligations of the Issuer
issued or assumed as the deferred purchase price of property, all conditional
sale obligations of the Issuer and all obligations of the Issuer under any title
retention agreement (but excluding trade accounts payable arising in the
ordinary course of business); (iv) obligations with respect to letters of
credit; (v) all indebtedness of others of the type referred to in the preceding
clauses (i) through (iv) assumed by or guaranteed in any manner by the Issuer or
in effect guaranteed by the Issuer; (vi) all obligations of the type referred to
in clauses (i) through (v) above of other persons secured by any lien on any
property or asset of the Issuer (whether or not such obligation is assumed by
the Issuer), except for (1) any such indebtedness that is by its terms
subordinated to or pari passu with the Subordinated Securities, as the case may
be, including all other debt securities and guaranties in respect of those debt
securities, issued to any other trusts, partnerships or other entities
affiliated with the Issuer which act as a financing vehicle of the Issuer in
connection with the issuance of preferred securities by such entity or other
securities which rank pari passu with, or junior to, the Preferred Securities,
and (2) any indebtedness between or among the Issuer and its affiliates; and/or
(vii) renewals, extensions or refundings of any of the indebtedness referred to
in the preceding clauses unless, in the case of any particular indebtedness,
renewal, extension or refunding, under the express provisions of the instrument
creating or evidencing the same or the assumption or guarantee of the same, or
pursuant to which the same is outstanding, such indebtedness or such renewal,
extension or refunding thereof is not superior in right of payment to the
Subordinated Securities.





D-1

--------------------------------------------------------------------------------

 

 



This Article shall constitute a continuing obligation to all Persons who, in
reliance upon such provisions become holders of, or continue to hold, Senior
Indebtedness, and such provisions are made for the benefit of the holders of
Senior Indebtedness, and such holders are made obligees hereunder and they
and/or each of them may enforce such provisions.

Section __.2.  Issuer Not to Make Payments with Respect to Subordinated
Securities in Certain Circumstances.  

(a)Upon the maturity of any Senior Indebtedness by lapse of time, acceleration
or otherwise, all principal thereof and premium and interest thereon shall first
be paid in full, or such payment duly provided for in cash in a manner
satisfactory to the holders of such Senior Indebtedness, before any payment is
made on account of the principal of, or interest on, Subordinated Securities or
to acquire any Subordinated Securities or on account of any sinking fund
provisions of any Subordinated Securities (except payments made in capital stock
of the Issuer or in warrants, rights or options to purchase or acquire capital
stock of the Issuer, sinking fund payments made in Subordinated Securities
acquired by the Issuer before the maturity of such Senior Indebtedness, and
payments made through the exchange of other debt obligations of the Issuer for
such Subordinated Securities in accordance with the terms of such Subordinated
Securities, provided that such debt obligations are subordinated to Senior
Indebtedness at least to the extent that the Subordinated Securities for which
they are exchanged are so subordinated pursuant to this Article ____).

(b)Upon the happening and during the continuation of any default in payment of
the principal of, or interest on, any Senior Indebtedness when the same becomes
due and payable or in the event any judicial proceeding shall be pending with
respect to any such default, then, unless and until such default shall have been
cured or waived or shall have ceased to exist, no payment shall be made by the
Issuer with respect to the principal of, or interest on, Subordinated Securities
or to acquire any Subordinated Securities or on account of any sinking fund
provisions of Subordinated Securities (except payments made in capital stock of
the Issuer or in warrants, rights, or options to purchase or acquire capital
stock of the Issuer, sinking fund payments made in Subordinated Securities
acquired by the Issuer before such default and notice thereof, and payments made
through the exchange of other debt obligations of the Issuer for such
Subordinated Securities in accordance with the terms of such Subordinated
Securities, provided that such debt obligations are subordinated to Senior
Indebtedness at least to the extent that the Subordinated Securities for which
they are exchanged are so subordinated pursuant to this Article ____).

(c)In the event that, notwithstanding the provisions of this Section ___.2, the
Issuer shall make any payment to the Trustee on account of the principal of or
interest on Subordinated Securities, or on account of any sinking fund
provisions of such Subordinated Securities, after the maturity of any Senior
Indebtedness as described in Section ___.2(a) above or after the happening of a
default in payment of the principal of or interest on any Senior Indebtedness as
described in Section ___.2(b) above, then, unless and until all Senior
Indebtedness which shall have matured, and all premium and interest thereon,
shall have been paid in full (or the declaration of acceleration thereof shall
have been rescinded or annulled), or such default shall have been cured or
waived or shall have ceased to exist, such payment (subject to the provisions of
Sections ___.6 and ___.7) shall be held by the Trustee, in trust for the benefit
of, and shall be





D-2

--------------------------------------------------------------------------------

 

 



paid forthwith over and delivered to, the holders of such Senior Indebtedness
(pro rata as to each of such holders on the basis of the respective amounts of
Senior Indebtedness held by them) or their representative or the trustee under
the indenture or other agreement (if any) pursuant to which such Senior
Indebtedness may have been issued, as their respective interests may appear, for
application to the payment of all such Senior Indebtedness remaining unpaid to
the extent necessary to pay the same in full in accordance with its terms, after
giving effect to any concurrent payment or distribution to or for the holders of
Senior Indebtedness.  The Issuer shall give prompt written notice to the Trustee
of any default in the payment of principal of or interest on any Senior
Indebtedness.

Section __.3.  Subordinated Securities Subordinated to Prior Payment of All
Senior Indebtedness on Dissolution, Liquidation or Reorganization of
Issuer.  Upon any distribution of assets of the Issuer in any dissolution,
winding up, liquidation or reorganization of the Issuer (whether voluntary or
involuntary, in bankruptcy, insolvency or receivership proceedings or upon an
assignment for the benefit of creditors or otherwise):

(a)the holders of all Senior Indebtedness shall first be entitled to receive
payments in full of the principal thereof and premium and interest due thereon,
or provision shall be made for such payment, before the Holders of Subordinated
Securities are entitled to receive any payment on account of the principal of or
interest on such Subordinated Securities;

(b)any payment or distribution of assets of the Issuer of any kind or character,
whether in cash, property or securities (other than securities of the Issuer as
reorganized or readjusted or securities of the Issuer or any other corporation
provided for by a plan of reorganization or readjustment the payment of which is
subordinate, at least to the extent provided in this Article ____ with respect
to Subordinated Securities, to the payment in full without diminution or
modification by such plan of all Senior Indebtedness), to which the Holders of
Subordinated Securities or the Trustee on behalf of the Holders of Subordinated
Securities would be entitled except for the provisions of this Article ____
shall be paid or delivered by the liquidating trustee or agent or other person
making such payment or distribution directly to the holders of Senior
Indebtedness or their representative, or to the trustee under any indenture
under which Senior Indebtedness may have been issued (pro rata as to each such
holder, representative or trustee on the basis of the respective amounts of
unpaid Senior Indebtedness held or represented by each), to the extent necessary
to make payment in full of all Senior Indebtedness remaining unpaid, after
giving effect to any concurrent payment or distribution or provision thereof to
the holders of such Senior Indebtedness; and

(c)in the event that notwithstanding the foregoing provisions of this Section
___.3, any payment or distribution of assets of the Issuer of any kind or
character, whether in cash, property or securities (other than securities of the
Issuer as reorganized or readjusted or securities of the Issuer or any other
corporation provided for by a plan of reorganization or readjustment the payment
of which is subordinate, at least to the extent provided in this Article ____
with respect to Subordinated Securities, to the payment in full without
diminution or modification by such plan of all Senior Indebtedness), shall be
received by the Trustee or the Holders of the Subordinated Securities on account
of principal of or interest on the Subordinated Securities before all Senior
Indebtedness is paid in full, or effective provision made for its payment, such
payment or distribution (subject to the provisions of Section ___.6 and ___.7)
shall be received





D-3

--------------------------------------------------------------------------------

 

 



and held in trust for and shall be paid over to the holders of the Senior
Indebtedness remaining unpaid or unprovided for or their representative, or to
the trustee under any indenture under which such Senior Indebtedness may have
been issued (pro rata as provided in clause (b) above), for application to the
payment of such Senior Indebtedness until all such Senior Indebtedness shall
have been paid in full, after giving effect to any concurrent payment or
distribution or provision therefor to the holders of such Senior Indebtedness.

The Issuer shall give prompt written notice to the Trustee of any dissolution,
winding up, liquidation or reorganization of the Issuer.

The consolidation of the Issuer with, or the merger of the Issuer into, another
corporation or the liquidation or dissolution of the Issuer following the
conveyance or transfer of its property as an entirety, or substantially as an
entirety, to another corporation upon the terms and conditions provided for in
Article ____ hereof shall not be deemed a dissolution, winding up, liquidation
or reorganization for the purposes of this Section ___.3 if such other
corporation shall, as a part of such consolidation, merger, conveyance or
transfer, comply with the conditions stated such in Article ____.

Section __.4.  Holders of Subordinated Securities to be Subrogated to Right of
Holders of Senior Indebtedness.  Subject to the payment in full of all Senior
Indebtedness, the Holders of Subordinated Securities shall be subrogated to the
rights of the holders of Senior Indebtedness to receive payments or
distributions of assets of the Issuer applicable to the Senior Indebtedness
until all amounts owing on Subordinated Securities shall be paid in full, and
for the purposes of such subrogation no payments or distributions to the holders
of the Senior Indebtedness by or on behalf of the Issuer or by or on behalf of
the Holders of Subordinated Securities by virtue of this Article ____ which
otherwise would have been made to the Holders of Subordinated Securities shall,
as between the Issuer, its creditors other than holders of Senior Indebtedness
and the Holders of Subordinated Securities, be deemed to be payment by the
Issuer to or on account of the Senior Indebtedness, it being understood that the
provisions of this Article ____ are and are intended solely for the purpose of
defining the relative rights of the Holders of the Subordinated Securities, on
the one hand, and the holders of the Senior Indebtedness, on the other hand.

Section __.5.  Obligation of the Issuer Unconditional.  Nothing contained in
this Article ____ or elsewhere in this Indenture or in any Subordinated Security
is intended to or shall impair, as among the Issuer, its creditors other than
holders of Senior Indebtedness and the Holders of Subordinated Securities, the
obligation of the Issuer, which is absolute and unconditional, to pay to the
Holders of Subordinated Securities the principal of, and interest on,
Subordinated Securities as and when the same shall become due and payable in
accordance with their terms, or is intended to or shall affect the relative
rights of the Holders of Subordinated Securities and creditors of the Issuer
other than the holders of the Senior Indebtedness, nor shall anything herein or
therein prevent the Trustee or the Holder of any Subordinated Security from
exercising all remedies otherwise permitted by applicable law upon default under
this Indenture, subject to the rights, if any, under this Article ____ of the
holders of Senior Indebtedness in respect of cash, property or securities of the
Issuer received upon the exercise of any such remedy.  Upon any payment or
distribution of assets of the Issuer referred to in this Article ____, the
Trustee and Holders of Subordinated Securities shall be entitled to rely upon
any order or decree made by any court of competent jurisdiction in which such
dissolution, winding up,





D-4

--------------------------------------------------------------------------------

 

 



liquidation or reorganization proceedings are pending, or, subject to the
provisions of Section ___ and ___, a certificate of the receiver, trustee in
bankruptcy, liquidating trustee or agent or other Person making such payment or
distribution to the Trustee or the Holders of Subordinated Securities, for the
purposes of ascertaining the Persons entitled to participate in such
distribution, the holders of the Senior Indebtedness and other indebtedness of
the Issuer, the amount thereof or payable thereon, the amount or amounts paid or
distributed thereon and all other facts pertinent thereto or to this Article
____.

Nothing contained in this Article ____ or elsewhere in this Indenture or in any
Subordinated Security is intended to or shall affect the obligation of the
Issuer to make, or prevent the Issuer from making, at any time except during the
pendency of any dissolution, winding up, liquidation or reorganization
proceeding, and, except as provided in subsections (a) and (b) of Section ___.2,
payments at any time of the principal of, or interest on, Subordinated
Securities.

Section __.6.  Trustee Entitled to Assume Payments Not Prohibited in Absence of
Notice.  The Issuer shall give prompt written notice to the Trustee of any fact
known to the Issuer which would prohibit the making of any payment or
distribution to or by the Trustee in respect of the Subordinated
Securities.  Notwithstanding the provisions of this Article ____ or any
provision of this Indenture, the Trustee shall not at any time be charged with
knowledge of the existence of any facts which would prohibit the making of any
payment or distribution to or by the Trustee, unless at least two Business Days
prior to the making of any such payment, the Trustee shall have received written
notice thereof from the Issuer or from one or more holders of Senior
Indebtedness or from any representative thereof or from any trustee therefor,
together with proof satisfactory to the Trustee of such holding of Senior
Indebtedness or of the authority of such representative or trustee; and, prior
to the receipt of any such written notice, the Trustee, subject to the
provisions of Sections ___ and ___, shall be entitled to assume conclusively
that no such facts exist.  The Trustee shall be entitled to rely on the delivery
to it of a written notice by a Person representing himself to be a holder of
Senior Indebtedness (or a representative or trustee on behalf of the holder) to
establish that such notice has been given by a holder of Senior Indebtedness (or
a representative of or trustee on behalf of any such holder).  In the event that
the Trustee determines, in good faith, that further evidence is required with
respect to the right of any Person as a holder of Senior Indebtedness to
participate in any payments or distribution pursuant of this Article ____, the
Trustee may request such Person to furnish evidence to the reasonable
satisfaction of the Trustee as to the amount of Senior Indebtedness held by such
Person, as to the extent to which such Person is entitled to participate in such
payment or distribution, and as to other facts pertinent to the rights of such
Person under this Article ____, and if such evidence is not furnished, the
Trustee may defer any payment to such Person pending judicial determination as
to the right of such Person to receive such payment.  The Trustee, however,
shall not be deemed to owe any fiduciary duty to the holders of Senior
Indebtedness and nothing in this Article ____ shall apply to claims of, or
payments to, the Trustee under or pursuant to Section ___.

Section __.7.  Application by Trustee of Monies or Government Obligations
Deposited with It.  Money or Government Obligations deposited in trust with the
Trustee pursuant to and in accordance with Section ____ shall be for the sole
benefit of Securityholders and, to the extent allocated for the payment of
Subordinated Securities, shall not be subject to the subordination





D-5

--------------------------------------------------------------------------------

 

 



provisions of this Article ____, if the same are deposited in trust prior to the
happening of any event specified in Section ___.2.  Otherwise, any deposit of
monies or Government Obligations by the Issuer with the Trustee or any paying
agent (whether or not in trust) for the payment of the principal of, or interest
on, any Subordinated Securities shall be subject to the provisions of Section
___.1, ___.2 and ___.3 except that, if prior to the date on which by the terms
of this Indenture any such monies may become payable for any purposes
(including, without limitation, the payment of the principal of, or the
interest, if any, on any Subordinated Security) the Trustee shall not have
received with respect to such monies the notice provided for in Section ___.6,
then the Trustee or the paying agent shall have full power and authority to
receive such monies and Government Obligations and to apply the same to the
purpose for which they were received, and shall not be affected by any notice to
the contrary which may be received by it on or after such date.  This Section
___.7 shall be construed solely for the benefit of the Trustee and paying agent
and, as to the first sentence hereof, the Securityholders, and shall not
otherwise effect the rights of holders of Senior Indebtedness.

Section __.8.  Subordination Rights Not Impaired by Acts or Omissions of Issuer
or Holders of Senior Indebtedness.  No rights of any present or future holders
of any Senior Indebtedness to enforce subordination as provided herein shall at
any time in any way be prejudiced or impaired by any act or failure to act on
the part of the Issuer or by any act or failure to act, in good faith, by any
such holders or by any noncompliance by the Issuer with the terms of this
Indenture, regardless of any knowledge thereof which any such holder may have or
be otherwise charged with.

Without in any way limiting the generality of the foregoing paragraph, the
holders of Senior Indebtedness of the Issuer may, at any time and from time to
time, without the consent of or notice to the Trustee or the Holders of the
Subordinated Securities, without incurring responsibility to the Holders of the
Subordinated Securities and without impairing or releasing the subordination
provided in this Article ____ or the obligations hereunder of the Holders of the
Subordinated Securities to the holders of such Senior Indebtedness, do any one
or more of the following: (i) change the manner, place or terms of payment or
extend the time of payment of, or renew or alter, such Senior Indebtedness, or
otherwise amend or supplement in any manner such Senior Indebtedness or any
instrument evidencing the same or any agreement under which such Senior
Indebtedness is outstanding; (ii) sell, exchange, release or otherwise deal with
any property pledged, mortgaged or otherwise securing such Senior Indebtedness;
(iii) release any Person liable in any manner for the collection for such Senior
Indebtedness; and (iv) exercise or refrain from exercising any rights against
the Issuer, as the case may be, and any other Person.

Section __.9.  Securityholders Authorize Trustee to Effectuate Subordination of
Securities.  Each Holder of Subordinated Securities by his acceptance thereof
authorizes and expressly directs the Trustee on his behalf to take such action
as may be necessary or appropriate to effectuate the subordination provided in
this Article ____ and appoints the Trustee his attorney-in-fact for such
purpose, including in the event of any dissolution, winding up, liquidation or
reorganization of the Issuer (whether in bankruptcy, insolvency or receivership
proceedings or upon an assignment for the benefit of creditors or otherwise) the
immediate filing of a claim for the unpaid balance of his Subordinated
Securities in the form required in said proceedings and causing said claim to be
approved.  If the Trustee does not file a proper claim or proof of debt in the
form required in such proceeding prior to 30 days before the expiration of the





D-6

--------------------------------------------------------------------------------

 

 



time to file such claim or claims, then the holders of Senior Indebtedness have
the right to file and are hereby authorized to file an appropriate claim for and
on behalf of the Holders of said Subordinated Securities.

Section __.10.  Right of Trustee to Hold Senior Indebtedness.  The Trustee in
its individual capacity shall be entitled to all of the rights set forth in this
Article ____ in respect of any Senior Indebtedness at any time held by it to the
same extent as any other holder of Senior Indebtedness, and nothing in this
Indenture shall be construed to deprive the Trustee of any of its rights as such
holder.

With respect to the holders of Senior Indebtedness of the Issuer, the Trustee
undertakes to perform or to observe only such of its covenants and obligations
as are specifically set forth in this Article ____, and no implied covenants or
obligations with respect to the holders of such Senior Indebtedness shall be
read into this Indenture against the Trustee.  The Trustee shall not be deemed
to owe any fiduciary duty to the holders of such Senior Indebtedness and,
subject to the provisions of Sections ___.2 and ___.3, the Trustee shall not be
liable to any holder of such Senior Indebtedness if it shall pay over or deliver
to Holders of Subordinated Securities, the Issuer or any other Person money or
assets to which any holder of such Senior Indebtedness shall be entitled by
virtue of this Article ____ or otherwise.

Section __.11.  Article ____ Not to Prevent Events of Defaults.  The failure to
make a payment on account of principal or interest by reason of any provision in
this Article ____ shall not be construed as preventing the occurrence of an
Event of Default under Section ____.

 

 

D-7

--------------------------------------------------------------------------------

 

 

EXHIBIT E

 

INTENTIONALLY OMITTED

 

 

E-1

 

--------------------------------------------------------------------------------

 

 

EXHIBIT  F

FORM OF INCREASING BANK SUPPLEMENT

INCREASING BANK SUPPLEMENT, dated __________, 20___ (this “Supplement”), by and
among each of the signatories hereto, to the Fourth Amended and Restated
Revolving Credit Agreement, dated as of May 27, 2015 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Consumers Energy Company, a Michigan corporation (the “Company”), the
Banks party thereto and JPMorgan Chase Bank, N.A., as administrative agent (in
such capacity, the “Agent”).

W I T N E S S E T H

WHEREAS, pursuant to Section 2.16 of the Credit Agreement, the Company has the
right, subject to the terms and conditions thereof, to effectuate from time to
time an increase in the Aggregate Commitment under the Credit Agreement by
requesting one or more Banks to increase the amount of its Commitment;

WHEREAS, the Company has given notice to the Agent of its intention to increase
the Aggregate Commitment pursuant to such Section 2.16; and

WHEREAS, pursuant to Section 2.16 of the Credit Agreement, the undersigned
Increasing Bank now desires to increase the amount of its Commitment under the
Credit Agreement by executing and delivering to the Company and the Agent this
Supplement;

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

1.The undersigned Increasing Bank agrees, subject to the terms and conditions of
the Credit Agreement, that on the date of this Supplement it shall have its
Commitment increased by $[__________], thereby making the aggregate amount of
its total Commitments equal to $[__________].

2.The Company hereby represents and warrants that no Default or Event of Default
has occurred and is continuing on and as of the date hereof.

3.Terms defined in the Credit Agreement shall have their defined meanings when
used herein.

4.This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.

5.This Supplement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same document.





F-1

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

 

 

 

 

[INSERT NAME OF INCREASING BANK]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Accepted and agreed to as of the date first written above:

 

 

 

 

 

CONSUMERS ENERGY COMPANY

 

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

 

 

 

 





F-2

--------------------------------------------------------------------------------

 

 



Acknowledged as of the date first written above:

 

 

 

 

JPMORGAN CHASE BANK, N.A

 

as Agent and as an LC Issuer

 

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

 

 

BANK OF AMERICA, N.A.

 

as an LC Issuer

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

 

 

MUFG UNION BANK, N.A.

 

as an LC Issuer

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

 

 

[[OTHER LC ISSUER],

 

as an LC Issuer

 

 

 

 

By:

 

 

Name:

 

Title:]

 

 

 

 

 

 

 

 

F-3

--------------------------------------------------------------------------------

 

 

EXHIBIT G

FORM OF AUGMENTING BANK SUPPLEMENT

AUGMENTING BANK SUPPLEMENT, dated __________, 20___ (this “Supplement”), by and
among each of the signatories hereto, to the Fourth Amended and Restated
Revolving Credit Agreement, dated as of May 27, 2015 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Consumers Energy Company, a Michigan corporation (the “Company”), the
Banks party thereto and JPMorgan Chase Bank, N.A., as administrative agent (in
such capacity, the “Agent”).

W I T N E S S E T H

WHEREAS, the Credit Agreement provides in Section 2.16 thereof that any bank,
financial institution or other entity may extend Commitments under the Credit
Agreement subject to the approval of the Company, the Agent and each LC Issuer,
by executing and delivering to the Company and the Agent a supplement to the
Credit Agreement in substantially the form of this Supplement; and

WHEREAS, the undersigned Augmenting Bank was not an original party to the Credit
Agreement but now desires to become a party thereto;

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

1.The undersigned Augmenting Bank agrees to be bound by the provisions of the
Credit Agreement and agrees that it shall, on the date of this Supplement,
become a Bank for all purposes of the Credit Agreement to the same extent as if
originally a party thereto, with a Commitment of $[__________].

2.The undersigned Augmenting Bank (a) represents and warrants that it is legally
authorized to enter into this Supplement; (b) confirms that it has received a
copy of the Credit Agreement, together with copies of the most recent financial
statements delivered pursuant to Section 6.7 thereof, as applicable, and has
reviewed such other documents and information as it has deemed appropriate to
make its own credit analysis and decision to enter into this Supplement;
(c) agrees that it will, independently and without reliance upon the Agent or
any other Bank and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement or any other instrument or document
furnished pursuant hereto or thereto; (d) appoints and authorizes the Agent to
take such action as agent on its behalf and to exercise such powers and
discretion under the Credit Agreement or any other instrument or document
furnished pursuant hereto or thereto as are delegated to the Agent by the terms
thereof, together with such powers as are incidental thereto; and (e) agrees
that it will be bound by the provisions of the Credit Agreement and will perform
in accordance with its terms all the obligations which by the terms of the
Credit Agreement are required to be performed by it as a Bank.

3.The undersigned’s address for notices for the purposes of the Credit Agreement
is as follows:





G-1

--------------------------------------------------------------------------------

 

 

[___________]

4.The Company hereby represents and warrants that no Default or Event of Default
has occurred and is continuing on and as of the date hereof.

5.Terms defined in the Credit Agreement shall have their defined meanings when
used herein.

6.This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.

7.This Supplement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same document.

[remainder of this page intentionally left blank]





G-2

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

 

 

 

 

[INSERT NAME OF AUGMENTING BANK]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Accepted and agreed to as of the date first written above:

 

 

 

CONSUMERS ENERGY COMPANY

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

 





G-3

--------------------------------------------------------------------------------

 

 

Acknowledged as of the date first written above:

 

 

 

 

JPMORGAN CHASE BANK, N.A

 

as Agent and as an LC Issuer

 

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

 

 

BANK OF AMERICA, N.A.

 

as an LC Issuer

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

 

 

MUFG UNION BANK, N.A.

 

as an LC Issuer

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

 

 

[[OTHER LC ISSUER],

 

as an LC Issuer

 

 

 

 

By:

 

 

Name:

 

Title:]

 

 

 

 

 

 

 

 

G-4

--------------------------------------------------------------------------------

 

 

SCHEDULE 1

PRICING SCHEDULE

The Applicable Margin shall be determined pursuant to the table below.

 

 

 

 

 

 

 

 

Pricing Level I

Pricing Level II

Pricing Level III

Pricing Level IV

Pricing Level V

Commitment Fee Rate

0.050%

0.060%

0.075%

0.100%

0.125%

Applicable Margin for Eurodollar Rate Loans

0.625%

0.750%

0.875%

1.000%

1.125%

Applicable Margin for Floating Rate Loans

0.000%

0.000%

0.000%

0.000%

0.125%

 

For purposes of the foregoing:

Changes in the Applicable Margin and the Commitment Fee Rate resulting from a
change in the Pricing Level shall become effective on the effective date of any
change in the Senior Debt Rating from S&P or Moody’s.  In the event of a split
in the Senior Debt Rating from S&P and Moody’s that would otherwise result in
the application of more than one Pricing Level (had the provisions regarding the
applicability of other Pricing Levels contained in the definitions thereof not
been given effect), then the Applicable Margin and the Commitment Fee Rate shall
be determined as follows:  (x) if the split in the Senior Debt Rating is one
Pricing Level, then the higher Senior Debt Rating will be the applicable Pricing
Level, (y) if the split in the Senior Debt Rating is two Pricing Levels, the
midpoint between the two will be the applicable Pricing Level, and (z) if the
split in the Senior Debt Rating is more than two Pricing Levels, the Pricing
Level will be the Pricing Level immediately below the higher Pricing Level.  If
either (but not both) Moody’s or S&P shall cease to be in the business of rating
corporate debt obligations, the Pricing Levels shall be determined on the basis
of the Senior Debt Ratings provided by the other rating agency.  If at any time
both the Secured Debt and the Unsecured Debt of the Company is unrated by
Moody’s and S&P, the Pricing Level will be Pricing Level V;  provided that if
the reason that there is no such Senior Debt Rating results from Moody’s and S&P
ceasing to issue debt ratings generally, then the Company and the Agent may
select a Substitute Rating Agency for purposes of the foregoing Pricing Schedule
(and all references in the Credit Agreement to Moody’s and S&P, as applicable,
shall refer to such Substitute Rating Agency), and until a Substitute Rating
Agency is so selected, the Pricing Level shall be determined by reference to the
Senior Debt Rating most recently in effect prior to cessation.

“Pricing Level” means Pricing Level I, Pricing Level II, Pricing Level III,
Pricing Level IV or Pricing Level V, as the context may require.

“Pricing Level I” means any time when (i) no Event of Default has occurred and
is continuing and (ii) the Senior Debt Rating is AA or higher by S&P or Aa2 or
higher by Moody’s.





Sch.-1

 

--------------------------------------------------------------------------------

 

 



“Pricing Level II” means any time when (i) no Event of Default has occurred and
is continuing, (ii) the Senior Debt Rating is AA- or higher by S&P or Aa3 or
higher by Moody’s and (iii) Pricing Level I does not apply.

 “Pricing Level III” means any time when (i) no Event of Default has occurred
and is continuing, (ii) the Senior Debt Rating is A+ or higher by S&P or A1 or
higher by Moody’s and (iii) none of Pricing Level I or Pricing Level II is
applicable.

“Pricing Level IV” means any time when (i) no Event of Default has occurred and
is continuing, (ii) the Senior Debt Rating is A or higher by S&P or A2 or higher
by Moody’s and (iii) none of Pricing Level I, Pricing Level II or Pricing Level
III is applicable.

“Pricing Level V” means any time when none of Pricing Levels I, II, III or IV is
applicable.

“Secured Debt” means senior, secured, long-term indebtedness for borrowed money
of the Company that is not guaranteed by any other Person or subject to any
other credit enhancement, including, for the avoidance of doubt, the First
Mortgage Bonds.

“Senior Debt Rating” means at any date, the credit rating identified by S&P or
Moody’s as the credit rating which (i) it has assigned to Secured Debt of the
Company or (ii) would assign to Secured Debt of the Company were the Company to
issue or have outstanding any Secured Debt on such date; provided that if the
Secured Debt of the Company is unrated by both of Moody’s and S&P, “Senior Debt
Rating” means the credit rating that is one level higher than the credit rating
identified by S&P or Moody’s as the credit rating which (i) it has assigned to
Unsecured Debt of the Company or (ii) would assign to Unsecured Debt of the
Company were the Company to issue any Unsecured Debt on such date.

“Substitute Rating Agency” means a nationally-recognized rating agency (other
than Moody’s and S&P).

“Unsecured Debt” means senior, unsecured, long-term indebtedness for borrowed
money of the Company that is not guaranteed by any other Person or subject to
any other credit enhancement.

 

 

 

Sch.-1

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 2

COMMITMENT SCHEDULE

 

 

 

BANK

COMMITMENT

JPMorgan Chase Bank, N.A.

$41,166,666.67

Barclays Bank PLC

$41,166,666.66

MUFG Union Bank, N.A.

$41,166,666.67

Mizuho Bank, Ltd.

$41,166,666.67

Bank of America, N.A.

$41,166,666.67

The Bank of Nova Scotia

$32,500,000.00

BNP Paribas

$32,500,000.00

Citibank, N.A.

$32,500,000.00

Deutsche Bank AG New York Branch

$32,500,000.00

Fifth Third Bank

$32,500,000.00

Goldman Sachs Bank USA

$32,500,000.00

KeyBank National Association

$32,500,000.00

PNC Bank, National Association

$32,500,000.00

Royal Bank of Canada

$32,500,000.00

Sumitomo Mitsui Banking Corporation

$32,500,000.00

SunTrust Bank

$32,500,000.00

Wells Fargo Bank, National Association

$32,500,000.00

Comerica Bank

$27,083,333.33

U.S. Bank National Association

$27,083,333.33

AGGREGATE COMMITMENT

$650,000,000.00

 

 

Sch.-2

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 3.1

EXISTING LCs

 

 

 

 

 

 

 

 

 

 

 

 

 

 

L/C

Facility

 

EXPIRATION

AMOUNT

ENTITY / PROJECT

NUMBER

Issuer

BENEFICIARY

DATE

OUTSTANDING

 

 

 

 

 

 

Consumers Energy Company

CPCS-206214

JPMorgan

City of Novi

10/11/2015

$
100,000.00 

Consumers Energy Company

CPCS-635113

JPMorgan

City of Sterling Heights, Michigan

05/19/2016

$
10,000.00 

Consumers Energy Company

SLT332006/

CPCS-635108

JPMorgan

Michigan Dept. of Environmental

05/19/2016

$
500,000.00 

Consumers Energy Company

SLT332007/

CPCS-635109

JPMorgan

Michigan Dept. of Environmental

05/19/2016

$
1,000,000.00 

Consumers Energy Company

SLT332008/

CPCS-635110

JPMorgan

Michigan Dept. of Environmental

05/19/2016

$
1,000,000.00 

Consumers Energy Company

SLT332009/

CPCS-635111

JPMorgan

Michigan Dept. of Environmental

05/19/2016

$
1,000,000.00 

Consumers Energy Company

SLT332010/

CPCS-635112

JPMorgan

Michigan Dept. of Environmental

05/19/2016

$
1,000,000.00 

Consumers Energy Company

SLT332013/

CPCS-635115

JPMorgan

Michigan Bureau of Workers

05/19/2016

$
2,000,000.00 

Consumers Energy Company

CPCS-250893

JPMorgan

Department of Public Works-City of Wixom

11/19/2015

$
5,000.00 

Consumers Energy Company

CPCS-275535

JPMorgan

Supervisor of Mineral Wells – Michigan Dept. of Environmental Quality

12/21/2015

$
175,000.00 

Consumers Energy Company

CPCS-773539

JPMorgan

Tuscola County Drain Commissioner

10/18/2015

$
100,000.00 

Consumers Energy Company

CPCS-260477

JPMorgan

City of Huntington Woods

03/26/2016

$
25,000.00 

Consumers Energy Company

CPCS-637065

JPMorgan

Michigan Dept. of Environmental

06/13/2016

$
685,400.00 

Consumers Energy Company

CPCS-637066

JPMorgan

Michigan Dept. of Environmental

06/13/2016

$
159,600.00 

Consumers Energy Company

CPCS-637067

JPMorgan

Michigan Dept. of Environmental

06/13/2016

$
300,000.00 



Sch.-3.1 

--------------------------------------------------------------------------------

 

 

Consumers Energy Company

CSCS-750160

JPMorgan

City of Royal Oak

05/13/2016

$
100,000.00 

Consumers Energy Company

TPIS-602115 SS328344M

Union Bank/MUFG

Midcontinent ISO, Inc.

12/17/2015

$
1,550,491.60 

Total LCs

 

 

 

 

$
9,710,491.60 

 

 



Sch.-3.1 

--------------------------------------------------------------------------------